--------------------------------------------------------------------------------

EXHIBIT 10.1
 
EXECUTION COPY


 
CREDIT AGREEMENT
_________________________________
 
Dated as of July 25, 2007


BEAZER HOMES USA, INC.,
THE LENDERS PARTY THERETO,
WACHOVIA BANK, NATIONAL ASSOCIATION,
as Agent,
 
and
 
CITICORP NORTH AMERICA, INC.,
as Syndication Agent,
 
and
 
BNP PARIBAS,
THE ROYAL BANK OF SCOTLAND
and
GUARANTY BANK,
as Documentation Agents
 
and
 
REGIONS BANK,
as Senior Managing Agent
 
and
 
JPMORGAN CHASE BANK, N.A.,
as Managing Agent
 
 
WACHOVIA CAPITAL MARKETS, LLC
 
and
 
CITIGROUP GLOBAL MARKETS INC.
Joint Lead Arrangers and Joint Bookrunners
_________________________________
 
$500,000,000 REVOLVING CREDIT FACILITY

_________________________________
 

--------------------------------------------------------------------------------




Table of Contents
 

 

Page
 
ARTICLE I DEFINITIONS AND ACCOUNTING TERMS
 
1
Section 1.01 Defined Terms
1
Section 1.02 Accounting Terms
18
 
ARTICLE II AMOUNTS AND TERMS OF THE LOANS
 
18
Section 2.01 The Facility.
18
Section 2.02 Reductions of and Increases in Aggregate Commitment.
19
Section 2.03 Notice and Manner of Borrowing
21
Section 2.04 Non-Receipt of Funds by Agent
22
Section 2.05 Determination of Applicable Eurodollar Margin
22
Section 2.06 Conversions and Renewals
24
Section 2.07 Interest
24
Section 2.08 Interest Rate Determination
25
Section 2.09 Fees
26
Section 2.10 Notes
26
Section 2.11 Prepayments
27
Section 2.12 Method of Payment
27
Section 2.13 Use of Proceeds
28
Section 2.14 Yield Protection
28
Section 2.15 Changes in Capital Adequacy Regulations
29
Section 2.16 Availability of Eurodollar Loans
29
Section 2.17 Funding Indemnification
29
Section 2.18 Lender Statements; Survival of Indemnity
29
Section 2.19 Extension of Termination Date
30
Section 2.20 Replacement of Certain Lenders
32
Section 2.21 Swing Line
33
Section 2.22 Facility Letters of Credit.
33
 
ARTICLE III CONDITIONS PRECEDENT
 
41
Section 3.01 Conditions Precedent to Initial Loans
41
Section 3.02 Conditions Precedent to All Loans
43
 
ARTICLE IV REPRESENTATIONS AND WARRANTIES
 
44
Section 4.01 Incorporation, Formation, Good Standing, and Due Qualification
44
Section 4.02 Power and Authority
44
Section 4.03 Legally Enforceable Agreement
44
Section 4.04 Financial Statements
44
Section 4.05 Labor Disputes and Acts of God
45
Section 4.06 Other Agreements
45
Section 4.07 Litigation
45
Section 4.08 No Defaults on Outstanding Judgments or Orders
45
Section 4.09 Ownership and Liens
46
Section 4.10 Subsidiaries and Ownership of Stock
46

 
i

--------------------------------------------------------------------------------


 
Section 4.11 ERISA
46
Section 4.12 Operation of Business
46
Section 4.13 Taxes
47
Section 4.14 Laws; Environment
47
Section 4.15 Investment Company Act
48
Section 4.16 OFAC
48
Section 4.17 Accuracy of Information
48
 
ARTICLE V AFFIRMATIVE COVENANTS
 
48
Section 5.01 Maintenance of Existence
48
Section 5.02 Maintenance of Records
49
Section 5.03 Maintenance of Properties
49
Section 5.04 Conduct of Business
49
Section 5.05 Maintenance of Insurance
49
Section 5.06 Compliance with Laws
49
Section 5.07 Right of Inspection
49
Section 5.08 Reporting Requirements
50
Section 5.09 Subsidiary Reporting Requirements
53
Section 5.10 Environment
53
Section 5.11 Use of Proceeds
54
Section 5.12 Ranking of Obligations
54
Section 5.13 Taxes
54
Section 5.14 Wholly-Owned Status
54
Section 5.15 New Subsidiaries
54
 
ARTICLE VI NEGATIVE COVENANTS
 
54
Section 6.01 Liens
54
Section 6.02 Secured Debt
55
Section 6.03 Mergers, Etc
55
Section 6.04 Leases
55
Section 6.05 Sale and Leaseback
56
Section 6.06 Sale of Assets
56
Section 6.07 Investments
56
Section 6.08 Guaranties, Etc
57
Section 6.09 Transactions With Affiliates
57
Section 6.10 Housing Inventory
57
Section 6.11 Amendment or Modification of Senior Indentures
58
Section 6.12 Non-Guarantors
58
Section 6.13 Negative Pledges
58
 
ARTICLE VII FINANCIAL COVENANTS
 
58
Section 7.01 Minimum Consolidated Tangible Net Worth
58
Section 7.02 Leverage Ratio
59
Section 7.03 Borrowing Base Debt
59
Section 7.04 Interest Coverage Ratio
59
Section 7.05 Land Inventory
59
Section 7.06 Minimum Liquidity
59

 
ii

--------------------------------------------------------------------------------


 
 
ARTICLE VIII EVENTS OF DEFAULT
 
59
Section 8.01 Events of Default
59
Section 8.02 Set Off
62
 
ARTICLE IX AGENCY PROVISIONS
 
63
Section 9.01 Authorization and Action
63
Section 9.02 Liability of Agent
63
Section 9.03 Rights of Agent as a Lender
64
Section 9.04 Independent Credit Decisions
64
Section 9.05 Indemnification
64
Section 9.06 Successor Agent
65
Section 9.07 Sharing of Payments, Etc
65
Section 9.08 Withholding Tax Matters
65
Section 9.09 Syndication Agents, Documentation Agents, Managing Agents or
Co-Agents
66
 
ARTICLE X MISCELLANEOUS
 
66
Section 10.01 Amendments, Etc
66
Section 10.02 Notices, Etc
67
Section 10.03 No Waiver
67
Section 10.04 Costs, Expenses, and Taxes
67
Section 10.05 Integration
68
Section 10.06 Indemnity
68
Section 10.07 CHOICE OF LAW
68
Section 10.08 Severability of Provisions
68
Section 10.09 Counterparts
69
Section 10.10 Headings
69
Section 10.11 CONSENT TO JURISDICTION
69
Section 10.12 WAIVER OF JURY TRIAL
69
Section 10.13 Governmental Regulation
69
Section 10.14 No Fiduciary Duty
69
Section 10.15 Confidentiality
70
Section 10.16 USA Patriot Act Notification
70
Section 10.17 Register
70
 
ARTICLE XI BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS
 
70
Section 11.01 Successors and Assigns
70
Section 11.02 Assignments.
71
Section 11.03 Participations
71
Section 11.04 Pledge to Federal Reserve Bank
72
   

 
iii

--------------------------------------------------------------------------------


 


LIST OF SCHEDULES AND EXHIBITS
 
Schedule
 
 
Description
 
 
Reference
 
Schedule I
 
 
Commitments
 
 
2.01
 
Schedule II
 
 
Existing Letters of Credit
 
 
Definition
 
Schedule III
 
 
Guarantors
 
 
Definition
 
Schedule 4.0
 
 
Claims
 
 
4.07
 
Schedule 4.10
 
 
Subsidiaries of Borrower
 
 
4.10
 
Schedule 4.14
 
 
Environmental Matters
 
 
4.10, 5.06, 5.10, 8.01(10)
 



 
Exhibit
 
 
Description
 
 
Reference
 
Exhibit A
 
 
Form of Guaranty
 
 
Definition
 
Exhibit B
 
 
Form of Note
 
 
Definition
 
Exhibit C
 
 
Commitment and Acceptance
 
 
2.02.2(a)
 
Exhibit D
 
 
Form of Certificate for Borrowings
and Facility Letters of Credit
 
2.22.3(iii), 3.02
 
Exhibit E
 
Opinion of Borrower’s
Counsel
 
3.01(5)
Exhibit F
 
 
Assignment Agreement
 
 
11.02(b)(ii)
 

 
iv

--------------------------------------------------------------------------------


 
CREDIT AGREEMENT dated as of July 25, 2007 among BEAZER HOMES USA, INC., a
Delaware corporation (the “Borrower”), the Lenders that are signatories hereto
and WACHOVIA BANK, NATIONAL ASSOCIATION, as Agent (the “Agent”) for the Lenders
and an Issuer (as hereinafter defined).
 
AGREEMENT
 
In consideration of the mutual covenants and agreements hereinafter set forth,
the parties hereto hereby agree as follows:
 
ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS
 
Section 1.01   Defined Terms. As used in this Agreement, the following terms
have the following meanings (terms defined in the singular shall have the same
meaning when used in the plural and vice versa):
 
“ABR Loan” means a Loan which bears interest at the Alternate Base Rate.
 
“Acquisition” means any transaction, or any series of related transactions,
consummated on or after the date of this Agreement by which the Borrower or any
of its Subsidiaries (i) acquires any going concern or all or substantially all
of the assets of any Person or division thereof, whether through purchase of
assets, merger or otherwise or (ii) directly or indirectly acquires (in one
transaction or as the most recent transaction in a series of transactions) at
least a majority (in number of votes or by percentage of voting power) of the
Common Equity of another Person.
 
“Adjusted Land Value” means, as of any date, (i) the book value of all Land,
less (ii) the sum of (a) the book value of Finished Lots that are subject to
bona fide contracts of sale with Persons that are not Affiliates and (b) the
lesser of (1) the product of (x) the number of Housing Units with respect to
which the Borrower and its Subsidiaries (including any company or other entity
acquired in an Acquisition by the Borrower or a Subsidiary as of such date)
entered into bona fide contracts of sale with Persons that are not Affiliates
during the six-month period ending on such date and (y) the average book value
of all Finished Lots as of such date and (2) forty percent (40%) of Consolidated
Tangible Net Worth as of such date.
 
“Adjusted LIBO Rate” means, with respect to any Eurodollar Loan for any Interest
Period, an interest rate per annum (rounded upwards, if necessary, to the next
1/100 of 1%) equal to (a) the LIBO Rate for such Interest Period multiplied by
(b) the Statutory Reserve Rate.
 
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Agent.
 
“Affected Lender” is defined in Section 2.20(a).
 

--------------------------------------------------------------------------------


 
“Affiliate” means, with respect to any Person, any other Person (1) which
directly or indirectly controls, or is controlled by, or is under common control
with, such Person or a Subsidiary of such Person; (2) which directly or
indirectly beneficially owns or holds five percent (5%) or more of any class of
voting equity interests of such Person or any Subsidiary of such Person; or (3)
five percent (5%) or more of the voting equity interests of which is directly or
indirectly beneficially owned or held by such Person or a Subsidiary of such
Person. The term “control” means the possession, directly or indirectly, of the
power to direct or cause the direction of the management and policies of a
Person, whether through the ownership of voting securities, by contract or
otherwise.
 
“Agent” means Wachovia Bank, National Association, a national banking
association.
 
“Agent’s Fee Letter” means that certain fee letter dated June 11, 2007 from the
Agent and Arrangers to the Borrower and accepted by the Borrower on June 12,
2007.
 
“Aggregate Commitment” means, at any time, the aggregate Commitments of all the
Lenders initially in the amount of $500,000,000 as the same may be reduced or
increased from time to time pursuant to the terms of this Agreement.
 
“Agreement” means this Credit Agreement, as amended, supplemented, or modified
from time to time.
 
“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day and (b) the Federal Funds Effective
Rate in effect on such day plus ½ of 1%. Any change in the Alternate Base Rate
due to a change in the Prime Rate or the Federal Funds Effective Rate shall be
effective from and including the effective date of such change in the Prime Rate
or the Federal Funds Effective Rate, respectively.
 
“Applicable Commitment Rate” means, as at any date of determination, a rate per
annum equal to (a) 0.25% if the average daily unused portion of the Aggregate
Commitment during the fiscal quarter ending on or immediately prior to such date
of determination equals or exceeds 50% of the Aggregate Commitment, and (b)
0.20% if the average daily unused portion of the Aggregate Commitment during the
fiscal quarter ending on or immediately prior to such date of determination is
less than 50% of the Aggregate Commitment.
 
“Applicable Eurodollar Margin” means, as at any date of determination, the
margin indicated in Section 2.05 as then applicable to Eurodollar Loans (under
Section 2.07(a)(ii)).
 
“Applicable Letter of Credit Rate” means, as at any date of determination, a
rate per annum equal to the Applicable Eurodollar Margin.
 
“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.
 
2

--------------------------------------------------------------------------------


 
“Arrangers” means Wachovia Capital Markets, LLC and Citigroup Global Markets
Inc.
 
“Assignment and Assumption” is defined in Section 11.02(b)(ii).
 
“Base Indenture 2001” has the meaning set forth in the definition of the term
“Senior Notes”.
 
“Base Indenture 2002” has the meaning set forth in the definition of the term
“Senior Notes”.
 
“Base Indenture 2004” has the meaning set forth in the definition of the term
“Senior Notes”.
 
“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.
 
“BMC” means Beazer Mortgage Corporation, a Delaware corporation and Wholly-Owned
Subsidiary of the Borrower.
 
“Borrowing” means a borrowing consisting of Loans of the same type made, renewed
or converted on the same day.
 
“Borrowing Base” means, with respect to an Inventory Valuation Date for which it
is to be determined, an amount equal to the sum of the following unencumbered
assets of the Borrower and the Guarantors: (i) an amount equal to (a) one
hundred percent (100%) of the Unrestricted Cash minus (b) $20,000,000.00, (ii)
one-hundred percent (100%) of the book value of Receivables, (iii) ninety
percent (90%) of the book value of Housing Units Under Contract, (iv)
seventy-five percent (75%) of the book value of Speculative Housing Units, (v)
seventy percent (70%) of the book value of Finished Lots, and (vi) fifty percent
(50%) of the book value of Lots under Development (subject to the limitation set
forth below). Notwithstanding the foregoing, the Borrowing Base shall not
include any amounts under clause (vi) above to the extent that the sum of such
amounts exceeds thirty-five percent (35%) of the total Borrowing Base. The term
“unencumbered” means that such asset is not subject to any Lien (except for
Liens permitted under Sections 6.01(1), (2) or (6) and except for Liens
permitted under Section 6.01(5) in excess of the amount of such Judgment or
similar Lien permitted under Section 6.01(5)).
 
“Borrowing Base Availability” means, on any date, the excess (if any) of the
Borrowing Base as most recently determined in accordance with this Agreement
over the amount of Borrowing Base Debt on such date.
 
“Borrowing Base Certificate” means a written certificate in a form acceptable to
the Required Lenders setting forth the amount of the Borrowing Base with respect
to the calendar month most recently completed, certified as true and correct by
the Chief Financial Officer of the Borrower.
 
3

--------------------------------------------------------------------------------


 
“Borrowing Base Debt” means the sum of all Consolidated Debt, excluding (i)
Secured Debt, (ii) Debt that is subordinated to the Obligations to the
satisfaction of the Required Lenders, (iii) Performance Letters of Credit (to
the extent not drawn upon), (iv) performance bonds (to the extent not drawn
upon) and (v) Debt of any Joint Venture.
 
“Business Day” means (i) with respect to any Borrowing, payment or rate
selection of Eurodollar Loans, a day (other than a Saturday or Sunday) on which
banks generally are open in Charlotte, North Carolina and New York City for the
conduct of substantially all of their commercial lending activities and on which
dealings in United States dollars are carried on in the London interbank market
and (ii) for all other purposes, a day (other than a Saturday or Sunday) on
which banks generally are open in Charlotte, North Carolina and New York City
for the conduct of substantially all of their commercial lending activities.
 
“Capital Lease” means all leases which have been or should be capitalized on the
books of the lessee in accordance with GAAP.
 
“Cash Equivalents” means:
 
(a) marketable obligations with a maturity of 360 days or less issued or
directly and fully guaranteed or insured by the United States of America or any
agency or instrumentality thereof (provided that the full faith and credit of
the United States of America is pledged in support thereof);
 
(b) demand and time deposits and certificates of deposit or acceptances with a
maturity of 180 days or less of any financial institution that is a member of
the Federal Reserve System having combined capital and surplus and undivided
profits not less that $500 million and is assigned at least a “B” rating by
Thomson Financial BankWatch;
 
(c) commercial paper maturing no more than 180 days from the date of creation
thereof issued by a corporation that is not the Borrower or an Affiliate of the
Borrower, and is organized under the laws of any state of the United States of
America or the District of Columbia and rated at least A-1 by S&P or at least
P-1 by Moody's;
 
(d) repurchase obligations with a term of not more than ten days for underlying
securities of the types described in clause (a) above entered into with any
commercial bank meeting the specifications of clause (b) above; and
 
(e) investments in money market or other mutual funds substantially all of whose
assets comprise securities of the types described in clauses (a) through (d)
above.
 
“Change of Control” means any of the following: (i) the sale, lease, conveyance
or other disposition of all or substantially all of the assets of the Borrower
or (except for an Internal Reorganization) of a Significant Guarantor or
Significant Subsidiary, as an entirety or substantially as an entirety to any
Person or “group” (within the meaning of Section 13(d)(3) of the Exchange Act)
in one or a series of transactions; (ii) the acquisition by any Person or group
of fifty percent (50%) or more of the aggregate voting power of all classes of
Common Equity of the Borrower or (except for an Internal Reorganization) of a
Significant Guarantor or Significant Subsidiary in one transaction or a series
of related transactions; (iii)
 
4

--------------------------------------------------------------------------------


 
the liquidation or dissolution of the Borrower or (except for an Internal
Reorganization) of a Significant Guarantor or Significant Subsidiary; (iv) any
transaction or a series of related transactions (as a result of a tender offer,
merger, consolidation or otherwise but excluding an Internal Reorganization)
that results in, or that is in connection with, (a) any Person or group
acquiring “beneficial ownership” (as defined in Rule 13d-3 under the Exchange
Act), directly or indirectly, of fifty percent (50%) or more of the aggregate
voting power of all classes of Common Equity of the Borrower, a Significant
Guarantor or a Significant Subsidiary, or of any Person or group that possesses
“beneficial ownership” (as defined in Rule 13d-3 under the Exchange Act),
directly or indirectly, of fifty percent (50%) or more of the aggregate voting
power of all classes of Common Equity of the Borrower, a Significant Guarantor
or a Significant Subsidiary, or (b) less than fifty percent (50%) (measured by
the aggregate voting power of all classes) of the Common Equity of the Borrower
being registered under Section 12(b) or 12(g) of the Exchange Act; (v) a
majority of the Board of Directors of the Borrower, a Significant Guarantor or a
Significant Subsidiary, not being comprised of persons who (a) were members of
the Board of Directors of such Borrower, Significant Guarantor or Significant
Subsidiary, as of the date of this Agreement (“Original Directors”), or (b) were
nominated for election or elected to the Board of Directors of such Borrower,
Significant Guarantor, or Significant Subsidiary, with the affirmative vote of
at least a majority of the directors who themselves were Original Directors or
who were similarly nominated for election or elected; or (vi) with respect to
any Significant Guarantor or Significant Subsidiary which is not a corporation,
any loss by the Borrower of the right or power directly, or indirectly through
one or more intermediaries, to control the activities of any such Significant
Guarantor or Significant Subsidiary. Nothing herein contained shall modify or
otherwise affect the provisions of Section 6.06.
 
“Closing Date” means the date on which the conditions to the first advance of
the Loans set forth in Article III are satisfied.
 
“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and the regulations and published interpretations thereof.
 
“Collateral Shortfall Amount” has the meaning assigned to that term in Section
8.01.
 
“Commitment” means, for each of the Lenders, the obligation of such Lender to
make Loans and to purchase participations in Facility Letters of Credit in the
aggregate not exceeding the amount set forth in Schedule I hereto as its
“Commitment,” as such amount may be decreased from time to time pursuant to the
terms or increased pursuant to Section 2.02.2; provided, however, that the
Commitment of a Lender may not be increased without its prior written approval.
 
“Commitment and Acceptance” is defined in Section 2.02.2(a).
 
“Common Equity” of any Person means any and all shares, rights to purchase,
warrants or options (whether or not currently exercisable), participations, or
other equivalents of or interests in (however designated) the equity (which
includes, but is not limited to, common stock, preferred stock and partnership
and joint venture interests) of such Person (excluding any debt securities
convertible into, or exchangeable for, such equity) to the extent that the
foregoing is entitled to (i) vote in the election of directors of such Person or
(ii) if such Person is not a corporation, vote or otherwise participate in the
selection of the governing body, partners, managers or other persons that will
control the management and policies of such Person.
 
5

--------------------------------------------------------------------------------


 
“Commonly Controlled Entity” means an entity, whether or not incorporated, which
is under common control with the Borrower within the meaning of Section 414(b)
or 414(c) of the Code.
 
“Consolidated Debt” means the Debt of the Borrower and its Subsidiaries
determined on a consolidated basis (but shall not include Debt of any Subsidiary
which is not a Guarantor, except to the extent that such Debt is guaranteed by
the Borrower or a Guarantor).
 
“Consolidated Subordinated Debt” means, as of any date, all Consolidated Debt,
the payment of which is, either expressly by its terms or otherwise,
subordinated to payment of the Obligations to the satisfaction of the Required
Lenders.
 
“Consolidated Tangible Assets” of the Borrower means, as of any date, the total
amount of assets of the Borrower and its Subsidiaries (less applicable reserves)
on a consolidated basis at the end of the fiscal quarter immediately preceding
such date (or on such date if such date is the last day of the fiscal quarter),
as determined in accordance with GAAP, less (i) Intangible Assets and (ii)
appropriate adjustments on account of minority interests of other Persons
holding equity Investments in Subsidiaries, in the case of each of clauses (i)
and (ii) above, as would be reflected on a consolidated balance sheet of the
Borrower and its Subsidiaries as of the end of the fiscal quarter immediately
preceding such date (or on such date if such date is the last day of the fiscal
quarter), prepared in accordance with GAAP.
 
“Consolidated Tangible Net Worth” of the Borrower means, at any date, the
consolidated stockholders’ equity of the Borrower determined in accordance with
GAAP, less Intangible Assets, all determined as of such date.
 
“Debt” means, without duplication, with respect to any Person (1) indebtedness
or liability for borrowed money, including, without limitation, subordinated
indebtedness (other than trade accounts payable and accruals incurred in the
ordinary course of business); (2) obligations evidenced by bonds, debentures,
notes, or other similar instruments; (3) obligations for the deferred purchase
price of property (including, without limitation, seller financing of any
Inventory) or services, provided, however, that Debt shall not include
obligations with respect to options to purchase real property that have not been
exercised; (4) obligations as lessee under Capital Leases to the extent that the
same would, in accordance with GAAP, appear as liabilities in the Borrower’s
consolidated balance sheet; (5) current liabilities in respect of unfunded
vested benefits under Plans and incurred withdrawal liability under any
Multiemployer Plan; (6) reimbursement obligations under letters of credit
(including contingent obligations with respect to letters of credit not yet
drawn upon); (7) obligations under acceptance facilities; (8) all guaranties,
endorsements (other than for collection or deposit in the ordinary course of
business), and other contingent obligations to purchase, to provide funds for
payment, to supply funds to invest in any other Person or entity, or otherwise
to assure a creditor against loss, provided, however, that “Debt” shall not
include guaranties of performance obligations; (9) obligations secured by any
Liens on any property of such Person, whether or not the obligations have been
assumed; (10) net liabilities under interest rate swap, exchange or cap
agreements (valued as the termination value thereof, computed in accordance with
a method approved by the International Swaps and Derivatives Association and
agreed to by such Person in the applicable agreement); and (11) such Person’s
pro rata share of the obligations and liabilities (described in (1) through (10)
above) of any Joint Venture in which such Person holds an interest.
 
6

--------------------------------------------------------------------------------


 
“Default” means any of the events specified in Section 8.01, whether or not any
requirement for the giving of notice, the lapse of time, or both, or any other
condition, has been satisfied.
 
“Dollars” and the sign “$” mean lawful money of the United States of America.
 
“EBITDA” means, for any period, on a consolidated basis for the Borrower and its
Subsidiaries (other than those Subsidiaries that are not Guarantors), the sum of
the amounts for such period of (i) Net Income (but excluding from such Net
Income for the applicable period any income derived from any Investment in a
Joint Venture referred to in Section 6.07(10) to the extent that such income
exceeds the cash distributions thereof received by the Borrower or its
Subsidiaries (other than those Subsidiaries that are not Guarantors) in such
period), plus (ii) charges against income for foreign, federal, state and local
taxes, plus (iii) Interest Expense, plus (iv) depreciation, plus (v)
amortization expense, including, without limitation, amortization of goodwill
and other intangible assets and amortization of deferred compensation expense,
plus (vi) extraordinary losses (and all other non-cash items reducing Net
Income, including but not limited to impairment charges for land and other
long-lived assets and option deposit forfeitures), minus (vii) interest income,
minus (viii) extraordinary gains (and any unusual gains and non-cash credits
arising in or outside of the ordinary course of business not included in
extraordinary gains that have been included in the determination of such Net
Income), all determined in accordance with GAAP.
 
“Entitled Land” means all Lots that are neither Lots under Development nor
Finished Lots.
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations and published interpretations thereof.
 
“Eurodollar Loan” means any Loan when and to the extent that the interest rate
therefor is determined by reference to the Eurodollar Rate.
 
“Eurodollar Rate” means, with respect to a Eurodollar Loan for the relevant
Interest Period, the sum of (a) the Adjusted LIBO Rate applicable to such
Interest Period plus (b) the Applicable Eurodollar Margin.
 
“Event of Default” means any of the events specified in Section 8.01, provided
that any requirement for the giving of notice, the lapse of time, or both, or
any other condition, has been satisfied.
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time.
 
7

--------------------------------------------------------------------------------


 
“Existing Letters of Credit” means those Letters of Credit issued for the
account of the Borrower prior to the date hereof and listed on Schedule II
hereto.
 
“Extension Request” is defined in Section 2.19(a).
 
“Facility” means the revolving credit and letter of credit facilities described
in Section 2.01, together with the Swing Line facility described in Section
2.21.
 
“Facility Increase” is defined in Section 2.02.2(a).
 
“Facility Letter of Credit” means (a) each Existing Letter of Credit and (b) any
Letter of Credit issued by an Issuer for the account of the Borrower in
accordance with Section 2.22.
 
“Facility Letter of Credit Collateral Account” is defined in Section 2.22.13.
 
“Facility Letter of Credit Fee” means a fee, payable with respect to each
Facility Letter of Credit issued by an Issuer, in an amount per annum equal to
the product of (i) the Applicable Letter of Credit Rate (determined as of the
date on which the quarterly installment of such fee is due) and (ii) the undrawn
outstanding amount of such Facility Letter of Credit, which fee shall be
calculated in the manner provided in Section 2.22.7.
 
“Facility Letter of Credit Obligations” means, at any date, the sum of (i) the
aggregate undrawn face amount of all outstanding Facility Letters of Credit, and
(ii) the aggregate amount paid by an Issuer on any Facility Letters of Credit to
the extent (if any) not reimbursed by the Borrower or by the Lenders under
Section 2.22.4.
 
“Facility Letter of Credit Sublimit” means $350,000,000.
 
“Federal Funds Effective Rate” means, for each day, a fluctuating interest rate
per annum equal to the weighted average of the rates on overnight Federal Funds
transactions with members of the Federal Reserve System arranged by Federal
Funds brokers, as published for such day (or, if such day is not a Business Day,
for the immediately preceding Business Day) by the Federal Reserve Bank of New
York, or, if such rate is not so published for any day which is a Business Day,
the average of the quotations at approximately 11:00 A.M. Charlotte, North
Carolina time on such day on such transactions received by the Agent from three
Federal Funds brokers of recognized standing selected by the Agent in its sole
discretion.
 
“Financial Letter of Credit” means any Letter of Credit of the Borrower or a
Guarantor that is not a Performance Letter of Credit.
 
“Finished Lots” means Lots in respect of which a building permit, from the
applicable local governmental authority, has been or could be obtained;
provided, however, that the term “Finished Lots” shall not include any Land upon
which the construction of a Housing Unit has commenced.
 
“Fitch” means Fitch, Inc.
 
8

--------------------------------------------------------------------------------


 
“GAAP” means generally accepted accounting principles in the United States in
effect from time to time (subject to the provisions of Section 1.02).
 
“Guarantor” means (a) the Subsidiaries of Borrower identified on Schedule III
hereto and (b) any Person that, pursuant to a Supplemental Guaranty, guarantees
the Obligations.
 
“Guaranty” means (a) the guaranty of the Obligations in the form attached hereto
as Exhibit A or (b) a Supplemental Guaranty.
 
“Housing Unit” means a dwelling, including the Land on which such dwelling is
located, whether such dwelling is a Single Family Housing Unit or a Multifamily
Housing Unit (including condominiums but excluding mobile homes), which dwelling
is either under construction or completed and is (or, upon completion of
construction thereof, will be) available for sale; the term “Housing Unit”
includes a Speculative Housing Unit.
 
“Housing Unit Closing” means a closing of the sale of a Housing Unit by the
Borrower or a Subsidiary (including any company or other entity acquired in an
Acquisition by the Borrower or a Subsidiary) to a bona fide purchaser for value
that is not an Affiliate.
 
“Housing Unit Under Contract” means a Housing Unit owned by the Borrower or a
Subsidiary as to which the Borrower or such Subsidiary has a bona fide contract
of sale, in a form customarily employed by the Borrower or such Subsidiary and
reasonably satisfactory to the Agent, entered into not more than (a) 15 months
prior to the date of determination (in the case of Single Family Housing Units)
or (b) 24 months prior to the date of determination (in the case of Multifamily
Housing Units), in either case with a Person who is not an Affiliate, under
which contract no defaults then exist and not less than $1,000.00 toward the
purchase price has been paid; provided, however, that in the case of any Housing
Unit the purchase of which is to be financed in whole or in part by a loan
insured by the Federal Housing Administration or guaranteed by the Veterans
Administration, the required minimum down payment shall be the amount (if any)
required under the rules of the relevant agency.
 
“Incur” means to, directly or indirectly, create, incur, assume, guarantee,
extend the maturity of or otherwise become liable with respect to any Debt;
provided, however, that neither the accrual of interest (whether such interest
is payable in cash or kind) nor the accretion of original issue discount shall
be considered an Incurrence of Debt.
 
“Intangible Assets” means, at any time, the amount (to the extent reflected in
determining consolidated stockholders equity of the Borrower and its
Subsidiaries) of (i) Investments in any Subsidiaries that are not Guarantors and
(ii) all unamortized debt discount and expense, unamortized deferred charges,
good will, patents, trademarks, service marks, trade names, copyrights and all
other items which would be treated as intangibles on a consolidated balance
sheet of the Borrower and its Subsidiaries prepared in accordance with GAAP.
 
“Interest Coverage Ratio” means, for any period, the ratio of (a) EBITDA to (b)
the sum (on a consolidated basis for the Borrower and its Subsidiaries (other
than those Subsidiaries that are not Guarantors)) of all interest incurred
(whether expensed or capitalized), less the amount of interest income for such
period.
 
9

--------------------------------------------------------------------------------


 
“Interest Deficit” is defined in Section 2.08(b).
 
“Interest Expense” means, for any period, the total interest expense of the
Borrower and its Subsidiaries (other than those Subsidiaries that are not
Guarantors), whether paid directly or amortized through cost of sales (including
the interest component of Capital Leases). Notwithstanding that GAAP may
otherwise provide, the Borrower shall not be required to include in Interest
Expense the amount of any premium paid to prepay Debt.
 
“Interest Period” means, with respect to any Eurodollar Loan, the period
commencing on the date of such Eurodollar Loan and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter, as the Borrower may elect; provided, that (i) if any Interest Period
would end on a day other than a Business Day, such Interest Period shall be
extended to the next succeeding Business Day unless, in the case of a Eurodollar
Loan only, such next succeeding Business Day would fall in the next calendar
month, in which case such Interest Period shall end on the next preceding
Business Day and (ii) any Interest Period pertaining to a Eurodollar Loan that
commences on the last Business Day of a calendar month (or on a day for which
there is no numerically corresponding day in the last calendar month of such
Interest Period) shall end on the last Business Day of the last calendar month
of such Interest Period. For purposes, the date of a Eurodollar Loan initially
shall be the date on which such Eurodollar Loan is made and thereafter shall be
the effective date of the most recent conversion or continuation of such
Eurodollar Loan.
 
“Internal Reorganization” means any reorganization between or among the Borrower
and any Subsidiary or Subsidiaries or between or among any Subsidiary and one or
more other Subsidiaries or any combination thereof by way of liquidations,
mergers, consolidations, conveyances, assignments, sales, transfers and other
dispositions of all or substantially all of the assets of a Subsidiary (whether
in one transaction or in a series of transactions); provided that (a) the
Borrower shall preserve and maintain its status as a validly existing
corporation and (b) all assets, liabilities, obligations and guarantees of any
Subsidiary party to such reorganization will continue to be held by such
Subsidiary or be assumed by the Borrower or a Wholly-Owned Subsidiary of the
Borrower.
 
“Inventory” means all Housing Units, Lots, goods, merchandise and other personal
property wherever located to be used for or incorporated into any Housing Unit.
 
“Inventory Valuation Date” means the last day of the most recent calendar month
of the Borrower with respect to which the Borrower is required to have delivered
a Borrowing Base Certificate pursuant to Section 5.08(6).
 
“Investment” has the meaning provided therefor in Section 6.07. The amount of
any Investment shall include (a) in the case of any loan or advance, the
outstanding amount of such loan or advance and (b) in the case of any equity
Investment, the amount of the “net equity investment” as determined in
accordance with GAAP.
 
“Issuance Date” means the date on which a Facility Letter of Credit is issued,
amended or extended.
 
10

--------------------------------------------------------------------------------


 
“Issuer” means, with respect to each Existing Letter of Credit, the Issuer
thereof identified in Schedule II, and with respect to each Facility Letter of
Credit issued on or after the Closing Date, JPMorgan Chase Bank, N.A., PNC Bank,
National Association, Wachovia Bank, or such other Lender selected by the
Borrower with the approval of the Agent, to issue such Facility Letter of
Credit, provided such other Lender consents to act in such capacity.
 
“Joint Venture” means any Person (other than a Subsidiary) in which the Borrower
or a Subsidiary holds any stock, partnership interest, joint venture interest,
limited liability company interest or other equity interest.
 
“Land” means land owned by the Borrower or a Subsidiary, which land is being
developed or is held for future development or sale.
 
“Lenders” means each of the Persons listed on Schedule I and any other Person
that shall have become a party hereto pursuant to a Commitment and Acceptance or
pursuant to an Assignment and Assumption, other than any such Person that ceases
to be a party hereto pursuant to an Assignment and Assumption.
 
“Lending Office” means, with respect to any Lender, the Lending Office of such
Lender (or of an affiliate of such Bank) heretofore designated in writing by
such Lender to the Agent or such other office or branch of such Lender (or of an
affiliate of such Lender) as that Lender may from time to time specify to the
Borrower and the Agent as the office or branch at which its Loans (or Loans of a
type designated in such notice) are to be made and maintained.
 
“Letter of Credit” of a Person means a letter of credit or similar instrument
which is issued by a financial institution upon the application of such Person
or upon which such Person is an account party or for which such Person is in any
way liable.
 
“Leverage Ratio” means, as of any date, the ratio of (a) an amount equal to (i)
Consolidated Debt minus (ii) the excess (if any) of (A) the average of the
month-end balances of Unrestricted Cash for the fiscal quarter then, or most
recently, ended, over (B) $20,000,000 to (b) Consolidated Tangible Net Worth.
 
“LIBO Rate” means, with respect to any Eurodollar Loan for any Interest Period,
the rate appearing on Reuters Screen LIBOR01 Page, or on any successor or
substitute page of such service, or any successor to or substitute for such
service, providing rate quotations comparable to those currently provided on
such page of such service, as determined by the Agent from time to time for
purposes of providing quotations of interest rates applicable to dollar deposits
in the London interbank market, at approximately 11:00 a.m., London time, two
Business Days prior to the commencement of such Interest Period, as the rate for
dollar deposits with a maturity comparable to such Interest Period. In the event
that such rate is not available at such time for any reason, then the “LIBO
Rate” with respect to such Eurodollar Loan for such Interest Period shall be the
rate at which dollar deposits of $5,000,000 and for a maturity comparable to
such Interest Period are offered by the principal London office of the Agent in
immediately available funds in the London interbank market at approximately
11:00 a.m., London time, two Business Days prior to the commencement of such
Interest Period.
 
11

--------------------------------------------------------------------------------


 
“Lien” means any mortgage, deed of trust, pledge, security interest,
hypothecation, assignment, deposit arrangement, encumbrance, lien (statutory or
other), or preference, priority, or other security agreement or preferential
arrangement, charge, or encumbrance of any kind or nature whatsoever (including,
without limitation, any conditional sale or other title retention agreement, any
financing lease having substantially the same economic effect as any of the
foregoing, and the filing of any financing statement under the Uniform
Commercial Code or comparable law of any jurisdiction to evidence any of the
foregoing).
 
“Loan” means, with respect to a Lender, a Loan made by such Lender pursuant to
Section 2.01.1 and any conversion or continuation thereof and, unless the
context otherwise indicates, shall include Swing Loans made pursuant to Section
2.21.
 
“Loan Document(s)” means this Agreement, the Notes, the Guaranties, the
Reimbursement Agreements, and any and all documents delivered hereunder or
pursuant hereto.
 
“Lots” means all Land owned by the Borrower and/or a Subsidiary which is zoned
by the municipality in which such real property is located for residential
building and use, and with respect to which the Borrower or such Subsidiary has
obtained all necessary approvals for its subdivision for Housing Units;
provided, however, that the term “Lots” shall not include any Land upon which
the construction of a Housing Unit has commenced.
 
“Lots under Development” means Lots with respect to which construction of
streets or other subdivision improvements has commenced but which are not
Finished Lots.
 
“Minimum Consolidated Tangible Net Worth” has the meaning assigned to that term
in Section 7.01.
 
“Moody’s” means Moody’s Investors Service, Inc.
 
“Multiemployer Plan” means a plan described in Section 4001(a)(3) of ERISA in
respect of which the Borrower, a Subsidiary or a Commonly Controlled Entity is
an “employer” as defined in Section 3(5) of ERISA.
 
“Multifamily Housing Unit” means any residential dwelling that has twenty (20)
or more units or four (4) or more stories.
 
“Net Income” means, for any period, the net earnings (or loss) after taxes of
the Borrower and its Subsidiaries on a consolidated basis for such period.
 
“New Lender” means a Lender or other entity (in each case approved by the Agent,
which approval shall not be unreasonably withheld) that elects, upon request by
Borrower, to issue a Commitment or, in the case of an existing Lender, to
increase its existing Commitment, pursuant to Section 2.02.2.
 
“Note” means a promissory note in substantially the form of Exhibit B hereto,
executed and delivered by the Borrower payable to the order of a Lender in the
amount of its Commitment, including any amendment, modification, restatement,
renewal or replacement of such promissory note.
 
12

--------------------------------------------------------------------------------


 
“Obligations” means (a) the due and punctual payment of principal of and
interest on the Loans and the Notes, (b) the due and punctual payment of the
Facility Letter of Credit Obligations, and (c) the due and punctual payment of
fees, expenses, reimbursements, indemnifications and other present and future
monetary obligations of the Borrower and each Guarantor to the Lenders or to any
Lender, the Agent, any Issuer or any indemnified party, in each case arising
under the Loan Documents.
 
“Original Credit Agreement” means that certain Credit Agreement dated as of
August 22, 2005, among Borrower, JPMorgan Chase Bank, N.A. and the lenders party
thereto, as amended from time to time.
 
“Participant” is defined in Section 11.03.
 
“PBGC” means the Pension Benefit Guaranty Corporation or any entity succeeding
to any or all of its functions under ERISA.
 
“Performance Letter of Credit” means any Letter of Credit of the Borrower or a
Guarantor that is issued for the benefit of a municipality, other governmental
authority, utility, water or sewer authority, or other similar entity for the
purpose of assuring such beneficiary of the Letter of Credit of the proper and
timely completion of construction work.
 
“Permitted Acquisition” means any Acquisition (other than by means of a hostile
takeover, hostile tender offer or other similar hostile transaction) of a
business or entity engaged primarily in the business of home building; provided
that, immediately before and after giving effect to such Acquisition, no Default
or Event of Default has occurred and is continuing.
 
“Person” means an individual, partnership, corporation, business trust, joint
stock company, trust, limited liability company, unincorporated association,
joint venture, governmental authority, or other entity of whatever nature.
 
“Plan” means any pension plan which is covered by Title IV of ERISA and in
respect of which (a) the Borrower or a Subsidiary or a Commonly Controlled
Entity is an “employer” as defined in Section 3(5) of ERISA and (b) the Borrower
or a Subsidiary has any material liability; provided, however, that the term
“Plan” shall not include any Multiemployer Plan.
 
“Prime Rate” means that interest rate so denominated and set by Wachovia Bank
from time to time as an interest rate basis for borrowings. The Prime Rate is
but one of several interest rate bases used by Wachovia Bank. Wachovia Bank
lends at interest rates above and below the Prime Rate.
 
“Prohibited Transaction” means any transaction set forth in Section 406 of ERISA
or Section 4975 of the Code that could subject the Borrower or any Subsidiary to
any material liability.
 
13

--------------------------------------------------------------------------------


 
“Pro Rata Share” means, at any time for any Lender, the ratio that such Lender’s
Commitment bears to the Aggregate Commitment; provided, however, that if the
Aggregate Commitment has terminated or been terminated in full, the Pro Rata
Share shall be the ratio that (x) the sum of such Lender’s outstanding Loans and
Facility Letter of Credit Obligations bears to (y) the sum of all outstanding
Loans and Facility Letter of Credit Obligations; and provided, further, that
this definition is subject to the provisions of Section 2.02.2(c) (if and when
applicable).
 
“Quarterly Payment Date” means October 1, 2007 and the first day of each
January, April, July and October thereafter.
 
“Ratings” is defined in Section 2.05(a).
 
“Receivables” means the net proceeds payable to, but not yet received by, the
Borrower or a Subsidiary following a Housing Unit Closing.
 
“Refinancing Debt” means Debt that refunds, refinances or extends any applicable
Debt (“Refinanced Debt”) but only to the extent that (i) the Refinancing Debt is
subordinated to or pari passu with the Obligations to the same extent as such
Refinanced Debt, if at all, (ii) such Refinancing Debt is in an aggregate amount
that is equal to or less than the sum of (A) the aggregate amount then
outstanding under the Refinanced Debt, plus (B) accrued and unpaid interest on
such Refinanced Debt, plus (C) reasonable fees and expenses incurred in
obtaining such Refinancing Debt, it being understood that this clause (ii) shall
not preclude the Refinancing Debt from being a part of a Debt financing that
includes other or additional Debt otherwise permitted herein, (iii) such
Refinancing Debt is Incurred by the same Person that initially Incurred such
Refinanced Debt or by another Person of which the Person that initially Incurred
such Refinanced Debt is a Subsidiary, and (iv) such Refinancing Debt is Incurred
within 60 days after such Refinanced Debt is so refunded, refinanced or
extended.
 
“Register” is defined in Section 10.17.
 
“Regulation D” means Regulation D of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor thereto or other
regulation or official interpretation of said Board of Governors relating to
reserve requirements applicable to member banks of the Federal Reserve System.
 
“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor or other
regulation or official interpretation of said Board of Governors relating to the
extension of credit by banks for the purpose of purchasing or carrying margin
stocks applicable to member banks of the Federal Reserve System.
 
“Regulation X” means Regulation X of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor or other
regulation or official interpretation of said Board of Governors relating to the
extension of credit by foreign lenders for the purpose of purchasing or carrying
margin stock (as defined therein).
 
14

--------------------------------------------------------------------------------


 
“Reimbursement Agreement” means, with respect to a Facility Letter of Credit,
such form of application therefor and form of reimbursement agreement therefor
(whether in a single or several documents, taken together) as the applicable
Issuer may employ in the ordinary course of business for its own account, with
the modifications thereto as may be agreed upon by such Issuer and the Borrower
and as are not materially adverse (in the reasonable judgment of such Issuer and
the Agent) to the interests of the Lenders; provided, however, in the event of
any conflict between the terms of any Reimbursement Agreement and this
Agreement, the terms of this Agreement shall control.
 
“Rejecting Lender” is defined in Section 2.19(a).
 
“Rejecting Lender’s Termination Date” is defined in Section 2.19(a).
 
“Replacement Lender” is defined in Section 2.20.
 
“Reportable Event” means any of the events set forth in Section 4043 of ERISA
with respect to a Plan (excluding any such event with respect to which the PBGC
has waived the 30-day notice requirement).
 
“Required Lenders” means Lenders whose Pro Rata Shares are equal to or greater
than 66-2/3%.
 
“S&P” means Standard & Poor’s Rating Services.
 
“Secured Debt” means all Debt of the Borrower or any of its Subsidiaries
(excluding Debt owing to the Borrower or any of its Subsidiaries) that is
secured by a Lien on assets of the Borrower or any of its Subsidiaries.
 
“Senior Debt” means the Senior Notes or, if the Senior Notes are refinanced, the
Refinancing Debt with respect thereto.
 
“Senior Indentures” means the Base Indenture 2001, the Base Indenture 2002, the
Base Indenture 2004, the Supplemental Indentures and any other Indenture
hereafter entered into by the Borrower pursuant to which the Borrower Incurs any
Refinancing Debt with respect to any of the Senior Notes.
 
“Senior Notes” means (i) the 8-3/8% Senior Notes due 2012 of the Borrower issued
in the original principal amount of $350,000,000, pursuant to the Indenture
dated April 17, 2002 (the “Base Indenture 2002”) and First Supplemental
Indenture dated April 17, 2002, (ii) the 8-5/8% Senior Notes due 2011 of the
Borrower issued in the original principal amount of $200,000,000 pursuant to the
Indenture dated May 21, 2001 (the “Base Indenture 2001”) and First Supplemental
Indenture dated May 21, 2001, (iii) the 6½% Senior Notes due 2013 of the
Borrower issued in the original principal amount of $200,000,000 pursuant to the
Base Indenture 2002 and Second Supplemental Indenture dated November 13, 2003,
(iv) the 4-5/8% Convertible Senior Notes due 2024 of the Borrower issued in the
original principal amount of $180,000,000 pursuant to the Indenture dated June
8, 2004 (the “Base Indenture 2004”), (v) the 6-7/8% Senior Notes due 2015 of the
Borrower issued in the original principal amount of $350,000,000 pursuant to the
Base Indenture 2002 and Fifth Supplemental Indenture dated June 8, 2005, and
(vi) the 8.125% Senior Notes due 2016 of the Borrower issued in the original
principal amount of $275,000,000 pursuant to the Base Indenture 2002 and the
Eighth Supplemental Indenture dated June 6, 2006.
 
15

--------------------------------------------------------------------------------


 
“Significant Guarantor” means, at any date of determination thereof, any
Guarantor that (together with its Subsidiaries) accounts for ten percent (10%)
or more of the Consolidated Tangible Assets as of the last day of the most
recent fiscal quarter then ended and ten percent (10%) or more of the
consolidated net revenues for the twelve-month period ending on the last day of
the most recent fiscal quarter then ended, in each case of the Borrower and its
Subsidiaries taken as a whole. Such percentage shall be determined on the basis
of financial reports that shall be available not later than 25 days (or, in the
case of the last fiscal quarter of the fiscal year, 35 days) following the end
of such fiscal quarter.
 
“Significant Subsidiary” means, at any date of determination thereof, any
Subsidiary that (together with its Subsidiaries) accounts for five percent (5%)
or more of the Consolidated Tangible Assets as of the last day of the most
recent fiscal quarter then ended and five percent (5%) or more of the
consolidated net revenues for the twelve-month period ending on the last day of
the most recent fiscal quarter then ended, in each case of the Borrower and its
Subsidiaries taken as a whole. Such percentage shall be determined on the basis
of financial reports that shall be available not later than 25 days (or, in the
case of the last fiscal quarter of the fiscal year, 35 days) following the end
of such fiscal quarter.
 
“Single Family Housing Unit” means any residential dwelling that is not a
Multifamily Housing Unit.
 
“Speculative Housing Unit” means any Housing Unit owned by the Borrower or a
Subsidiary that is not a Housing Unit Under Contract.
 
“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Agent is subject for eurocurrency funding
(currently referred to as “Eurocurrency Liabilities” in Regulation D of the
Board). Such reserve percentages shall include those imposed pursuant to such
Regulation D. Eurodollar Loans shall be deemed to constitute eurocurrency
funding and to be subject to such reserve requirements without benefit of or
credit for proration, exemptions or offsets that may be available from time to
time to any Lender under such Regulation D or any comparable regulation. The
Statutory Reserve Rate shall be adjusted automatically on and as of the
effective date of any change in any reserve percentage.
 
“Subsidiary” means, as to the Borrower or a Guarantor, in the case of a
corporation, a corporation of which shares of stock having ordinary voting power
(other than stock having such power only by reason of the happening of a
contingency) to elect a majority of the board of directors or other managers of
such corporation are at the time owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by the Borrower or such Guarantor, as the case may be, or in the case of an
entity which is not a corporation, the activities of which are controlled
directly, or indirectly through one or more intermediaries, or both, by the
Borrower or such Guarantor, as the case may be.
 
16

--------------------------------------------------------------------------------


 
“Supplemental Guaranty” means a Supplemental Guaranty in the form provided for
in, and attached to, the form of Guaranty attached hereto as Exhibit A.
 
“Supplemental Indentures” means the Supplemental Indentures identified in the
definition of the term “Senior Notes”.
 
“Swing Line Commitment” means the commitment of the Swing Line Lender to make
Swing Line Loans pursuant to Section 2.21(a). The Swing Line Commitment is in
the amount of $25,000,000.
 
“Swing Line Lender” means Wachovia Bank or any assignee to which Wachovia Bank
assigns the Swing Line Commitment in accordance with Section 11.02.
 
“Swing Line Loan” is defined in Section 2.21(a).
 
“Taxes” means any and all present or future taxes, duties, levies, imposts,
deductions, charges or withholdings, and any and all liabilities with respect to
the foregoing, imposed by the United States. but excluding, in the case of each
Lender or applicable Lending Office, the Issuer and the Agent, (a) taxes imposed
on or measured by its overall net income, and franchise taxes imposed on it, by
(i) the jurisdiction under the laws of which such Lender, the Issuer or the
Agent is incorporated or organized or (ii) the jurisdiction in which the
Agent’s, Issuer’s or such Lender’s principal executive office or such Lender’s
applicable Lending Office is located and (b) taxes that are in effect and would
apply at the time such Person becomes a Lender, Issuer or Agent hereunder.
 
“Termination Date” means July 24, 2011, subject, however, to earlier termination
in whole of the Aggregate Commitment pursuant to the terms of this Agreement and
to extension of such date as provided in Section 2.19.
 
“Title Companies” means Security Title Insurance Company, a Vermont corporation,
Beazer Title Agency of Arizona, LLC, an Arizona limited liability company, and
Beazer Title Agency, LLC, a Nevada limited liability company, each of which is a
Wholly-Owned Subsidiary of Borrower.
 
“UHIC” means United Homes Insurance Corporation, a Vermont corporation and
Wholly-Owned Subsidiary of the Borrower.
 
“Unrestricted Cash” of a Person means the cash and Cash Equivalents of such
Person that would not be identified as “restricted” on a balance sheet of such
Person prepared in accordance with GAAP.
 
“Wachovia Bank” means Wachovia Bank, National Association, a national banking
association.
 
17

--------------------------------------------------------------------------------


 
“Wholly-Owned Subsidiary” of any Person means (i) a Subsidiary, of which one
hundred percent (100%) of the outstanding Common Equity (except for directors’
qualifying shares or certain minority interests owned by other Persons solely
due to local law requirements that there be more than one stockholder, but which
interest is not in excess of what is required for such purpose) is owned
directly by such Person or through one or more other Wholly-Owned Subsidiaries
of such Person, or (ii) any entity other than a corporation in which such
Person, directly or indirectly, owns all of the outstanding Common Equity of
such entity.
 
Section 1.02   Accounting Terms. (a) All accounting terms not specifically
defined herein shall be construed in accordance with GAAP consistent with those
applied in the preparation of the financial statements referred to in Section
4.04, and all financial data submitted pursuant to this Agreement shall be
prepared in accordance with such principles.
 
(b) Notwithstanding anything to the contrary contained in this Agreement, in
determining the Borrower’s compliance with the provisions of Article VII hereof,
GAAP shall not include modifications of generally accepted accounting principles
that become effective after the date hereof.
 
ARTICLE II  
AMOUNTS AND TERMS OF THE LOANS
 
Section 2.01   The Facility.
 
Section 2.01.1   Revolving Credit Facility. (a) On and after the Closing Date
and prior to the Termination Date, upon the terms and conditions set forth in
this Agreement and in reliance upon the representations and warranties of the
Borrower herein set forth, each Lender severally agrees to make Loans to the
Borrower, provided that (i) in no event may the aggregate principal amount of
all outstanding Loans (including, in the case of the Swing Line Lender,
outstanding Swing Line Loans) and the Facility Letter of Credit Obligations of
any Lender exceed its Commitment, and (ii) in no event may the sum of the
aggregate principal amount of all outstanding Loans, (including all outstanding
Swing Line Loans) and the Facility Letter of Credit Obligations exceed the
Aggregate Commitment.
 
(b) On and after the Closing Date and prior to the Termination Date, each Lender
severally agrees, on the terms and conditions set forth in this Agreement and in
reliance upon the representations and warranties of Borrower herein set forth,
to participate in Facility Letters of Credit issued pursuant to Section 2.22 for
the account of the Borrower, provided that (i) in no event may the aggregate
principal amount of all outstanding Loans and Facility Letter of Credit
Obligations of any Lender exceed its Commitment and (ii) in no event may the
aggregate amount of all Facility Letter of Credit Obligations exceed the lesser
of (A) the Facility Letter of Credit Sublimit and (B) an amount equal to the
Aggregate Commitment minus the sum of all outstanding Loans (including all
outstanding Swing Line Loans).
 
(c) Loans hereunder (other than Swing Line Loans) shall be made ratably by the
several Lenders in accordance with their respective Pro Rata Shares.
Participations in Facility Letters of Credit hereunder shall be ratable among
the several Lenders in accordance with their respective Pro Rata Shares.
 
18

--------------------------------------------------------------------------------


 
(d) All Obligations shall be due and payable by the Borrower on the Termination
Date unless such Obligations shall sooner become due and payable pursuant to
Section 8.01 or as otherwise provided in this Agreement.
 
(e) Each Borrowing which shall not utilize the Aggregate Commitment in full
shall be in an amount not less than One Million Dollars ($1,000,000) in the case
of a Borrowing consisting of Eurodollar Loans and Five Hundred Thousand Dollars
($500,000) in the case of a Borrowing consisting of ABR Loans and, in either
case, if in excess of the specified amount, in integral multiples of One Hundred
Thousand Dollars ($100,000). Each Borrowing shall consist of a Loan made by each
Lender in the proportion of its Pro Rata Share. Within the limits of the
Aggregate Commitment, the Borrower may borrow, repay pursuant to Section 2.11,
and reborrow Loans under this Section 2.01. On such terms and conditions, the
Loans may be outstanding as ABR Loans or Eurodollar Loans. Each type of Loan
shall be made and maintained at the applicable Lender’s Lending Office for such
type of Loan. The failure of any Lender to make any requested Loan to be made by
it on the date specified for such Loan shall not relieve any other Lender of its
obligation (if any) to make such Loan on such date, but no Lender shall be
responsible for the failure of any other Lender to make such Loan to be made by
such other Lender. The provisions of this Section 2.01.1(e) shall not apply to
Swing Line Loans.
 
Section 2.01.2   Borrowing Base. At any time at which the Borrower’s senior
unsecured long-term debt does not have a rating of BBB- or higher from S&P or
Baa3 or higher from Moody’s, (a) the aggregate amount of Borrowing Base Debt at
any one time outstanding may not exceed the Borrowing Base as of the most recent
Inventory Valuation Date, and (b) no Loan shall be made, and no Facility Letter
of Credit shall be issued or amended, that would have the effect of increasing
the then outstanding amount of the Borrowing Base Debt to an amount exceeding
such Borrowing Base, provided that a Loan shall not be deemed to have increased
the amount of the Borrowing Base Debt to the extent that the proceeds of such
Loan are immediately used to repay a Swing Line Loan theretofore included in the
Borrowing Base Debt.
 
Section 2.01.3   Swing Line Loans. No Loan shall be made at any time that any
Swing Line Loan is outstanding, except for Loans that are used, on the day on
which made, to repay in full the outstanding principal balance of the Swing Line
Loans.
 
Section 2.02   Reductions of and Increases in Aggregate Commitment.
 
Section 2.02.1   Reduction of Aggregate Commitment. The Borrower shall have the
right, upon at least three (3) Business Days’ prior notice to the Agent, to
terminate in whole or reduce in part the unused portion of the Aggregate
Commitment, provided that each partial reduction shall be in the amount of at
least Five Million Dollars ($5,000,000), and provided further that no reduction
shall be permitted if, after giving effect thereto, and to any prepayment made
therewith, the sum of (i) the outstanding and unpaid principal amount of the
Loans and (ii) the Facility Letter of Credit Obligations shall exceed the
Aggregate Commitment. Each reduction in part of the unused portion of each
Lender’s Commitment shall be made in the proportion that such Commitment bears
to the total amount of the Aggregate Commitment. Any Commitment, once reduced or
terminated, may not be reinstated (except as otherwise provided in Section
8.01(v)) and may not be increased (except in accordance with Section 2.02.2).
 
19

--------------------------------------------------------------------------------


 
Section 2.02.2   Increase in Aggregate Commitment.
 
(a)  Request for Facility Increase. The Borrower may, at any time and from time
to time, request, by notice to the Agent, the Agent’s approval of an increase of
the Aggregate Commitment (a “Facility Increase”) within the limitations
hereafter described, which request shall set forth the amount of each such
requested Facility Increase. Within twenty (20) days of such request, the Agent
shall advise the Borrower of its approval or disapproval of such request;
failure to so advise the Borrower shall constitute disapproval. If the Agent
approves any such Facility Increase, then the Aggregate Commitment may be
increased (up to the amount of such approved Facility Increase, in the
aggregate) by having one or more New Lenders increase the amount of their then
existing Commitments or become Lenders, subject to and in accordance with this
provisions of this Section 2.02.2. Any Facility Increase shall be subject to the
following limitations and conditions: (i) any increase (in the aggregate) in the
Aggregate Commitment, any increase in any Commitment and any new Commitment
shall (unless otherwise agreed to by the Borrower and the Agent) not be less
than $5,000,000 (and (unless otherwise agreed to by the Borrower and the Agent)
shall be in integral multiples of $1,000,000 if in excess thereof); (ii) no
Facility Increase pursuant to this Section 2.02.2 shall increase the Aggregate
Commitment to an amount in excess of $1,000,000,000; (iii) the Borrower and each
New Lender shall have executed and delivered a commitment and acceptance (the
“Commitment and Acceptance”) substantially in the form of Exhibit C hereto, and
the Agent shall have accepted and executed the same; (iv) the Borrower shall
have executed and delivered to the Agent such Note or Notes as the Agent shall
require to reflect such Facility Increase; (v) the Borrower shall have delivered
to the Agent opinions of counsel (substantially similar to the forms of opinions
provided for in Section 3.01(6), modified to apply to the Facility Increase and
each Note and Commitment and Acceptance executed and delivered in connection
therewith); (vi) the Guarantors shall have consented in writing to the Facility
Increase and shall have agreed that their Guaranties continue in full force and
effect; and (vii) the Borrower and each New Lender shall otherwise have executed
and delivered such other instruments and documents as the Agent shall have
reasonably requested in connection with such Facility Increase. The form and
substance of the documents required under clauses (iii) through (vii) above
shall be fully acceptable to the Agent. The Agent shall provide written notice
to all of the Lenders hereunder of any Facility Increase.
 
(b)  New Lenders’ Loans and Participation in Facility Letters of Credit. Upon
the effective date of any increase in the Aggregate Commitment pursuant to the
provisions hereof (the “Increase Date”), which Increase Date shall be mutually
agreed upon by the Borrower, each New Lender and the Agent, (i) such New Lender
shall be deemed to have irrevocably and unconditionally purchased and received,
without recourse or warranty from the Lenders, an undivided interest and
participation in any Facility Letter of Credit then outstanding, ratably, such
that each Lender (including each New Lender) holds a participation interest in
each such Facility Letter of Credit in the amount of its then Pro Rata Share
thereof; (ii) on such Increase Date, the Borrower shall repay all outstanding
ABR Loans and reborrow an ABR Loan in a like amount from the Lenders (including
the New Lender); (iii) such New Lender shall not participate in any then
outstanding Loan that is a Eurodollar Loan; (iv) if the Borrower shall at any
time on or after such Increase Date convert or
 
20

--------------------------------------------------------------------------------


 
continue any Loan that is a Eurodollar Loan that was outstanding on such
Increase Date, the Borrower shall be deemed to repay such Loan on the date of
the conversion or continuation thereof and then to re-borrow as a Loan a like
amount on such date so that the New Lender shall make a Loan on such date in the
amount of its Pro Rata Share of such Borrowing; and (v) such New Lender shall
make its Pro Rata Share of all Loans made on or after such Increase Date
(including those referred to in clauses (ii) and (iv) above) and shall otherwise
have all of the rights and obligations of a Lender hereunder on and after such
Increase Date. Notwithstanding the foregoing, upon the occurrence of a Default
prior to the date on which such New Lender is holding its Pro Rata Share of all
Loans hereunder, such New Lender shall, upon notice from the Agent given on or
after the date on which the Obligations are accelerated or become due following
such Default, pay to the Agent (for the account of the other Lenders, to which
the Agent shall pay their ratable shares thereof upon receipt) a sum equal to
such New Lender’s Pro Rata Share of each Loan that is a Eurodollar Loan then
outstanding with respect to which such New Lender does not then hold an
interest; such payment by such New Lender shall constitute an ABR Loan
hereunder.
 
(c)       Required Lenders. Solely for purposes of the calculation of Pro Rata
Shares as used in the definition of “Required Lenders,” until such time as a New
Lender holds its Pro Rata Share of all outstanding Loans (if any), the amount of
such New Lender’s new Commitment or the increased amount of its Commitment shall
be excluded from the amount of the Commitments and Aggregate Commitment and
there shall be included in lieu thereof at any time an amount equal to the sum
of the outstanding Loans and the participation interests in Facility Letters of
Credit held by such New Lender with respect to its new Commitment or the
increased amount of its Commitment.
 
(d)       No Obligation to Increase Commitment. Nothing contained herein shall
constitute, or otherwise be deemed to be, a commitment or agreement on the part
of the Borrower or the Agent to give or grant any Lender the right to increase
its Commitment hereunder at any time or a commitment or agreement on the part of
any Lender to increase its Commitment hereunder at any time, and no Commitment
of a Lender shall be increased without its prior written approval.
 
Section 2.03   Notice and Manner of Borrowing. The Borrower shall give the Agent
notice of any Loans under this Agreement, on the Business Day of each ABR Loan,
and at least three (3) Business Days before each Eurodollar Loan, specifying:
(1) the date of such Loan; (2) the amount of such Loan; (3) the type of Loan
(whether an ABR Loan or a Eurodollar Loan); and (4) in the case of a Eurodollar
Loan, the duration of the Interest Period applicable thereto, provided, however,
that (a) no Interest Period may extend beyond the Termination Date and (b) not
more than eight (8) Interest Periods for Eurodollar Loans may be outstanding at
any one time. All notices given by the Borrower under this Section 2.03 shall be
irrevocable and shall be given not later than 11:00 A.M. Charlotte, North
Carolina time on the day specified above for such notice. The Agent shall notify
each Lender of each such notice not later than noon Charlotte, North Carolina
time on the date it receives such notice from the Borrower if such notice is
received by the Agent at or before 11:00 A.M. Charlotte, North Carolina time. In
the event such notice from the Borrower is received after 11:00 A.M. Charlotte,
North Carolina time, it shall be treated as if received on the next succeeding
Business Day, and the Agent shall notify each Lender of such notice as soon as
practicable but not later than noon Charlotte, North Carolina time on the next
succeeding Business Day. Not later than 2:00 P.M. Charlotte, North Carolina time
on the date of such Loans, each Lender will make available to the Agent in
immediately available funds, such Lender’s Pro Rata Share of such Loans. After
the Agent’s receipt of such funds, on the date of such Loans and upon
fulfillment of the applicable conditions set forth in Article III, the Agent
will make such Loans available to the Borrower in immediately available funds by
crediting the amount thereof to the Borrower’s account with the Agent. The
provisions of this Section 2.03 shall not apply to Swing Line Loans.
 
21

--------------------------------------------------------------------------------


 
Section 2.04   Non-Receipt of Funds by Agent. (a) Unless the Agent shall have
received notice from a Lender prior to the date (in the case of a Eurodollar
Loan), or by 1:00 P.M. Charlotte, North Carolina time on the date (in the case
of an ABR Loan), on which such Lender is to provide funds to the Agent for a
Loan to be made by such Lender that such Lender will not make available to the
Agent such funds, the Agent may assume that such Lender has made such funds
available to the Agent on the date of such Loan in accordance with Section 2.03
and the Agent in its sole discretion may, but shall not be obligated to, in
reliance upon such assumption, make available to the Borrower on such date a
corresponding amount. If and to the extent such Lender shall not have given the
notice provided for above and shall not have made such funds available to the
Agent, such Lender agrees to repay to the Agent forthwith on demand such
corresponding amount together with interest thereon, for each day from the date
such amount is made available to the Borrower until the date such amount is
repaid to the Agent, at the Federal Funds Effective Rate for three Business Days
and thereafter at the Alternate Base Rate. If such Lender shall repay to the
Agent such corresponding amount, such amount so repaid shall constitute such
Lender’s applicable Loan for purposes of this Agreement. If such Lender does not
pay such corresponding amount forthwith upon Agent’s demand therefor, the Agent
shall promptly notify the Borrower, and the Borrower shall immediately pay such
corresponding amount to the Agent with interest thereon, for each day from the
date such amount is made available to the Borrower until the date such amount is
repaid to the Agent, at the rate of interest applicable at the time to such
proposed Loan. Nothing set forth in this Section shall affect the rights of the
Borrower with respect to any Lender that defaults in the performance of its
obligation to make a Loan hereunder.
 
(b) Unless the Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Lenders hereunder that the Borrower will
not make such payment in full, the Agent may assume that the Borrower has made
such payment in full to the Agent on such date and the Agent in its sole
discretion may, but shall not be obligated to, in reliance upon such assumption,
cause to be distributed to each Lender on such due date an amount equal to the
amount then due such Lender. If and to the extent the Borrower shall not have so
made such payment in full to the Agent, each Lender shall repay to the Agent
forthwith on demand such amount distributed to such Lender together with
interest thereon, for each day from the date such amount is distributed to such
Lender until the date such Lender repays such amount to the Agent, at the
Federal Funds Effective Rate for three Business Days and thereafter at the
Alternate Base Rate.
 
(c) The provisions of this Section 2.04 shall not apply to Swing Line Loans.
 
Section 2.05   Determination of Applicable Eurodollar Margin. (a) The Applicable
Eurodollar Margin shall be determined by reference to the Leverage Ratio and the
Ratings in accordance with the following pricing grid and the provisions of this
Section 2.05:
 
22

--------------------------------------------------------------------------------


 

 
LEVEL I
LEVEL II
LEVEL III
LEVEL IV
LEVEL V
Ratings
BBB/Baa2
or higher
BBB-/Baa3
BB+/Ba1
BB/Ba2
BB-/Ba3 or lower or
one or less Ratings
Leverage Ratio
Less than 1.00x
Greater than or equal to 1.00x and less than 1.25x
Greater than or equal to 1.25x and less than 1.75x
 
Greater than or equal to 1.75x
Greater than or equal to 1.75x
Applicable Eurodollar Margin
0.75%
0.875%
1.125%
 
1.375%
1.625%



“Ratings” means (i) at any time at which Moody's, S&P and Fitch all publicly
announce ratings of the Borrower's senior unsecured long-term debt, the second
highest of such three ratings and (ii) at any time at which Moody’s and S&P
publicly announce ratings of the Borrower’s senior unsecured long-term debt but
Fitch does not, the higher of such two ratings (i.e., lower pricing); provided,
however, that (in the case of either clause (i) or clause (ii)) the Ratings
shall not be at Level I or II unless the Borrower has ratings from both S&P and
Moody’s of BBB- and Baa3 or better.
 
In the event of a difference of one level between the Ratings and Leverage Ratio
pricing levels, the lower pricing shall apply; if the difference is more than
one level, the level one level lower than the higher pricing shall apply.
 
The Applicable Eurodollar Margin shall be increased by (i) 0.125% during any
fiscal quarter of the Borrower immediately following any fiscal quarter of the
Borrower at the end of which the Interest Coverage Ratio, as determined in
Section 7.04, is less than 1.75 to 1.00 but greater than or equal to 1.50 to
1.00 and (ii) 0.35% during any fiscal quarter of the Borrower immediately
following any fiscal quarter of the Borrower at the end of which the Interest
Coverage Ratio, as determined in Section 7.04, is less than 1.50 to 1.00.
 
(b) The Applicable Eurodollar Margin under the foregoing pricing grid shall be
determined (i) with reference to the Leverage Ratio as of the last day of each
fiscal quarter and (ii) with reference to the Ratings at the time of each change
in such Ratings. In the case of the Leverage Ratio such determination shall be
made from the then most recent annual or quarterly financial statements of the
Borrower delivered by the Borrower pursuant to Sections 5.08(1) and 5.08(2), and
the adjustment, if any, to the Applicable Eurodollar Margin shall take place on,
and be effective from and after, the fifth Business Day after the date on which
the Agent has received such financial statements. In the case of the Ratings,
any change in such Ratings shall result in a change in the Applicable Eurodollar
Margin as of the beginning of the next succeeding applicable Interest Period for
Eurodollar Loans.
 
(c) If, as a result of any restatement of or other adjustment to the financial
statements of the Borrower or a calculation error, the Borrower or the Agent
determines that (i) the  Leverage Ratio as calculated by the Borrower as of any
applicable date was inaccurate and (ii) a proper calculation of the Leverage
Ratio would have resulted in higher pricing for such period, the Borrower shall
immediately and retroactively be obligated to pay to the Agent, for the account
of the applicable Lenders, promptly on demand by the Agent (or, after the
 
23

--------------------------------------------------------------------------------


 
occurrence of an actual or deemed entry of an order for relief with respect to
Borrower under the Bankruptcy Code of the United States of America,
automatically and without further action by the Agent, any Lender, or any
Issuer), an amount equal to the excess of the amount of interest and fees that
should have been paid for such period over the amount of interest and fees
actually paid for such period.  This paragraph shall not limit the rights of the
Agent, any Lender, or any Issuer, as the case may be  under Article VIII.  The
Borrower's obligations under this paragraph shall survive the termination of the
Commitments and the repayment of all other Obligations hereunder.
 
Section 2.06   Conversions and Renewals. The Borrower may elect from time to
time to convert all or a part of one type of Loan into another type of Loan or
to renew all or part of a Loan by giving the Agent notice at least one (1)
Business Day before conversion into an ABR Loan, and at least three (3) Business
Days before the conversion into or renewal of a Eurodollar Loan, specifying: (1)
the renewal or conversion date; (2) the amount of the Loan to be converted or
renewed; (3) in the case of conversions, the type of Loan to be converted into;
and (4) in the case of renewals of or a conversion into a Eurodollar Loan, the
duration of the Interest Period applicable thereto; provided that (a) the
minimum principal amount of each Eurodollar Loan outstanding after a renewal or
conversion shall be One Million Dollars ($1,000,000) and the minimum amount of
each ABR Loan outstanding after a renewal or conversion shall be Two Hundred
Fifty Thousand Dollars ($250,000) and in each case in integral multiples of
$100,000 if in excess of such minimum amounts; (b) Eurodollar Loans may be
converted on a Business Day that is not the last day of the Interest Period for
such Loan only if the Borrower pays on the date of conversion all amounts due
pursuant to Section 2.17; (c) the Borrower may not renew a Eurodollar Loan or
convert an ABR Loan into a Eurodollar Loan at any time that a Default has
occurred that is continuing; (d) no Interest Period may extend beyond the
Termination Date; and (e) not more than eight (8) Interest Periods for
Eurodollar Loans may be outstanding at any one time. Each such notice shall be
accompanied by a Borrowing Base Certificate dated as at the date of such notice.
All conversions and renewals shall be made in the proportion of the Lenders’
respective Pro Rata Shares. All notices given by the Borrower under this Section
2.06 shall be irrevocable and shall be given not later than 11:00 A.M.
Charlotte, North Carolina time on the day which is not less than the number of
Business Days specified above for such notice. The Agent shall notify each
Lender of each such notice not later than noon Charlotte, North Carolina time on
the date it receives such notice from the Borrower if such notice is received by
the Agent at or before 11:00 A.M. Charlotte, North Carolina time. In the event
such notice from the Borrower is received after 11:00 A.M. Charlotte, North
Carolina time, it shall be treated as if received on the next succeeding
Business Day, and the Agent shall notify each Lender of such notice as soon as
practicable but not later than noon Charlotte, North Carolina time on the next
succeeding Business Day. Notwithstanding the foregoing, if the Borrower shall
fail to give the Agent the notice as specified above for the renewal or
conversion of a Eurodollar Loan prior to the end of the Interest Period with
respect thereto, such Eurodollar Loan shall automatically be converted into an
ABR Loan on the last day of the Interest Period for such Loan. The provisions of
this Section 2.06 shall not apply to Swing Line Loans.
 
Section 2.07   Interest. (a) The Borrower shall pay interest to the Agent, for
the account of the applicable Lender or Lenders on the outstanding and unpaid
principal amount of the Loans at the following rates:
 
24

--------------------------------------------------------------------------------


 
(i) If an ABR Loan or Swing Line Loan, then at a rate per annum equal to the
Alternate Base Rate in effect from time to time as interest accrues; and
 
(ii) If a Eurodollar Loan, then at a rate per annum for the Interest Period
applicable to such Eurodollar Loan equal to the Eurodollar Rate for such
Interest Period.
 
(b) Any change in the interest rate based on the Alternate Base Rate resulting
from a change in the Alternate Base Rate shall be effective (without notice) as
of the opening of business on the day on which such change in the Alternate Base
Rate becomes effective. Interest on each Eurodollar Loan shall be calculated on
the basis of a year of 360 days for the actual number of days elapsed. Interest
on each ABR Loan and Swing Line Loan calculated on the basis of the Prime Rate
shall be calculated on the basis of a year of 365 or 366 days (as appropriate)
for the actual number of days elapsed and interest on each ABR Loan and Swing
Line Loan calculated based on the Federal Funds Effective Rate shall be
calculated on the basis of a year of 360 days for the actual number of days
elapsed.
 
(c) Interest on the Loans shall be paid (in an amount set forth in a statement
delivered by the Agent to the Borrower, provided, however, that the failure of
the Agent to deliver such statement shall not limit or otherwise affect the
obligations of the Borrower hereunder) in immediately available funds to the
Agent at the office of Agent from time to time designated by it in writing for
the account of the applicable Lending Office of each applicable Lender as
follows:
 

 
(1)
For each ABR Loan and Swing Line Loan on the first day of each calendar month
commencing on the first such date after such Loan;

 

 
(2)
For each Eurodollar Loan, on the last day of the Interest Period with respect
thereto, except that, if such Interest Period is longer than three months,
interest shall also be paid on the last day of the third month of such Interest
Period; and

 

 
(3)
If not sooner paid, then on the Termination Date or such earlier date as the
Loans may be due or declared due hereunder.

 
(d) Any principal amount of any Loan not paid when due (at maturity, by
acceleration, or otherwise) shall bear interest thereafter until paid in full,
payable on demand, at a rate per annum equal to the Alternate Base Rate or the
applicable Eurodollar Rate, as the case may be, for such Loan in effect from
time to time as interest accrues, plus two percent (2%) per annum.
 
Section 2.08   Interest Rate Determination. (a) The Agent shall determine each
Adjusted LIBO Rate. The Agent shall give prompt notice to the Borrower and the
Lenders of the applicable interest rate determined by the Agent pursuant to the
terms of this Agreement.
 
(b) If the provisions of this Agreement or any Note would at any time require
payment by the Borrower to a Lender of any amount of interest in excess of the
maximum amount then permitted by the law applicable to any Loan, the interest
payments to such Lender shall be reduced to the extent necessary so that such
Lender shall not receive interest in excess of such maximum amount. If, as a
result of the foregoing a Lender shall receive interest payments hereunder or
under a Note in an amount less than the amount
 
25

--------------------------------------------------------------------------------


 
otherwise provided hereunder, such deficit (hereinafter called “Interest
Deficit”) will cumulate and will be carried forward (without interest) until the
termination of this Agreement. Interest otherwise payable to a Lender hereunder
and under a Note for any subsequent period shall be increased by the maximum
amount of the Interest Deficit that may be so added without causing such Lender
to receive interest in excess of the maximum amount then permitted by the law on
the applicable Loans. The amount of the Interest Deficit relating to the Loans
shall be treated as a prepayment premium (to the extent permitted by law) and
paid in full at the time of any optional prepayment by the Borrower to the
applicable Lenders of all the applicable Loans at that time outstanding pursuant
to Section 2.11. The amount of the Interest Deficit relating to the applicable
Loans at the time of any complete payment of the Loans at that time outstanding
(other than an optional prepayment thereof pursuant to Section 2.11) shall be
canceled and not paid.
 
Section 2.09   Fees. (a) The Borrower shall pay to the Arrangers on the Closing
Date a one time, nonrefundable fee in the amount provided for in the Agent’s Fee
Letter. The Agent shall deliver to each Lender its applicable fee (as set forth
in the invitation letter dated as of June 9, 2007 from the Arrangers to such
Lenders) promptly upon the Agent’s receipt thereof.
 
(b) The Borrower agrees to pay to the Agent for the account of each Lender
(subject to adjustment in the case of the Swing Line Lender as hereinafter
provided) a commitment fee on the average daily unused portion of such Lender’s
Commitment (in an amount set forth in a statement delivered by the Agent to the
Borrower, provided, however, that the failure of the Agent to deliver such
statement shall not limit or otherwise affect the obligations of the Borrower
hereunder) from the date of this Agreement until the Termination Date at the
Applicable Commitment Rate, payable in arrears on each Quarterly Payment Date
during the term of such Commitment, commencing October 1, 2007, and ending on
the Termination Date or, in the case of a Rejecting Lender, on such Rejecting
Lender’s Termination Date. The commitment fees shall be calculated on the basis
of a year of 360 days for the actual number of days elapsed. Upon receipt of any
commitment fees, the Agent will promptly thereafter cause to be distributed such
payments to the Lenders in the proportion of their Pro Rata Shares (subject to
adjustment in the case of the Swing Line Lender as hereinafter provided). For
purposes of determining the commitment fee payable to (i) the Swing Line Lender,
the unused portion of the Swing Ling Lender’s Commitment shall be reduced
dollar-for-dollar by the amount of any Swing Line Loans then outstanding, and
(ii) any Lender, the unused portion of such Lender’s Commitment shall be reduced
dollar-for-dollar by its Pro Rata Share of Facility Letter of Credit
Obligations.
 
(c) The Borrower shall pay to the Agent and the Arrangers such additional fees
as are specified in the Agent’s Fee Letter.
 
Section 2.10   Notes. All Loans made by each Lender under this Agreement shall
be evidenced by, and repaid with interest in accordance with, a single Note of
the Borrower in substantially the form of Exhibit B hereto, in each case duly
completed, dated the date of this Agreement and payable to such Lender for the
account of its applicable Lending Office, such Note to represent the obligation
of the Borrower to repay the Loans made by such Lender. Each Lender is hereby
authorized by the Borrower, but no Lender shall be required, to endorse on the
schedule attached to the Note or Notes held by it the amount and type of such
applicable Loan and each renewal, conversion, and payment of principal amount
received by such applicable Lender for the account of its applicable Lending
Office on account of its applicable Loans, which endorsement shall, in the
absence of manifest error, be conclusive as to the outstanding balance of such
Loans made by such Lender; provided, however, that the failure to make such
notation with respect to any Loan or renewal, conversion, or payment shall not
limit or otherwise affect the obligations of the Borrower under this Agreement
or the Note or Notes held by such Lender. All Loans shall be repaid on the
Termination Date.
 
26

--------------------------------------------------------------------------------


 
Section 2.11   Prepayments. (a) The Borrower may, upon notice to the Agent not
later than noon (Charlotte, North Carolina time) on the date of prepayment in
the case of ABR Loans and at least three (3) Business Days’ prior notice to the
Agent in the case of Eurodollar Loans, prepay (including, without limitation,
all amounts payable pursuant to the terms of Section 2.17) the Loans in whole or
in part with accrued interest to the date of such prepayment on the amount
prepaid, provided that (1) each partial payment shall be in a principal amount
of not less than One Million Dollars ($1,000,000) in the case of a Eurodollar
Loan and Two Hundred Fifty Thousand Dollars ($250,000) in the case of an ABR
Loan; and (2) Eurodollar Loans may be prepaid only on the last day of the
Interest Period for such Loans; provided, however, that such prepayment of
Eurodollar Loans may be made on any other Business Day if the Borrower pays at
the time of such prepayment all amounts due pursuant to Section 2.17. Upon
receipt of any such prepayments, the Agent will promptly thereafter cause to be
distributed the Pro Rata Share of such prepayment to each Lender for the account
of its applicable Lending Office, except that prepayments of Swing Line Loans
shall be made solely to the Swing Line Lender.
 
(b) The Borrower shall immediately upon a Change in Control prepay the Notes in
full and all accrued interest to the date of such prepayment, and in the case of
Eurodollar Loans all amounts due pursuant to Section 2.17.
 
Section 2.12   Method of Payment. The Borrower shall make each payment under
this Agreement and under any of the Notes not later than noon Charlotte, North
Carolina time on the date when due in lawful money of the United States to the
Agent for the account of the applicable Lending Office of each Lender (or, in
the case of Swing Line Loans, for the account of the Swing Line Lender) in
immediately available funds. The Agent will promptly thereafter cause to be
distributed (1) the Pro Rata Share of such payments of principal and interest
with respect to Loans (other than Swing Line Loans) in like funds to each Lender
for the account of its applicable Lending Office, (2) such payments of principal
and interest with respect to Swing Line Loans solely to the Swing Line Lender
and (3) other fees payable to any Lender to be applied in accordance with the
terms of this Agreement. If any such payment is not received by a Lender on the
Business Day on which the Agent received such payment (or the following Business
Day if the Agent’s receipt thereof occurs after 3:00 P.M. (Charlotte, North
Carolina time)), such Lender shall be entitled to receive from the Agent
interest on such payment at the Federal Funds Effective Rate for three Business
Days and thereafter at the Alternate Base Rate (which interest payment shall not
be an obligation for the Borrower’s account, including under Section 10.04 or
Section 10.06). The Borrower hereby authorizes each Lender, if and to the extent
payment is not made when due under this Agreement or under any of the Notes, to
charge from time to time against any account of the Borrower with such Lender
any amount as due. Whenever any payment to be made under this Agreement or under
any of the Notes shall be stated to be due on a day other than a Business Day,
such payment shall be made on the next succeeding Business Day, and such
extension of time shall be included in the computation of the payment of
interest and the commitment fee, as the case may be, except, in the case of a
Eurodollar Loan, if the result of such extension would be to extend such payment
into another calendar month, such payment shall be made on the immediately
preceding Business Day.
 
27

--------------------------------------------------------------------------------


 
Section 2.13   Use of Proceeds. The proceeds of the Loans hereunder shall be
used by the Borrower (a) to repay in full all amounts owing under the Original
Credit Agreement (except for Existing Letters of Credit), (b) for working
capital and general corporate purposes of the Borrower and the Guarantors to the
extent permitted in this Agreement and (c) to repay Swing Line Loans. The
Borrower will not, directly or indirectly, use any part of such proceeds for the
purpose of repaying the Senior Notes or for purchasing or carrying any margin
stock within the meaning of Regulation U or to extend credit to any Person for
the purpose of purchasing or carrying any such margin stock, or for any purpose
which violates, or is inconsistent with, Regulation X.
 
Section 2.14   Yield Protection. If any law or any governmental or
quasi-governmental rule, regulation, policy, guideline or directive (whether or
not having the force of law), or any interpretation thereof, or the compliance
of any Lender or Issuer therewith,
 

 
(i)
subjects any Lender or Issuer or any applicable Lending Office to any tax, duty,
charge or withholding on or from payments due from the Borrower (excluding
federal taxation of the overall net income of any Lender or Issuer or applicable
Lending Office), or changes the basis of taxation of payments to any Lender or
Issuer in respect of its Loans or Facility Letters of Credit or other amounts
due it hereunder, or

 

 
(ii)
imposes or increases or deems applicable any reserve, assessment, insurance
charge, special deposit or similar requirement against assets of, deposits with
or for the account of, or credit extended by, any Lender or Issuer or any
applicable Lending Office (other than reserves and assessments taken into
account in determining the interest rate applicable to Loans), or

 

 
(iii)
imposes any other condition the result of which is to increase the cost to any
Lender or Issuer or any applicable Lending Office of making, funding or
maintaining loans or issuing or participating in letters of credit or reduces
any amount receivable by any Lender or Issuer or any applicable Lending Office
in connection with loans, or requires any Lender or Issuer or any applicable
Lending Office to make any payment calculated by reference to the amount of
loans held, letters of credit issued or interest received by it, by an amount
deemed material by such Lender or Issuer,

 
then, within fifteen (15) days of demand by such Lender or Issuer, the Borrower
shall pay such Lender or Issuer that portion of such increased expense incurred
or reduction in an amount received which such Lender or Issuer reasonably
determines is attributable to making, funding and maintaining its Loans and its
Commitment and issuing or participating in Letters of Credit.
 
28

--------------------------------------------------------------------------------


 
Section 2.15   Changes in Capital Adequacy Regulations. If a Lender or Issuer
determines the amount of capital required or expected to be maintained by such
Lender or Issuer, any Lending Office of such Lender or Issuer or any corporation
controlling such Lender or Issuer is increased as a result of a Change, then,
within 10 days of demand by such Lender or Issuer, the Borrower shall pay such
Lender or Issuer the amount necessary to compensate for any shortfall in the
rate of return on the portion of such increased capital which such Lender or
Issuer determines is attributable to this Agreement, its Loans or its obligation
to make Loans hereunder (after taking into account such Lender’s or Issuer’s
policies as to capital adequacy); provided, however, that a Lender or Issuer
shall impose such cost upon the Borrower only if such Lender or Issuer is
generally imposing such cost on its other borrowers having similar credit
arrangements. “Change” means (i) any change after the date of this Agreement in
the Risk-Based Capital Guidelines or (ii) any adoption of or change in any other
law, governmental or quasi-governmental rule, regulation, policy, guideline,
interpretation, or directive (whether or not having the force of law) after the
date of this Agreement which affects the amount of capital required or expected
to be maintained by any Lender or Issuer or any Lending Office or any
corporation controlling any Lender or Issuer. “Risk-Based Capital Guidelines”
means (i) the risk-based capital guidelines in effect in the United States on
the date of this Agreement, including transition rules, and (ii) the
corresponding capital regulations promulgated by regulatory authorities outside
the United States implementing the July 1988 report of the Basle Committee on
Banking Regulation and Supervisory Practices Entitled “International Convergence
of Capital Measurements and Capital Standards,” including transition rules, and
any amendments to such regulations adopted prior to the date of this Agreement.
 
Section 2.16   Availability of Eurodollar Loans. If any Lender determines that
maintenance of its Eurodollar Loans at the Lending Office selected by the Lender
would violate any applicable law, rule, regulation, or directive, whether or not
having the force of law (and it is not reasonably possible for the Lender to
designate an alternate Lending Office without being adversely affected thereby),
or if the Required Lenders determine that (i) deposits of a type and maturity
appropriate to match fund Eurodollar Loans are not available or (ii) the
interest rate applicable to Eurodollar Loans does not accurately reflect the
cost of making or maintaining such Eurodollar Loans, then the Agent shall
suspend the availability of Eurodollar Loans and require any Eurodollar Loans to
be repaid.
 
Section 2.17   Funding Indemnification. If any payment of a Eurodollar Loan
occurs on a date which is not the last day of the applicable Interest Period,
whether because of acceleration, prepayment or otherwise, or a Eurodollar Loan
is not made on the date specified by the Borrower for any reason other than
default by the Lenders, the Borrower will indemnify each Lender for any loss or
cost incurred by it resulting therefrom, including, without limitation, any loss
or cost in liquidating or employing deposits required to fund or maintain the
Eurodollar Loan.
 
Section 2.18   Lender Statements; Survival of Indemnity. To the extent
reasonably possible, each Lender shall designate an alternate Lending Office
with respect to its Eurodollar Loans to reduce any liability of the Borrower to
such Lender under Sections 2.14 and 2.15 or to avoid the unavailability of
Eurodollar Loans. Each Lender shall deliver a written statement of such Lender
as to the amount due, if any, under Sections 2.14, 2.15 or 2.17. Such written
statement shall set forth in reasonable detail the calculations upon which
 
29

--------------------------------------------------------------------------------


 
such Lender determined such amount and shall be final, conclusive and binding on
the Borrower in the absence of manifest error. Determination of amounts payable
under such Sections in connection with a Eurodollar Loan shall be calculated as
though each Lender funded its Eurodollar Loan through the purchase of a deposit
of the type and maturity corresponding to the deposit used as a reference in
determining the Eurodollar Rate applicable to such Loan, whether in fact that is
the case or not. Unless otherwise provided herein, the amount specified in the
written statement shall be payable on demand after receipt by the Borrower of
the written statement. The obligations of the Borrower under Sections 2.14, 2.15
and 2.17 shall survive payment of the Obligations and termination of this
Agreement.
 
Section 2.19   Extension of Termination Date. (a) Not more than once in any
fiscal year of the Borrower, the Borrower may request an extension of the
Termination Date to the first or second anniversary of the then scheduled
Termination Date (but in no event later than the fourth anniversary of the
effective date of such requested extension) by submitting a request for an
extension to the Agent not less than 180 days prior to the then scheduled
Termination Date. At the time of or prior to the delivery of such request, the
Borrower shall propose to the Agent the amount of the fees that the Borrower
would agree to pay with respect to such extension if approved by the Lenders.
Promptly upon (but not later than five Business Days after) the Agent’s receipt
and approval of the extension request and fee proposal (as so approved, the
“Extension Request”), the Agent shall deliver to each Lender a copy of, and
shall request each Lender to approve, the Extension Request. Each Lender
approving the Extension Request shall deliver its written approval no later than
60 days after such Lender’s receipt of the Extension Request. If the written
approval of the Extension Request by the Lenders whose Pro Rata Shares equal or
exceed 66-2/3% in the aggregate is received by the Agent within such 60-day
period, the Termination Date shall be extended to the first or second
anniversary of the then scheduled Termination Date (as specified in the
Extension Request) but only with respect to the Lenders that have given such
written approval. Except to the extent that a Lender that did not give its
written approval to such Extension Request (“Rejecting Lender”) is replaced as
provided in Section 2.20, prior to the Termination Date (as determined prior to
such Extension Request), then on such date (the “Rejecting Lender’s Termination
Date”) (i) the Commitment of each such Rejecting Lender shall terminate, (ii)
the Aggregate Commitment shall be reduced by the aggregate amount of such
terminated Commitments and (iii) all Loans and other Obligations to each such
Rejecting Lender shall be paid in full by the Borrower. If the sum of the
principal balance of all Loans outstanding and all Facility Letter of Credit
Obligations following the payment provided for in clause (iii) above exceeds the
Aggregate Commitment (as reduced as provided in clause (ii) above), the Borrower
shall, on the Rejecting Lender’s Termination Date, repay outstanding Loans or
cause to be canceled, released and returned to the applicable Issuer outstanding
Facility Letters of Credit in the amounts necessary to cause the sum of the
principal balance of all Loans outstanding and all Facility Letter of Credit
Obligations to equal but not exceed the Aggregate Commitment (as reduced).
 
(b) Within ten days of the Agent’s notice to the Borrower that the Lenders whose
Pro Rata Shares equal or exceed 66-2/3% in the aggregate have approved an
Extension Request, the Borrower shall pay to the Agent for the account of each
Lender that has approved the Extension Request the applicable extension fees
specified in the Extension Request.
 
30

--------------------------------------------------------------------------------


 
(c) If Lenders whose Pro Rata Shares equal or exceed 66-2/3% in the aggregate
approve the Extension Request, the Borrower, upon notice to the Agent and any
Rejecting Lender, may, subject to the provisions of the last sentence of Section
2.19(d), terminate the Commitment of such Rejecting Lender (or such portion of
such Commitment as is not assigned to a Replacement Lender in accordance with
Section 2.20), which termination shall occur as of a date set forth in such
Borrower’s notice but in no event more than thirty (30) days following such
notice (subject to the provisions of Section 2.20(b)). The termination of a
Rejecting Lender’s Commitment shall be effected in accordance with Section
2.19(d).
 
(d) If the Borrower elects to terminate the Commitment of a Rejecting Lender
pursuant to Section 2.19(c), the Borrower shall pay to the Rejecting Lender all
Obligations due and owing to it hereunder or under any other Loan Document,
including, without limitation, the aggregate outstanding principal amount of the
Loans owed to such Rejecting Lender, together with accrued interest thereon
through the date of such termination, amounts payable under Sections 2.14 and
2.15 and the fees payable to such Rejecting Lender under Section 2.09(b). Upon
request by the Borrower or the Agent, the Rejecting Lender will deliver to the
Borrower and the Agent a letter setting forth the amounts payable to the
Rejecting Lender as set forth above. Upon the termination of such Rejecting
Lender’s Commitment and payment of the amounts provided for in the immediately
preceding sentence, the Borrower shall have no further obligations to such
Rejecting Lender under this Agreement and such Rejecting Lender shall cease to
be a Lender, provided, however, that such Rejecting Lender shall continue to be
entitled to the benefits of Sections 2.14, 2.15, 2.17, 10.04 and 10.06, as well
as to any fees accrued for its account hereunder not yet paid, and shall
continue to be obligated under Section 9.05 with respect to obligations and
liabilities accruing prior to the termination of such Rejecting Lender’s
Commitment. If, as a result of the termination of the Rejecting Lender’s
Commitment, any payment of a Eurodollar Loan occurs on a day which is not the
last day of the applicable Interest Period, the Borrower shall pay to the Agent
for the benefit of the Lenders (including any Rejecting Lender) any loss or cost
incurred by the Lenders (including any Rejecting Lender) resulting therefrom in
accordance with Section 2.17. Upon the effective date of the termination of the
Rejecting Lender’s Commitment, the Aggregate Commitment shall be reduced by the
amount of the terminated Commitment of the Rejecting Lender, and each other
Lender shall be deemed to have irrevocably and unconditionally purchased and
received (subject to the provisions of the last sentence of this Section
2.19(d)), without recourse or warranty, from the Rejecting Lender, an undivided
interest and participation in any Facility Letter of Credit then outstanding,
ratably, such that each Lender (excluding the Rejecting Lender but including any
Replacement Lender that acquires an interest in the Facility hereunder from such
Rejecting Lender) holds a participation interest in each Facility Letter of
Credit in proportion to the ratio that such Rejecting Lender’s Commitment (upon
the effective date of such termination of the Rejecting Lender’s Commitment)
bears to the Aggregate Commitment (as reduced by the termination of such
Rejecting Lender’s Commitment or a part thereof). Notwithstanding the foregoing,
if, upon the termination of the Commitment of such Rejecting Lender under this
Section 2.19(d), the sum of the outstanding principal balance of the Loans and
the Facility Letter of Credit Obligations would exceed the Aggregate Commitment
(as reduced), the Borrower may not terminate such Rejecting Lender’s Commitment
unless the Borrower, on or prior to the effective date of such termination,
prepays, in accordance with the provisions of this Agreement, outstanding Loans
or causes to be canceled, released and returned to the applicable Issuer
outstanding Facility Letters of Credit in sufficient amounts such that, on the
effective date of such termination, the sum of the outstanding principal balance
of the Loans and the Facility Letter of Credit Obligations does not exceed the
Aggregate Commitment (as reduced).
 
31

--------------------------------------------------------------------------------


 
Section 2.20   Replacement of Certain Lenders. (a) In the event a Lender
(“Affected Lender”): (i) shall have requested compensation from the Borrower
under Sections 2.14 or 2.15 to recover additional costs incurred by such Lender
that are not being incurred generally by the other Lenders, (ii) shall have
delivered a notice pursuant to Section 2.16 claiming that such Lender is unable
to extend Eurodollar Loans to the Borrower for reasons not generally applicable
to the other Lenders, (iii) shall have invoked Section 10.13 or (iv) is a
Rejecting Lender pursuant to Section 2.19, then, in any such case, the Borrower
or the Agent may effect the replacement of such Affected Lender in accordance
with the provisions of this Section 2.20, provided, however, that if the
replacement of such Affected Lender is by reason of clause (iv) above, the
replacement of such Affected Lender shall be subject to the provisions of
Section 2.20(b). The Borrower or the Agent may elect to replace an Affected
Lender and make written demand on such Affected Lender (with a copy to the Agent
in the case of a demand by the Borrower and a copy to the Borrower in the case
of a demand by the Agent) for the Affected Lender to assign, and, if a
Replacement Lender (as hereinafter defined) notifies the Affected Lender of its
willingness to purchase the Affected Lender’s interests in the Facility and the
Agent and the Borrower consent thereto in writing, then such Affected Lender
shall assign pursuant to one or more duly executed Assignment and Assumption in
substantially and in all material respects in the form and substance of Exhibit
F five (5) Business Days after the date of such demand, to one or more financial
institutions that comply with the provisions of Section 11.02 that the Borrower
or the Agent, as the case may be, shall have engaged for such purpose (each a
“Replacement Lender”), all (or, to the extent required or permitted under
Section 2.20(b), a part) of such Affected Lender’s rights and obligations (from
and after the date of such assignment) under this Agreement and the other Loan
Documents in accordance with Section 11.02. The Agent agrees, upon the
occurrence of such events with respect to an Affected Lender and upon the
written request of the Borrower, to use its reasonable efforts to obtain
commitments from one or more financial institutions to act as a Replacement
Lender. As a condition to any such assignment, the Affected Lender shall have
concurrently received, in cash, all amounts (except as otherwise provided in
Section 2.20(b)) due and owing to the Affected Lender hereunder or under any
other Loan Document, including, without limitation, the aggregate outstanding
principal amount of the Loans owed to such Lender, together with accrued
interest thereon through the date of such assignment, amounts payable under
Sections 2.14 and 2.15 with respect to such Affected Lender and the fees payable
to such Affected Lender under Section 2.09(b); provided that upon such Affected
Lender’s replacement, such Affected Lender shall (except as otherwise provided
in Section 2.20(b)) cease to be a party hereto but shall continue to be entitled
to the benefits of Sections 2.14, 2.15, 2.17, 10.04 and 10.06, as well as to any
fees accrued for its account hereunder and not yet paid, and shall continue to
be obligated under Section 9.05 with respect to obligations and liabilities
accruing prior to the replacement of such Affected Lender.
 
(b) In the event that the Affected Lender is a Rejecting Lender, the Borrower
may elect to have a part of the Rejecting Lender’s rights and obligations under
this Agreement and the other Loan Documents assigned pursuant to this Section
2.20, provided that the Borrower also elects, pursuant to Section 2.19(c), to
terminate the entire amount of such Rejecting Lender’s Commitment not so
assigned, which termination shall be effective on the date on which such
assignment of the Rejecting Lender’s rights and obligations is consummated under
this Section 2.20.
 
32

--------------------------------------------------------------------------------


 
Section 2.21   Swing Line. (a) The Swing Line Lender agrees, on the terms and
conditions hereinafter set forth, to make loans (“Swing Line Loans”) to the
Borrower from time to time during the period from the date of this Agreement, up
to but not including the Termination Date, in an aggregate principal amount not
to exceed at any time outstanding the lesser of (i) the Swing Line Commitment or
(ii) the amount by which the Swing Line Lender’s Commitment exceeds the sum of
(A) the outstanding principal amount of the Loans made by the Swing Line Lender
pursuant to Section 2.01.1 and (B) the Swing Line Lender’s Pro Rata Share of the
outstanding Facility Letter of Credit Obligations, subject in each case to the
limitations set forth in Section 2.01.3.
 
(b) Each Swing Line Loan which shall not utilize the Swing Line Commitment in
full shall be in an amount not less than One Million Dollars ($1,000,000) and,
if in excess thereof, in integral multiples of One Million Dollars ($1,000,000).
Within the limits of the Swing Line Commitment, the Borrower may borrow, repay
and reborrow under this Section 2.21.
 
(c) The Borrower shall give the Swing Line Lender notice of any request for a
Swing Line Loan not later than 3:00 p.m. Charlotte, North Carolina time on the
Business Day of such Swing Line Loan, specifying the amount of such requested
Swing Line Loan. Each such notice shall be accompanied by a Borrowing Base
Certificate dated as of the date of such notice (and by the notice provided for
in Section 2.21(d)). All notices given by the Borrower under this Section
2.21(c) shall be irrevocable. Upon fulfillment of the applicable conditions set
forth in Article III, the Swing Line Lender will make the Swing Line Loan
available to the Borrower in immediately available funds by crediting the amount
thereof to the Borrower’s account with the Swing Line Lender.
 
(d) On the fifth Business Day following the making of a Swing Line Loan, such
Swing Line Loan shall be paid in full from the proceeds of a Loan made pursuant
to Section 2.01.1. Each notice given by the Borrower under Section 2.21(c) shall
include, or, if it does not include, shall be deemed to include, an irrevocable
notice under Section 2.03 requesting the Lenders to make an ABR Loan on the
fifth succeeding Business Day in the full amount of such Swing Line Loan.
 
Section 2.22   Facility Letters of Credit.
 
Section 2.22.1   Issuance of Facility Letters of Credit. (a) Each Issuer agrees,
on the terms and conditions set forth in this Agreement, to issue from time to
time for the account of the Borrower, through such offices or branches as it and
the Borrower may jointly agree, one or more Facility Letters of Credit in
accordance with this Section 2.22, during the period commencing on the date
hereof and ending on the thirtieth (30th) day prior to the Termination Date.
 
(b) The Borrower shall not request, and no Issuer shall issue, a Facility Letter
of Credit for any purpose other than for purposes for which Loan proceeds may by
used.
 
33

--------------------------------------------------------------------------------


 
Section 2.22.2   Limitations. An Issuer shall not issue, amend or extend, at any
time, any Facility Letter of Credit:
 
(i) if the aggregate maximum amount then available for drawing under Letters of
Credit issued by such Issuer, after giving effect to the Facility Letter of
Credit or amendment or extension thereof requested hereunder, shall exceed any
limit imposed by law or regulation upon such Issuer;
 
(ii) if, after giving effect to the issuance, amendment or extension of the
Facility Letter of Credit requested hereunder, the aggregate principal amount of
the Facility Letter of Credit Obligations would exceed the Facility Letter of
Credit Sublimit;
 
(iii) if, after giving effect to the issuance, amendment or extension of the
Facility Letter of Credit requested hereunder, Borrowing Base Debt would exceed
the Borrowing Base as of the most recent Inventory Valuation Date;
 
(iv) if, after giving effect to the issuance, amendment or extension of the
Facility Letter of Credit requested hereunder, the sum of (A) the outstanding
and unpaid principal amount of the Loans and (B) the Facility Letter of Credit
Obligations would exceed the Aggregate Commitment;
 
(v) unless such Issuer receives written notice from the Agent on or before the
proposed Issuance Date of such Facility Letter of Credit that the issuance,
amendment or extension of such Facility Letter of Credit is within the
limitations specified in clauses (ii), (iii) and (iv) of this Section 2.22.2;
 
(vi) that has an expiration date (taking into account any automatic renewal
provisions thereof) later than thirty (30) days prior to the scheduled
Termination Date; or
 
(vii) that is in a currency other than U.S. Dollars or that provides for
drawings other than by sight draft.
 
Section 2.22.3   Conditions. The issuance, amendment or extension of any
Facility Letter of Credit is subject to the satisfaction in full of the
following conditions on the Issuance Date:
 
(i) the Borrower shall have delivered to the Issuer at such times and in such
manner as the Issuer may reasonably prescribe a Reimbursement Agreement and such
other documents and materials as may be reasonably required pursuant to the
terms thereof, and the proposed Facility Letter of Credit shall be reasonably
satisfactory to such Issuer in form and content, provided, however, in the event
of any conflict between the terms of this Agreement and the terms of the
Reimbursement Agreement, the terms of this Agreement shall control;
 
(ii) as of the Issuance Date no order, judgment or decree of any court,
arbitrator or governmental authority shall enjoin or restrain such Issuer from
issuing the Facility Letter of Credit and no law, rule or regulation applicable
to the Issuer and no directive from any governmental authority with jurisdiction
over the Issuer shall prohibit such Issuer from issuing Letters of Credit
generally or from issuing that Facility Letter of Credit;
 
34

--------------------------------------------------------------------------------


 
(iii) The following statements shall be true, and the Agent and such Issuer
shall have received a certificate, substantially in the form of the certificate
attached hereto as Exhibit D, signed by a duly authorized officer of the
Borrower dated the Issuance Date stating that:
 

 
(a)
The representations and warranties contained in Article IV of this Agreement are
correct in all material respects on and as of such Issuance Date as though made
on and as of such Issuance Date except to the extent that any such
representation or warranty is stated to relate solely to an earlier date, in
which case such representation or warranty is correct in all material respects
as of such earlier date;

 

 
(b)
No Default or Event of Default has occurred and is continuing or would result
from the issuance, amendment or extension of such Facility Letter of Credit; and

 

 
(c)
If applicable under Section 7.03, upon the issuance, amendment or extension of
the requested Facility Letter of Credit on such Issuance Date, the aggregate
outstanding amount of Borrowing Base Debt shall not exceed the Borrowing Base as
of the most recent Inventory Valuation Date; and

 
(iv) The Issuer and the Agent shall have received such other approvals,
opinions, or documents as either may reasonably request.
 
Section 2.22.4   Procedure for Issuance of Facility Letters of Credit. (a) The
Borrower shall give the applicable Issuer and the Agent not less than two (2)
Business Days’ prior written notice of any requested issuance of a Facility
Letter of Credit under this Agreement (except that, in lieu of such written
notice, the Borrower may give the Issuer and the Agent telephonic notice of such
request if confirmed in writing by delivery to such Issuer and the Agent (i)
immediately (A) of a telecopy of the written notice required hereunder which has
been signed by an authorized officer of the Borrower or (B) of an e-mail
containing all information required to be contained in such written notice and
(ii) promptly (but in no event later than the requested Issuance Date) of the
written notice required hereunder containing the original signature of an
authorized officer of the Borrower). Such notice shall specify (i) the stated
amount of the Facility Letter of Credit requested, which amount shall be in
compliance with the requirements of Section 2.22.2, (ii) the requested Issuance
Date, which shall be a Business Day, (iii) the date on which such requested
Facility Letter of Credit is to expire, which date shall be in compliance with
the requirements of Section 2.22.2(vi), (iv) the purpose for which such Facility
Letter of Credit is to be issued, which purpose shall be in compliance with the
requirements of Section 2.22.1(b), and (v) the Person for whose benefit the
requested Facility Letter of Credit is to be issued. At the time such request is
made, the Borrower shall also provide the Agent with a copy of the form of the
Facility Letter of Credit it is requesting be issued. Such notice, to be
effective, must be received by the Issuer and the Agent not later than 3:00 p.m.
(Charlotte, North Carolina time) on the last Business Day on which notice can be
given under this Section 2.22.4. Promptly after receipt of such notice, the
Issuer shall confirm with the Agent (by telephone or in writing) that the Agent
has received a copy of such notice from the Borrower and, if not, the Issuer
shall promptly provide the Agent with a copy thereof.
 
35

--------------------------------------------------------------------------------


 
(b) Promptly following receipt of a request for issuance of a Facility Letter of
Credit in accordance with Section 2.22.4(a), such Issuer shall approve or
disapprove, in its reasonable discretion, the issuance of such requested
Facility Letter of Credit, but the issuance of such approved Facility Letter of
Credit shall continue to be subject to the provisions of this Section 2.22.
 
(c) Subject to the terms and conditions of this Section 2.22 (including, without
limitation, Sections 2.22.2 and 2.22.3), the applicable Issuer shall, on the
Issuance Date, issue the requested Facility Letter of Credit in accordance with
such Issuer’s usual and customary business practices unless such Issuer has
actually received written or telephonic notice from the Borrower specifically
revoking the request to issue such Facility Letter of Credit. The Issuer shall
promptly give the Agent written notice, or telephonic notice confirmed promptly
thereafter in writing, of the issuance, amendment, extension or cancellation of
a Facility Letter of Credit, and the Agent shall promptly thereafter so notify
all Lenders.
 
(d) No Issuer shall extend or amend any Facility Letter of Credit unless the
requirements of this Section 2.22.4 are met as though a new Facility Letter of
Credit were being requested and issued.
 
(e) Any Lender may, but shall not be obligated to, issue to the Borrower or any
of its Subsidiaries Letters of Credit (that are not Facility Letters of Credit)
for its own account, and at its own risk. None of the provisions of this Section
2.22 shall apply to any Letter of Credit that is not a Facility Letter of
Credit.
 
Section 2.22.5   Duties of Issuer. Any action taken or omitted to be taken by an
Issuer under or in connection with any Facility Letter of Credit, if taken or
omitted in the absence of willful misconduct or gross negligence, shall not put
such Issuer under any resulting liability to any Lender or, assuming that such
Issuer has complied in all material respects with the procedures specified in
Section 2.22.4, relieve any Lender of its obligations hereunder to such Issuer.
In determining whether to pay under any Facility Letter of Credit, such Issuer
shall have no obligation to the Lenders other than to confirm that any documents
required to be delivered under such Facility Letter of Credit appear to have
been delivered in compliance and that they appear to comply on their face with
the requirements of such Facility Letter of Credit.
 
Section 2.22.6   Participation. (a) Immediately upon the Closing Date (in the
case of the Existing Letters of Credit), and immediately upon issuance after the
Closing Date by an Issuer of any Facility Letter of Credit in accordance with
Section 2.22.4, each Lender shall be deemed to have irrevocably and
unconditionally purchased and received from such Issuer, without recourse or
warranty, an undivided interest and participation ratably (in the proportion of
such Lender’s Pro Rata Share) in such Facility Letter of Credit (including,
without limitation, all obligations of the Borrower with respect thereto other
than amounts owing to such Issuer under Section 2.15).
 
36

--------------------------------------------------------------------------------


 
(b) In the event that an Issuer makes any payment under any Facility Letter of
Credit and the Borrower shall not have repaid such amount to such Issuer on or
before the date of such payment by such Issuer, such Issuer shall promptly so
notify the Agent, which shall promptly so notify each Lender. Upon receipt of
such notice, each Lender shall promptly and unconditionally pay to the Agent for
the account of such Issuer the amount of such Lender’s Pro Rata Share of such
payment in same day funds, and the Agent shall promptly pay such amount, and any
other amounts received by the Agent for such Issuer’s account pursuant to this
Section 2.22.6, to such Issuer. If the Agent so notifies such Lender prior to
noon (Charlotte, North Carolina time) on any Business Day, such Lender shall
make available to the Agent for the account of such Issuer such Lender’s ratable
share of the amount of such payment on such Business Day in same day funds. If
and to the extent such Lender shall not have so made its ratable share of the
amount of such payment available to the Agent for the account of the Issuer,
such Lender agrees to pay to the Agent for the account of the Issuer forthwith
on demand such amount, together with interest thereon, for each day from the
date such payment was first due until the date such amount is paid to the Agent
for the account of the Issuer, at the Federal Funds Effective Rate. The failure
of any Lender to make available to the Agent for the account of an Issuer such
Lender’s ratable share of any such payment shall not relieve any other Lender of
its obligation hereunder to make available to the Agent for the account of such
Issuer its ratable share of any payment on the date such payment is to be made.
 
(c) The payments made by the Lenders to an Issuer in reimbursement of amounts
paid by it under a Facility Letter of Credit (as well as the Issuer’s ratable
share, as Lender, of any amount that is drawn under a Facility Letter of Credit
and not reimbursed by the Borrower) shall constitute, and the Borrower hereby
expressly acknowledges and agrees that such payments shall constitute, Loans
hereunder (notwithstanding that the amounts thereof may not comply with the
provisions of Section 2.01.1(e)). Such Loans shall be ABR Loans, subject to the
Borrower’s rights under this Article II.
 
(d) Upon the request of the Agent or any Lender, each Issuer shall furnish to
the requesting Agent or Lender copies of any Facility Letter of Credit or
Reimbursement Agreement to which such Issuer is party.
 
(e) The obligations of the Lenders to make payments to the Agent for the account
of an Issuer with respect to a Facility Letter of Credit shall be irrevocable,
not subject to any qualification or exception whatsoever and shall be made in
accordance with the terms and conditions of this Agreement under all
circumstances, including, without limitation, the following:
 
(i) any lack of validity or enforceability of this Agreement or any of the other
Loan Documents;
 
(ii) the existence of any claim, setoff, defense or other right which the
Borrower may have at any time against a beneficiary named in a Facility Letter
of Credit or any transferee of any Facility Letter of Credit (or any Person for
whom any such transferee may be acting), the Issuer, the Agent, any Lender, or
any other Person, whether in connection with this Agreement, any Facility Letter
of Credit, the transactions contemplated herein or any unrelated transactions
(including any underlying transactions between the Borrower or any Subsidiary
and the beneficiary named in any Facility Letter of Credit);
 
37

--------------------------------------------------------------------------------


 
(iii) any draft, certificate or any other document presented under the Facility
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
 
(iv) the surrender or impairment of any security for the performance or
observance of any of the terms of any of the Loan Documents;
 
(v) any failure by the Agent or an Issuer to make any reports required pursuant
to Section 2.22.8; or
 
(vi) the occurrence of any Default or Event of Default.
 
(f) For purposes of determining the unused portion of the Aggregate Commitment
and the unused portion of a Lender’s Commitment under Sections 2.02.1 and
2.09(b), the Aggregate Commitment shall be deemed used to the extent of the
aggregate undrawn face amount of the outstanding Facility Letters of Credit and
the Lender’s Commitment shall be deemed used to the extent of such Lender’s Pro
Rata Share of the aggregate undrawn face amount of the outstanding Facility
Letters of Credit.
 
Section 2.22.7   Compensation for Facility Letters of Credit. (a) The Borrower
agrees to pay to the Agent, in the case of each Facility Letter of Credit, the
Facility Letter of Credit Fee therefor, payable quarterly in arrears not later
than five (5) Business Days following Agent’s delivery to Borrower of the
quarterly statement specifying the amount of the Facility Letter of Credit Fees
properly due and payable hereunder with respect to the preceding calendar
quarter (which payment shall be a pro rata portion of the annual Facility Letter
of Credit Fee for such preceding calendar quarter) and on the Termination Date
(which payment shall be in the amount of all accrued and unpaid Facility Letter
of Credit Fees). Facility Letter of Credit Fees shall be calculated, on a pro
rata basis for the period to which such payment applies, for actual days on
which such Facility Letter of Credit was outstanding during such period, on the
basis of a 360-day year. The Agent shall, with reasonable promptness following
receipt from all Issuers of the reports provided for in Section 2.22.8 for the
months of March, June, September and December, respectively, deliver to the
Borrower a quarterly statement of the Facility Letter of Credit Fees then due
and payable. The Agent shall promptly remit such Facility Letter of Credit Fees,
when received by the Agent, as follows: (i) to each Issuer, solely for its own
account, with respect to each Facility Letter of Credit issued by such Issuer,
an amount per annum equal to the product of (A) 0.125% per annum and (B) the
undrawn outstanding amount of such Facility Letter of Credit and (ii) to all
Lenders, ratably, the balance of such Facility Letter of Credit Fees. Facility
Letters of Credit Fees shall be payable hereunder with respect to the Existing
Letters of Credit from and after the Closing Date.
 
(b) An Issuer shall also have the right to receive, solely for its own account,
its out-of-pocket costs of issuing and servicing Facility Letters of Credit, as
the Borrower may agree in writing.
 
38

--------------------------------------------------------------------------------


 
Section 2.22.8   Issuer Reporting Requirements. Each Issuer shall, no later than
the third (3rd) Business Day following the last day of each month, provide to
the Agent a schedule of the Facility Letters of Credit issued by it showing the
Issuance Date, account party, original face amount, amount (if any) paid
thereunder, expiration date and the reference number of each Facility Letter of
Credit outstanding at any time during such month (and indicating, with respect
to each Facility Letter of Credit, whether it is a Financial Letter of Credit or
Performance Letter of Credit) and the aggregate amount (if any) payable by the
Borrower to such Issuer during the month pursuant to Section 2.15. Copies of
such reports shall be provided promptly to each Lender by the Agent. The
reporting requirements hereunder are in addition to those set forth in Section
2.22.4.
 
Section 2.22.9   Indemnification; Nature of Issuer’s Duties. (a) In addition to
amounts payable as elsewhere provided in this Section 2.22, the Borrower hereby
agrees to protect, indemnify, pay and save the Agent, each Issuer and each
Lender harmless from and against any and all claims, demands, liabilities,
damages, losses, costs, charges and expenses (including reasonable attorneys’
fees) arising from the claims of third parties against the Agent, any Issuer or
any Lender as a consequence, direct or indirect, of (i) the issuance of any
Facility Letter of Credit other than, in the case of an Issuer, as a result of
its willful misconduct or gross negligence, or (ii) the failure of an Issuer to
honor a drawing under a Facility Letter of Credit as a result of any act or
omission, whether rightful or wrongful, of any government, court or other
governmental agency or authority.
 
(b) As among the Borrower, the Lenders, the Agent and each Issuer, the Borrower
assumes all risks of the acts and omissions of, or misuse of Facility Letters of
Credit by, the respective beneficiaries of such Facility Letters of Credit. In
furtherance and not in limitation of the foregoing, neither an Issuer nor the
Agent nor any Lender shall be responsible: (i) for the form, validity,
sufficiency, accuracy, genuineness or legal effect of any document submitted by
any party in connection with the application for and issuance of the Facility
Letters of Credit, even if it should in fact prove to be in any or all respects
invalid, insufficient, inaccurate, fraudulent or forged; (ii) for the validity
or sufficiency of any instrument transferring or assigning or purporting to
transfer or assign a Facility Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason; (iii) for failure of the beneficiary of a
Facility Letter of Credit to comply fully with conditions required in order to
draw upon such Facility Letter of Credit; (iv) for errors, omissions,
interruptions or delays in transmission or delivery of any messages, by mail,
cable, telegraph, telex, facsimile transmission or otherwise; (v) for errors in
interpretation of technical terms; (vi) for any loss or delay in the
transmission or otherwise of any document required in order to make a drawing
under any Facility Letter of Credit or of the proceeds thereof; (vii) for the
misapplication by the beneficiary of a Facility Letter of Credit of the proceeds
of any drawing under such Facility Letter of Credit; or (viii) for any
consequences arising from causes beyond the control of the Agent, such Issuer
and the Lenders including, without limitation, any act or omission, whether
rightful or wrongful, of any government, court or other governmental agency or
authority. None of the above shall affect, impair, or prevent the vesting of any
of such Issuer’s rights or powers under this Section 2.22.9.
 
39

--------------------------------------------------------------------------------


 
(c) In furtherance and extension and not in limitation of the specific
provisions hereinabove set forth, any action taken or omitted by an Issuer under
or in connection with the Facility Letters of Credit or any related
certificates, if taken or omitted in good faith, shall not put such Issuer, the
Agent or any Lender under any resulting liability to the Borrower or relieve the
Borrower of any of its obligations hereunder to any such Person, but the
foregoing shall not relieve such Issuer of its obligation to confirm that any
documents required to be delivered under a Facility Letter of Credit appear to
have been delivered in compliance and that they appear to comply on their face
with the requirements of such Facility Letter of Credit.
 
(d) Notwithstanding anything to the contrary contained in this Section 2.22.9,
the Borrower shall have no obligation to indemnify an Issuer under this Section
2.22.9 in respect of any liability incurred by an Issuer arising primarily out
of the willful misconduct or gross negligence of such Issuer, as determined by a
court of competent jurisdiction, or out of the wrongful dishonor by such Issuer
of a proper demand for payment made under the Facility Letters of Credit issued
by such Issuer, unless such dishonor was made at the request of the Borrower.
 
Section 2.22.10   Designation or Resignation of Issuer. (a) Upon request by the
Borrower and approval by the Agent, a Lender may at any time agree to be
designated as an Issuer hereunder, which designation shall be set forth in a
written instrument or instruments delivered by the Borrower, the Agent and such
Lender. The Agent shall promptly deliver to the other Lenders a copy of such
instrument or instruments. From and after such designation and unless and until
such Lender resigns as an Issuer in accordance with Section 2.22.10(b), such
Lender shall have all of the rights and obligations of an Issuer hereunder.
 
(b) An Issuer shall continue to be the Issuer unless and until (i) it shall have
given the Borrower and the Agent notice that it has elected to resign as Issuer
and (ii) unless there is, at the time of such notice, at least one other Issuer,
another Lender shall have agreed to be the replacement Issuer and shall have
been approved in writing by the Agent and the Borrower. A resigning Issuer shall
continue to have the rights and obligations of the Issuer hereunder solely with
respect to Facility Letters of Credit theretofore issued by it notwithstanding
the designation of a replacement Issuer hereunder, but upon its notice of
resignation (or, if at the time of such notice, there is not at least one other
Issuer, then upon such designation of a replacement Issuer), the resigning
Issuer shall not thereafter issue any Facility Letters of Credit (unless it
shall again thereafter be designated as an Issuer in accordance with the
provisions of this Section 2.22.10). The assignment of, or grant of a
participation interest in, all or any part of its Commitment or Loans by a
Lender that is also the Issuer shall not constitute an assignment or transfer of
any of its rights or obligations as an Issuer.
 
Section 2.22.11   Termination of Issuer’s Obligation. In the event that the
Lenders’ obligations to make Loans terminate or are terminated as provided in
Section 8.01, each Issuer’s obligation to issue Facility Letters of Credit shall
also terminate.
 
Section 2.22.12   Obligations of Issuer and Other Lenders. Except to the extent
that a Lender shall have agreed to be designated as an Issuer, no Lender shall
have any obligation to accept or approve any request for, or to issue, amend or
extend, any Letter of Credit, and the obligations of an Issuer to issue, amend
or extend any Facility Letter of Credit are expressly limited by and subject to
the provisions of this Section 2.22.
 
40

--------------------------------------------------------------------------------


 
Section 2.22.13   Facility Letter of Credit Collateral Account. The Borrower
agrees that it will, upon the request of the Agent or the Required Lenders and
until the final expiration date of any Facility Letter of Credit and thereafter
as long as any amount is payable to the Issuer or the Lenders in respect of any
Facility Letter of Credit, maintain a special collateral account pursuant to
arrangements satisfactory to the Agent (the “Facility Letter of Credit
Collateral Account”) at the Agent’s office at the address specified pursuant to
Section 10.02, in the name of the Borrower but under the sole dominion and
control of the Agent, for the benefit of the Lenders and in which such Borrower
shall have no interest other than as set forth in Section 8.01. The Borrower
hereby pledges, assigns and grants to the Agent, on behalf of and for the
ratable benefit of the Lenders and the Issuer, a security interest in all of the
Borrower’s right, title and interest in and to all funds which may from time to
time be on deposit in the Facility Letter of Credit Collateral Account to secure
the prompt and complete payment and performance of (a) the obligations of the
Borrower to reimburse the Issuer and (if applicable) the Lenders for amounts (if
any) from time to time drawn on Facility Letters of Credit and interest thereon
and other sums from time to time payable under Reimbursement Agreements, and (b)
if and when all such obligations of the Borrower have been paid in full and no
Facility Letters of Credit remain outstanding, all other Obligations. The Agent
will invest any funds on deposit from time to time in the Facility Letter of
Credit Collateral Account in certificates of deposit of Wachovia Bank having a
maturity not exceeding 30 days. Nothing in this Section 2.22.13 shall either
obligate the Agent to require the Borrower to deposit any funds in the Facility
Letter of Credit Collateral Account or limit the right of the Agent to release
any funds held in the Facility Letter of Credit Collateral Account in each case
other than as required by Section 8.01.
 
Section 2.22.14   Issuer’s Rights. All of the representations, warranties,
covenants and agreements of the Borrower to the Lenders under this Agreement and
of the Borrower under any other Loan Document shall inure to the benefit of each
Issuer (unless the context otherwise indicates).
 
ARTICLE III
CONDITIONS PRECEDENT
 
Section 3.01   Conditions Precedent to Initial Loans. The Lenders shall not be
required to make the initial Loans hereunder or to issue or participate in any
Facility Letters of Credit hereunder unless and until (a) the Borrower has paid
to the Agent the applicable fees referred to in Sections 2.09(a) and (c), (b)
all principal, interest, fees and other amounts payable under the Original
Credit Agreement have been paid in full (which payment may be made in whole or
in part from the proceeds of the initial Loans hereunder), except for the
Existing Letters of Credit, and (c) the Agent shall have received each of the
following, in form and substance satisfactory to the Agent:
 
(1) Notes. A Note payable to each Lender duly executed by the Borrower;
 
(2) Guaranty. The Guaranty duly executed by the Guarantors;
 
(3) Evidence of all corporate action by the Borrower. Certified copies of all
corporate action taken by the Borrower, including resolutions of its Board of
Directors, authorizing the execution, delivery and performance of the Loan
Documents to which it is a party and each other document to be delivered
pursuant to this Agreement;
 
41

--------------------------------------------------------------------------------


 
(4) Incumbency and signature certificate of Borrower. A certificate of the
Secretary or Assistant Secretary of the Borrower certifying the names and true
signatures of the officers of the Borrower authorized to sign the Loan Documents
to which it is a party and the other documents to be delivered by the Borrower
under this Agreement;
 
(5) Certificate of Incorporation of Borrower. Copies of the certificate of
incorporation of the Borrower, together with all amendments, and a certificate
of good standing, all certified by the appropriate governmental officer in its
jurisdiction of incorporation;
 
(6) Opinions of counsel for Borrower. A favorable opinion of Paul, Hastings,
Janofsky & Walker LLP, counsel for the Borrower and for the Guarantors, in
substantially the form of Exhibit E;
 
(7) Evidence of all corporate, partnership or limited liability company action
by Guarantors. With respect to each corporate Guarantor, certified (as of the
date of this Agreement) copies of all corporate action taken by such Guarantor,
including resolutions of its Board of Directors, authorizing the execution,
delivery, and performance of the applicable Guaranty, and with respect to each
limited partnership Guarantor and limited liability company Guarantor,
partnership action or limited liability company action (as applicable) taken by
such Guarantor, including any and all necessary partnership consents or limited
liability company consents (as applicable) authorizing the execution, delivery,
and performance of the applicable Guaranty;
 
(8) Articles or Certificate of Incorporation of Guarantors. Copies of the
articles or certificate of incorporation of each corporate Guarantor, together
with all amendments, all certified by the appropriate governmental officer in
its jurisdiction of incorporation;
 
(9) Incumbency and signature certificate of Guarantors. A certificate (dated as
of the date of this Agreement) of the Secretary or Assistant Secretary of each
corporate Guarantor or the general partner of each partnership Guarantor or
managing member of each limited liability company certifying the names and true
signatures of the officers of each such corporate Guarantor and the
representative or officer of each partnership Guarantor or limited liability
company Guarantor authorized to sign the Guaranty;
 
(10) Opinion of counsel for Certain Guarantors. With respect to such Guarantors
(other than those formed or organized to do business under the laws of Delaware
or Georgia) as the Agent may require, a favorable opinion of counsel to each
such Guarantor in the state in which it is formed or organized to do business
(as approved by the Agent), in form similar to that furnished with respect to
the Guarantors formed or organized to do business under the laws of Delaware or
Georgia and reasonably satisfactory to the Agent;
 
(11) Partnership agreement. A true and complete copy of the limited partnership
agreement of each limited partnership Guarantor, including without limitation
any and all amendments and modifications thereto, and any and all filed
partnership certificates;
 
42

--------------------------------------------------------------------------------


 
(12) Limited Liability Company Documents. A true and complete copy of the
limited liability company agreement or operating agreement of each limited
liability company Guarantor, including without limitation any and all amendments
and modifications thereto, and a certified copy of such Guarantor’s certificate
of formation;
 
(13) Good Standing Certificates. For each Guarantor a certificate of good
standing from the appropriate governmental officer in its jurisdiction of
incorporation or formation; and
 
(14) Other Documents. Such other and further documents as any Lender or its
counsel may have reasonably requested.
 
Notwithstanding the foregoing, the parties hereto acknowledge and agree that the
Agent, at its election, may waive, with respect to the Guarantors, the
requirement for delivery of the documents identified in items (8), (11) and (12)
above.
 
Section 3.02   Conditions Precedent to All Loans. The obligation of each Lender
to make each Loan (including, in the case of the Swing Line Lender, any Swing
Line Loan) shall be subject to the further conditions precedent that (except as
hereinafter provided) on the date of such Loan:
 

 
(1)
The following statements shall be true and the Agent shall have received a
certificate, substantially in the form of the certificate attached hereto as
Exhibit D, signed by a duly authorized officer of the Borrower dated the date of
such Loan, stating that:

 

 
(a)
The representations and warranties contained in Article IV of this Agreement are
correct in all material respects on and as of the date of such Loan as though
made on and as of such date except to the extent that any such representation or
warranty is stated to relate solely to an earlier date, in which case such
representation or warranty is correct in all material respects as of such
earlier date;

 

 
(b)
No Default or Event of Default has occurred and is continuing, or would result
from such Loan; and

 

 
(c)
If applicable under Section 7.03, upon the making of the requested Loans, the
aggregate outstanding amount of Borrowing Base Debt shall not exceed the
Borrowing Base as of the most recent Inventory Valuation Date; and

 

 
(2)
The Agent shall have received such other approvals, opinions, or documents as
any Lender through the Agent may reasonably request.

 
Notwithstanding the foregoing, in the case of a Loan (provided for in Section
2.20(d)) made to repay a Swing Line Loan, the satisfaction of the foregoing
conditions with respect to such Swing Line Loan shall constitute satisfaction of
such conditions with respect to the Loan made on the next succeeding Business
Day to repay such Swing Line Loan.
 
43

--------------------------------------------------------------------------------


 
ARTICLE IV
REPRESENTATIONS AND WARRANTIES
 
The Borrower represents and warrants that:
 
Section 4.01   Incorporation, Formation, Good Standing, and Due Qualification.
The Borrower, each Subsidiary, and each of the Guarantors is (in the case of a
corporation) a corporation duly incorporated or (in the case of a limited
partnership) a limited partnership duly formed or (in the case of a limited
liability company) a limited liability company duly formed, validly existing,
and in good standing under the laws of the jurisdiction of its incorporation or
formation; has the power and authority to own its assets and to transact the
business in which it is now engaged or proposed to be engaged in; and is duly
qualified and in good standing under the laws of each other jurisdiction in
which such qualification is required.
 
Section 4.02   Power and Authority. The execution, delivery and performance by
the Borrower and the Guarantors of the Loan Documents to which each is a party
have been duly authorized by all necessary corporate, partnership or limited
liability company action, as the case may be, and do not and will not (1)
require any consent or approval of the stockholders of such corporation,
partners of such partnership or members of such limited liability company
(except such consents as have been obtained as of the date hereof); (2)
contravene such corporation’s charter or bylaws, such partnership’s partnership
agreement or such limited liability company’s articles or certificate of
formation or operating agreement; (3) violate, in any material respect, any
provision of any law, rule, regulation (including, without limitation,
Regulations U and X of the Board of Governors of the Federal Reserve System),
order, writ, judgment, injunction, decree, determination, or award presently in
effect having applicability to such corporation, partnership or limited
liability company; (4) result in a breach of or constitute a default under any
indenture or loan or credit agreement or any other material agreement, lease, or
instrument to which such corporation, partnership or limited liability company
is a party or by which it or its properties may be bound or affected; (5) result
in, or require, the creation or imposition of any Lien, upon or with respect to
any of the properties now owned or hereafter acquired by such corporation,
partnership or limited liability company; and (6) cause such corporation,
partnership or limited liability company to be in default, in any material
respect, under any such law, rule, regulation, order, writ, judgment,
injunction, decree, determination, or award or any such indenture, agreement,
lease or instrument.
 
Section 4.03   Legally Enforceable Agreement. This Agreement is, and each of the
other Loan Documents when delivered under this Agreement will be legal, valid,
and binding obligations of the Borrower or each Guarantor, as the case may be,
enforceable against the Borrower or each Guarantor, as the case may be, in
accordance with their respective terms, except to the extent that such
enforcement may be limited by applicable bankruptcy, insolvency, and other
similar laws affecting creditors’ rights generally.
 
Section 4.04   Financial Statements. The consolidated balance sheet of the
Borrower and its Subsidiaries as at March 31, 2007, and the consolidated
statements of operations, cash flow and changes to stockholders’ equity of the
Borrower and its Subsidiaries for the period of two fiscal quarters ended March
31, 2007, are complete and correct and fairly present as at such date the
financial condition of the Borrower and its Subsidiaries and the results of
their operations for the periods covered by such statements, all in
 
44

--------------------------------------------------------------------------------


 
accordance with GAAP consistently applied (subject to year-end adjustments), and
since March 31, 2007, there has been no material adverse change in the condition
(financial or otherwise), business, or operations of the Borrower and its
Subsidiaries. There are no liabilities of the Borrower or any Subsidiary, fixed
or contingent, which are material but are not reflected in the financial
statements or in the notes thereto, other than liabilities arising in the
ordinary course of business since March 31, 2007. No information, exhibit, or
report furnished by the Borrower to any Lender in connection with the
negotiation of this Agreement, taken together, contained any material
misstatement of fact or omitted to state a material fact or any fact necessary
to make the statements contained therein not materially misleading.
 
Section 4.05   Labor Disputes and Acts of God. Neither the business nor the
properties of the Borrower or any Subsidiary or any Guarantor are affected by
any fire, explosion, accident, strike, lockout, or other labor dispute, drought,
storm, hail, earthquake, embargo, act of God or of the public enemy, or other
casualty (whether or not covered by insurance), materially and adversely
affecting such business or properties or the operation of the Borrower or such
Subsidiary or such Guarantor.
 
Section 4.06   Other Agreements. Neither the Borrower nor any Significant
Subsidiary nor any Significant Guarantor is a party to any indenture, loan, or
credit agreement, or to any lease or other agreement or instrument or subject to
any charter, corporate or other restriction which could have a material adverse
effect on the business, properties, assets, operations, or conditions, financial
or otherwise, of the Borrower or any Significant Subsidiary or any Significant
Guarantor, or the ability of the Borrower or any Significant Guarantor to carry
out its obligations under the Loan Documents to which it is a party. Neither the
Borrower nor any Significant Subsidiary nor any Significant Guarantor is in
default in any material respect in the performance, observance, or fulfillment
of any of the obligations, covenants, or conditions contained in any agreement
or instrument material to its business to which it is a party.
 
Section 4.07   Litigation. Except as disclosed in Schedules 4.07 or 4.14 hereto
or reflected in or reserved for in the financial statements referred to in
Section 4.04, there is no pending or, to the knowledge of the Borrower or any
Guarantor, threatened action or proceeding against or affecting the Borrower or
any Significant Subsidiary or any Significant Guarantor before any court,
governmental agency, or arbitrator, which may, in any one case or in the
aggregate, materially adversely affect the financial condition, operations,
properties, or business of the Borrower or any Significant Subsidiary or any
Significant Guarantor or the ability of the Borrower or any Significant
Guarantor to perform its obligations under the Loan Documents to which it is a
party.
 
Section 4.08   No Defaults on Outstanding Judgments or Orders. Except for
judgments with respect to which the liability of the Borrower, each Significant
Subsidiary and each Significant Guarantor does not exceed $10,000,000 in the
aggregate for all such judgments, (a) the Borrower, each Significant Subsidiary
and each Significant Guarantor have satisfied all judgments, and (b) neither the
Borrower nor any Significant Subsidiary nor any Significant Guarantor is in
default with respect to any judgment, writ, injunction, decree, ruling or order
of any court, arbitrator, or federal, state, municipal, or other governmental
authority, commission, board, bureau, agency, or instrumentality, domestic or
foreign.
 
45

--------------------------------------------------------------------------------


 
Section 4.09   Ownership and Liens. The Borrower and each Subsidiary and each
Guarantor have title to, or valid leasehold interests in, all of their
respective properties and assets, real and personal, including the properties
and assets and leasehold interests reflected in the financial statements
referred to in Section 4.04 (other than any properties or assets disposed of in
the ordinary course of business), and none of the properties and assets owned by
the Borrower or any Subsidiary or any Guarantor and none of their leasehold
interests is subject to any Lien, except such as may be permitted pursuant to
Section 6.01.
 
Section 4.10   Subsidiaries and Ownership of Stock. Set forth in Schedule 4.10
hereto is a complete and accurate list of the Subsidiaries of the Borrower,
showing the jurisdiction of incorporation or formation of each and showing the
percentage of the Borrower’s ownership of the outstanding stock or partnership
interest or membership interest of each Subsidiary. All of the outstanding
capital stock of each such corporate Subsidiary has been validly issued, is
fully paid and nonassessable, and is owned by the Borrower free and clear of all
Liens. The limited partnership agreement of each such limited partnership
Subsidiary is in full force and effect and has not been amended or modified,
except for such amendments or modifications as are delivered to the Agent under
Section 3.01(11). Each of the Guarantors is a Wholly-Owned Subsidiary of the
Borrower.
 
Section 4.11   ERISA. The Borrower and each Subsidiary and each Guarantor are in
compliance in all material respects with all applicable provisions of ERISA.
Neither a Reportable Event nor a Prohibited Transaction has occurred and is
continuing with respect to any Plan; no notice of intent to terminate a Plan has
been filed, nor has any Plan been terminated; no circumstances exist which
constitute grounds entitling the PBGC to institute proceedings to terminate, or
appoint a trustee to administer, a Plan, nor has the PBGC instituted any such
proceedings; neither the Borrower nor any Commonly Controlled Entity has
completely or partially withdrawn from a Multiemployer Plan under circumstances
that could subject the Borrower or any Subsidiary to material withdrawal
liability; the Borrower and each Commonly Controlled Entity have met their
minimum funding requirements under ERISA with respect to all of their Plans and
the present value of all vested benefits under each Plan does not materially
exceed the fair market value of all Plan assets allocable to such benefits, as
determined on the most recent valuation date of the Plan and in accordance with
the provisions of ERISA; and neither the Borrower nor any Commonly Controlled
Entity has incurred any material liability to the PBGC under ERISA.
 
Section 4.12   Operation of Business. The Borrower, each Subsidiary and each
Guarantor possess all licenses, permits, franchises, patents, copyrights,
trademarks, and trade names, or rights thereto, to conduct their respective
businesses substantially as now conducted and as presently proposed to be
conducted and the Borrower and each of its Subsidiaries and each Guarantor are
not in violation of any valid rights of others with respect to any of the
foregoing where the failure to possess such licenses, permits, franchises,
patents, copyrights, trademarks, trade names or rights thereto or the violation
of the valid rights of others with respect thereto may, in any one case or in
the aggregate, adversely affect in any material respect the financial condition,
operations, properties, or business of the Borrower or any Significant
Subsidiary or any Significant Guarantor or the ability of the Borrower or any
Significant Guarantor to perform its obligation under the Loan Documents to
which it is a party.
 
46

--------------------------------------------------------------------------------


 
Section 4.13   Taxes. All federal and state income tax liabilities or income tax
obligations, and all other material income tax liabilities or material income
tax obligations, of the Borrower, each Subsidiary and each Guarantor have been
paid or have been accrued by or reserved for by the Borrower. The Borrower
constitutes the parent of an affiliated group of corporations for purposes of
filing a consolidated United States federal income tax return.
 
Section 4.14   Laws; Environment. Except as disclosed in Schedule 4.14 hereto,
(a) the Borrower, each Subsidiary and each Guarantor have duly complied, and
their businesses, operations, assets, equipment, property, leaseholds, or other
facilities are in compliance, in all material respects, with the provisions of
all federal, state, and local statutes, laws, codes, and ordinances and all
rules and regulations promulgated thereunder (including without limitation those
relating to the environment, health and safety), except where the failure to so
comply could not reasonably be expected to, in any one case or in the aggregate,
adversely affect in any material respect the financial condition, operations,
properties or business of the Borrower or any Subsidiary or the ability of the
Borrower or any Guarantor to perform its obligations under the Loan Documents to
which it is a party; (b) the Borrower, each Subsidiary and each Guarantor have
been issued and will maintain all required federal, state, and local permits,
licenses, certificates, and approvals relating to (1) air emissions; (2)
discharges to surface water or groundwater; (3) noise emissions; (4) solid or
liquid waste disposal; (5) the use, generation, storage, transportation, or
disposal of toxic or hazardous substances or hazardous wastes (intended hereby
and hereafter to include any and all such materials listed in any federal,
state, or local law, code, or ordinance and all rules and regulations
promulgated thereunder as hazardous); or (6) other environmental, health or
safety matters, to the extent for any of the foregoing that failure to maintain
the same may, in any one case or in the aggregate, adversely affect in any
material respect the financial condition, operations, properties, or business of
the Borrower or any Significant Subsidiary or any Significant Guarantor or the
ability of the Borrower or any Significant Guarantor to perform its obligations
under the Loan Documents to which it is a party; (c) neither the Borrower nor
any Subsidiary nor any Guarantor has received notice of, or has actual knowledge
of any violations of any federal, state, or local environmental, health, or
safety laws, codes or ordinances or any rules or regulations promulgated
thereunder with respect to its businesses, operations, assets, equipment,
property, leaseholds, or other facilities, which violation may, in any one case
or in the aggregate, adversely affect in any material respect the financial
condition, operations, properties, or business of the Borrower or any
Significant Subsidiary or any Significant Guarantor or the ability of the
Borrower or any Significant Guarantor to perform its obligations under the Loan
Documents to which it is a party; (d) except in accordance with a valid
governmental permit, license, certificate or approval, there has been no
material emission, spill, release, or discharge into or upon (1) the air; (2)
soils, or any
 
47

--------------------------------------------------------------------------------


 
improvements located thereon; (3) surface water or groundwater; or (4) the
sewer, septic system or waste treatment, storage or disposal system servicing
the premises, of any toxic or hazardous substances or hazardous wastes at or
from the premises, in each case related to the premises of the Borrower, each
Subsidiary and each Guarantor; and accordingly the premises of the Borrower,
each Subsidiary and each Guarantor have not been adversely affected, in any
material respect, by any toxic or hazardous substances or wastes; (e) there has
been no complaint, order, directive, claim, citation, or notice by any
governmental authority or any person or entity with respect to violations of law
or damages by reason of Borrower’s or any Subsidiary’s (1) air emissions; (2)
spills, releases, or discharges to soils or improvements located thereon,
surface water, groundwater or the sewer, septic system or waste treatment,
storage or disposal systems servicing the premises; (3) noise emissions; (4)
solid or liquid waste disposal; (5) use, generation, storage, transportation, or
disposal of toxic or hazardous substances or hazardous waste; or (6) other
environmental, health or safety matters affecting the Borrower, any Subsidiary
or any Guarantor or its business, operations, assets, equipment, property,
leaseholds, or other facilities; and (f) neither the Borrower nor any Subsidiary
nor any Guarantor has any material indebtedness, obligation, or liability,
absolute or contingent, matured or not matured, with respect to the storage,
treatment, cleanup, or disposal of any solid wastes, hazardous wastes, or other
toxic or hazardous substances (including without limitation any such
indebtedness, obligation, or liability with respect to any current regulation,
law, or statute regarding such storage, treatment, cleanup, or disposal).
 
Section 4.15   Investment Company Act. Neither the Borrower nor any Subsidiary
thereof is an “investment company” or a company “controlled” by an “investment
company,” within the meaning of the Investment Company Act of 1940, as amended.
 
Section 4.16   OFAC. Neither Borrower nor any Guarantor is (or will be) a person
with whom any Lender is restricted from doing business under regulations of the
Office of Foreign Asset Control (“OFAC”) of the Department of the Treasury of
the United States of America (including, those Persons named on OFAC’s Specially
Designated and Blocked Persons list) or under any statute, executive order
(including, the September 24, 2001 Executive Order Blocking Property and
Prohibiting Transactions With Persons Who Commit, Threaten to Commit, or Support
Terrorism), or other governmental action and is not and shall not engage in any
dealings or transactions or otherwise be associated with such persons. In
addition, Borrower hereby agrees to provide to any Lender with any additional
information that such Lender deems necessary from time to time in order to
ensure compliance with all applicable Laws concerning money laundering and
similar activities.
 
Section 4.17   Accuracy of Information. The representations and warranties by
the Borrower or any Guarantor contained herein or in any other Loan Document or
made hereunder or in any other Loan Document and the certificates, schedules,
exhibits, reports or other documents provided or to be provided by the Borrower
or any Guarantor in connection with the transactions contemplated hereby or
thereby (including, without limitation, the negotiation of and compliance with
the Loan Documents), when taken together as a whole, do not contain and will not
contain a misstatement of a material fact or omit to state a material fact
required to be stated therein in order to make the statements contained therein,
in the light of the circumstances under which made, not misleading at the time
such statements were made or are deemed made.
 
ARTICLE V
AFFIRMATIVE COVENANTS
 
So long as any Note shall remain unpaid or any Facility Letter of Credit
Obligations shall remain outstanding or any Lender shall have any Commitment
under this Agreement, the Borrower will (unless otherwise agreed to by the
Required Lenders in writing):
 
Section 5.01   Maintenance of Existence. Preserve and maintain, and cause each
Subsidiary to preserve and maintain (except for a Subsidiary that ceases to
maintain its existence solely as a result of an Internal Reorganization), its
corporate, limited partnership or limited liability company existence and good
standing in the jurisdiction of its incorporation or formation and qualify and
remain qualified to transact business in each jurisdiction in which such
qualification is required except where the failure to so qualify to transact
business could not reasonably be expected to affect in any material respect the
financial condition, operations, properties or business of the Borrower or any
Subsidiary.
 
48

--------------------------------------------------------------------------------


 
Section 5.02   Maintenance of Records. Keep and cause each Subsidiary to keep,
adequate records and books of account, in which complete entries will be made in
accordance with GAAP consistently applied, reflecting all financial transactions
of the Borrower and its Subsidiaries.
 
Section 5.03   Maintenance of Properties. Maintain, keep, and preserve, and
cause each Subsidiary to maintain, keep, and preserve, all of its properties
(tangible and intangible) necessary or useful in the proper conduct of its
business in good working order and condition, ordinary wear and tear excepted.
 
Section 5.04   Conduct of Business. Continue, and cause each Subsidiary to
continue (except in the case of a Subsidiary that ceases to engage in business
solely as a result of an Internal Reorganization), to engage in a business of
the same general type and in the same manner as conducted by it on the date of
this Agreement.
 
Section 5.05   Maintenance of Insurance. Maintain, and cause each Subsidiary to
maintain, insurance with financially sound reputable insurance companies or
associations (or, in the case of insurance for construction warranties and
builder default protection for buyers of Housing Units from the Borrower or any
of its Subsidiaries or UHIC) in such amounts and covering such risks as are
usually carried by companies engaged in the same or a similar business and
similarly situated, which insurance may provide for reasonable deductibility
from coverage thereof.
 
Section 5.06   Compliance with Laws. Comply, and cause each Subsidiary to
comply, in all material respects with all applicable laws, rules, regulations,
and orders, the noncompliance with which could not reasonably be expected to, in
any one case or in the aggregate, adversely affect in any material respect the
financial condition, operations, properties or business of the Borrower or any
Subsidiary or the ability of the Borrower or any Guarantor to perform its
obligations under the Loan Documents to which it is a party, and such compliance
to include, without limitation, paying before the same become delinquent all
taxes, assessments and governmental charges imposed upon it or upon its
property, other than any such taxes, assessments and charges being contested by
the Borrower in good faith which will not have a material adverse effect on the
financial condition of the Borrower; and with respect to the matters disclosed
in Schedule 4.14, implement prudent measures to achieve compliance with all
relevant laws and regulations within a reasonable time and in accordance with
requirements negotiated with applicable regulatory agencies.
 
Section 5.07   Right of Inspection. At any reasonable time and from time to
time, permit any Lender or any agent or representative thereof to examine and
make copies of and abstracts from the records and books of account of, and visit
the properties of, the Borrower and any Subsidiary, and to discuss the affairs,
finances, and accounts of the Borrower and any Subsidiary with any of their
respective officers and directors and the Borrower’s independent accountants.
 
49

--------------------------------------------------------------------------------


 
Section 5.08   Reporting Requirements. Furnish to the Agent for delivery to each
of the Lenders:
 
(1) Quarterly financial statements. As soon as available and in any event within
fifty (50) days after the end of each of the first three quarters of each fiscal
year of the Borrower, an unaudited condensed consolidated balance sheet of the
Borrower and its Subsidiaries as of the end of such quarter, unaudited condensed
consolidated statements of operations and cash flow of the Borrower and its
Subsidiaries for the period commencing at the end of the previous fiscal year
and ending with the end of such quarter, and unaudited condensed consolidated
statements of changes in stockholders’ equity of the Borrower and its
Subsidiaries for the portion of the fiscal year ended with the last day of such
quarter, all in reasonable detail and stating in comparative form the respective
figures for the corresponding date and period in the previous fiscal year and
all prepared in accordance with GAAP consistently applied and certified by the
chief financial officer of the Borrower (subject to year-end adjustments); the
timely filing by the Borrower of the Borrower’s quarterly 10-Q report with the
Securities and Exchange Commission shall satisfy the foregoing requirements.
 
(2) Annual financial statements. As soon as available and in any event within
ninety-five (95) days after the end of each fiscal year of the Borrower, a
consolidated balance sheet of the Borrower and its Subsidiaries as of the end of
such fiscal year, consolidated statements of operations and cash flow of the
Borrower and its Subsidiaries for such fiscal year, and consolidated statements
of changes in stockholders’ equity of the Borrower and its Subsidiaries for such
fiscal year, all in reasonable detail and stating in comparative form the
respective figures for the corresponding date and period in the prior fiscal
year and all prepared in accordance with GAAP consistently applied and
accompanied by an opinion thereon acceptable to the Agent by Deloitte & Touche
or other independent accountants selected by the Borrower and acceptable to the
Agent; the timely filing by the Borrower of the Borrower’s annual 10-K report
with the Securities and Exchange Commission shall satisfy the foregoing
requirements.
 
(3) Financial projections. On August 15, 2007 and each anniversary thereof,
two-year financial projections (including a consolidated income statement,
balance sheet and statement of cash flows for the Borrower and its Subsidiaries)
broken down by quarters, and as soon as available (but not later than June 15 of
each year), a mid-year update of the financial projections for the current year.
 
(4) Variance analysis. (a) Within fifty (50) days of the end of each of the
first three fiscal quarters of each fiscal year of the Borrower, a quarterly
variance analysis comparing actual quarterly results versus the most recently
projected quarterly results for the fiscal quarter most recently ended
(including consolidated income statements of the Borrower and its Subsidiaries,
an analysis of revenues, closings and operating profits of the Borrower and each
Subsidiary on a state by state basis, and such other items as are requested by
any of the Lenders), together with a written explanation of material variances.
 
50

--------------------------------------------------------------------------------


 
(b) Within ninety-five (95) days after the end of each fiscal year of the
Borrower, a quarterly variance analysis comparing actual quarterly results
versus the most recently projected quarterly results for the fiscal year most
recently ended (including consolidated income statements of the Borrower and its
Subsidiaries accompanied by an opinion thereon acceptable to the Agent by
Deloitte & Touche or other independent accountants selected by the Borrower and
acceptable to the Agent, an analysis of revenues, closings and operating profits
of the Borrower and each Subsidiary on a state by state basis, and such other
items as are requested by any of the Lenders), together with a written
explanation of material variances.
 
(5) Management letters. Promptly upon receipt thereof, copies of any reports
submitted to the Borrower or any Subsidiary by independent certified public
accountants in connection with examination of the financial statements of the
Borrower or any Subsidiary made by such accountants.
 
(6) Borrowing Base Certificate. Within thirty-five (35) days after the end of
each calendar month (without regard to whether the provisions of Sections 2.01.3
and 7.03 are then applicable), a Borrowing Base Certificate, with respect to the
Inventory Valuation Date occurring on the last day of such calendar month.
 
(7) Compliance certificate. Within fifty (50) days after the end of each of the
first three quarters, and within ninety-five (95) days after the end of each
fourth quarter, of each fiscal year of the Borrower, a certificate of the
President or chief financial officer of the Borrower certifying (a) the
Borrower’s compliance with all financial covenants including, without
limitation, those set forth in Section 6.10 and Article VII hereof, which
certificate shall set forth in reasonable detail the computation thereof and (b)
certifying that to the best of his knowledge no Default or Event of Default has
occurred and is continuing, or if a Default or Event of Default has occurred and
is continuing, a statement as to the nature thereof and the action which is
proposed to be taken with respect thereto.
 
(8) Land Bank Inventory. Within fifty (50) days after the end of each of the
first three quarters, and within ninety-five (95) days after the end of each
fourth quarter, of each fiscal year of the Borrower, a certificate of the
President or Chief Operating Officer of the Borrower certifying the Land as at
such date, which lists by state of location all Land, delineating Finished Lots,
Lots under Development, Entitled Land and estimated undeveloped Lots.
 
(9) Accountant’s report. Simultaneously with the delivery of the annual
financial statements referred to in Section 5.08(2), a certificate of the
independent public accountants who audited such statements to the effect that,
in making the examination necessary for the audit of such statements, they have
obtained no knowledge of any condition or event which constitutes a Default or
Event of Default, or if such accountants shall have obtained knowledge of any
such condition or event, specifying in such certificate each such condition or
event of which they have knowledge and the nature and status thereof.
 
(10) Notice of litigation. Promptly after the commencement thereof, notice of
all actions, suits, and proceedings before any court or governmental department,
commission, board, bureau, agency, or instrumentality, domestic or foreign,
affecting the Borrower or any Subsidiary which, if determined adversely to the
Borrower or such Subsidiary, would reasonably be expected to result in a
judgment against the Borrower or such Subsidiary in excess of $10,000,000 (to
the extent not covered by insurance) or would reasonably be expected to have a
material adverse effect on the financial condition, properties, or operations of
the Borrower or such Subsidiary.
 
51

--------------------------------------------------------------------------------


 
(11) Notice of Defaults and Events of Default. As soon as possible and in any
event within ten (10) days after the occurrence of each Default or Event of
Default, a written notice setting forth the details of such Default or Event of
Default and the action which is proposed to be taken by the Borrower with
respect thereto.
 
(12) ERISA reports. As soon as possible, and in any event within thirty (30)
days after the Borrower knows or has reason to know that any circumstances exist
that constitute grounds entitling the PBGC to institute proceedings to terminate
a Plan subject to ERISA with respect to the Borrower or any Commonly Controlled
Entity, and promptly but in any event within two (2) Business Days of receipt by
the Borrower or any Commonly Controlled Entity of notice that the PBGC intends
to terminate a Plan or appoint a trustee to administer the same, and promptly
but in any event within five (5) Business Days of the receipt of notice
concerning the imposition of withdrawal liability in excess of $50,000 with
respect to the Borrower or any Commonly Controlled Entity, the Borrower will
deliver to each Lender a certificate of the chief financial officer of the
Borrower setting forth all relevant details and the action which the Borrower
proposes to take with respect thereto.
 
(13) Reports to other creditors. Promptly after the furnishing thereof, copies
of any statement, report, document, notice, certificate, and correspondence
furnished to any other party pursuant to the terms of any indenture, loan,
credit, or similar agreement and not otherwise required to be furnished to the
Lenders pursuant to any other clause of this Section 5.08.
 
(14) Proxy statements, etc. Promptly after the sending or filing thereof, copies
of all proxy statements, financial statements, and reports which the Borrower or
any Subsidiary sends to its stockholders, and copies of all regular, periodic,
and special reports, and all registration statements which the Borrower or any
Subsidiary files with the Securities and Exchange Commission or any governmental
authority which may be substituted therefor, or with any national securities
exchange.
 
(15) Borrowing Base Certificate Prior to Acquisition. Not less than ten (10)
days prior to the consummation of any Permitted Acquisition (without regard to
whether the provisions of Sections 2.01.3 and 7.03 are then applicable), a
Borrowing Base Certificate that includes all assets that would have been
included in the Borrowing Base had the Permitted Acquisition been consummated as
of the last day of the most recent calendar month, provided, however, that such
Borrowing Base Certificate shall expressly state that it is delivered in
anticipation of, and shall only be effective hereunder (if then applicable) for
purposes of Borrowings made at the time of or after, the consummation of such
Permitted Acquisition (it being understood that, until the consummation of such
Permitted Acquisition, the previously delivered Borrowing Base Certificate shall
remain in effect) and shall further expressly state that, before and after
giving effect to such Acquisition, no Default or Event of Default has occurred
and is continuing.
 
52

--------------------------------------------------------------------------------


 
(16) General information. Such other information respecting the condition or
operations, financial or otherwise, of the Borrower or any Subsidiary as any
Lender may from time to time reasonably request.
 
Section 5.09   Subsidiary Reporting Requirements. In the event any of the
following statements are prepared with respect to any Subsidiary, then upon
written request from any Lender, furnish to the Agent for delivery to each of
the Lenders the following with respect to any Subsidiary:
 
(1) Quarterly financial statements. An unaudited balance sheet of such
Subsidiary as of the end of most recently completed fiscal quarter, statements
of operations and cash flow of such Subsidiary for the period commencing at the
end of the previous fiscal year and ending with the end of such quarter, and
statements of changes in stockholders’ equity of such Subsidiary for the portion
of the fiscal year ended with the last day of such quarter, all in reasonable
detail and stating in comparative form the respective figures for the
corresponding date and period in the previous fiscal year and all prepared in
accordance with GAAP consistently applied and certified by the chief financial
officer of such Subsidiary (subject to year-end adjustments).
 
(2) Annual financial statements. A balance sheet of such Subsidiary as of the
end of such fiscal year, statements of operations and cash flow of such
Subsidiary for such fiscal year, and statements of changes in stockholders’
equity of such Subsidiary for such fiscal year, all in reasonable detail and
stating in comparative form the respective figures for the corresponding date
and period in the prior fiscal year and all prepared in accordance with GAAP
consistently applied and as to the consolidated statements accompanied by an
opinion thereon reasonably acceptable to the Agent by Deloitte & Touche or other
independent accountants selected by the Borrower and reasonably acceptable to
the Agent.
 
Section 5.10   Environment. Be and remain, and cause each Subsidiary to be and
remain, in compliance with the provisions of all federal, state, and local
environmental, health, and safety laws, codes and ordinances, and all rules and
regulations issued thereunder, except where the failure to so comply could not
reasonably be expected to, in any one case or in the aggregate, adversely affect
in any material respect the financial condition, operations, properties or
business of the Borrower or any Subsidiary or the ability of the Borrower or any
Guarantor to perform its obligations under the Loan Documents to which it is a
party; with respect to matters disclosed in Schedule 4.14, implement prudent
measures to achieve compliance with all relevant laws and regulations within a
reasonable time and in accordance with requirements negotiated with applicable
regulatory agencies; notify the Agent promptly of any notice of a hazardous
discharge or environmental complaint received from any governmental agency or
any other party (and the Agent shall notify the Lenders promptly following its
receipt of any such notice from the Borrower); notify the Agent promptly of any
hazardous discharge from or affecting its premises if (i) the storage, treatment
or cleanup of such hazardous discharge (all in accordance with applicable laws
and regulations) or (ii) the diminution in the value of the assets affected by
such hazardous discharge, is reasonably expected to exceed $10,000 (and the
Agent shall notify the Lenders promptly following its receipt of any such notice
from the Borrower); promptly contain and remove the
 
53

--------------------------------------------------------------------------------


 
same, in compliance with all applicable laws; promptly pay any fine or penalty
assessed in connection therewith; permit any Lender to inspect the premises, to
conduct tests thereon, and to inspect all books, correspondence, and records
pertaining thereto; and at such Lender’s request, and at the Borrower’s expense,
provide a report of a qualified environmental engineer, satisfactory in scope,
form, and content to the Required Lenders, and such other and further assurances
reasonably satisfactory to the Required Lenders that the condition has been
corrected.
 
Section 5.11   Use of Proceeds. Use the proceeds of the Loans solely as provided
in Section 2.13.
 
Section 5.12   Ranking of Obligations. Ensure that at all times its Obligations
under the Loan Documents shall be and constitute unconditional general
obligations of the Borrower ranking at least pari passu with all its other
unsecured Debt.
 
Section 5.13   Taxes. Pay and cause each Subsidiary to pay when due all taxes,
assessments and governmental charges and levies upon it or its income, profits
or property, except those which are being contested in good faith by appropriate
proceedings and with respect to which adequate reserves have been set aside.
 
Section 5.14   Wholly-Owned Status. Ensure that at all times each of the
Guarantors is a Wholly-Owned Subsidiary of the Borrower.
 
Section 5.15   New Subsidiaries. Within fifty (50) days after the end of any
fiscal quarter of the Borrower during which any Person shall have become a
Subsidiary, cause such Subsidiary to execute and deliver to the Agent, for the
benefit of the Lenders, a Supplemental Guaranty and an opinion of counsel,
certified copies of resolutions, articles of incorporation or other formation
documents, incumbency certificates and other documents with respect to such
Subsidiary and its Guaranty substantially similar to the documents delivered
pursuant to Section 3.01 with respect to the Guarantors, all of which shall be
reasonably satisfactory to the Agent in form and substance; provided that if and
so long as any such Subsidiary has total assets the book value of which is not
more than $5,000,000, the Borrower shall not be required to comply with this
Section. None of the Title Companies nor UHIC nor BMC shall be required to
deliver a Guaranty.
 
ARTICLE VI
NEGATIVE COVENANTS
 
So long as any Note shall remain unpaid or any Facility Letter of Credit
Obligations shall remain outstanding or any Lender shall have any Commitment
under this Agreement, the Borrower and each Guarantor will not (unless otherwise
agreed to by the Required Lenders in writing):
 
Section 6.01   Liens. Create, incur, assume, or suffer to exist, or permit any
Subsidiary to create, incur, assume, or suffer to exist, any Lien, upon or with
respect to any of its properties, now owned or hereafter acquired, except the
following:
 
(1) Liens for taxes or assessments or other government charges or levies if not
yet due and payable or, if due and payable, if they are being contested in good
faith by appropriate proceedings and for which appropriate reserves are
maintained;
 
54

--------------------------------------------------------------------------------


 
(2) Liens imposed by law, such as mechanics’, materialmen’s, landlords’,
warehousemen’s, and carriers’ Liens, and other similar Liens, securing
obligations incurred in the ordinary course of business which are not past due
for more than ninety (90) days or which are being contested in good faith by
appropriate proceedings and for which appropriate reserves have been
established;
 
(3) Liens under workers’ compensation, unemployment insurance, Social Security,
or similar legislation (other than Liens imposed by ERISA);
 
(4) Liens, deposits, or pledges to secure the performance of bids, tenders,
contracts (other than contracts for the payment of money), Capital Leases
(permitted under the terms of this Agreement), public or statutory obligations,
surety, stay, appeal, indemnity, performance, or other similar bonds, or other
similar obligations arising in the ordinary course of business;
 
(5) Judgment and other similar Liens arising in connection with any court
proceeding, provided the execution or other enforcement of such Liens is
effectively stayed and the claims secured thereby are being actively contested
in good faith and by appropriate proceedings;
 
(6) Easements, rights-of-way, restrictions (including zoning, building and land
use restrictions), and other similar encumbrances which, in the aggregate, do
not materially interfere with the occupation, use, and enjoyment by the Borrower
or any Subsidiary of the property or assets encumbered thereby in the normal
course of its business or materially impair the value of the property subject
thereto;
 
(7) Liens securing Secured Debt permitted under Section 6.02.
 
Section 6.02   Secured Debt. Create, incur, assume or suffer to exist, or permit
any Subsidiary to create, incur, assume or suffer to exist, any Secured Debt,
except for Secured Debt in an aggregate amount outstanding at any one time not
exceeding (a) $200,000,000 plus (b) the amount (if any ) of any secured Debt of
an entity acquired by Borrower after the Closing Date, provided that (i) such
secured Debt was in existence prior to the date of such Acquisition and was not
incurred in anticipation thereof and (ii) the Liens securing such Debt do not
extend to any other assets other than those theretofore encumbered by such
Liens.
 
Section 6.03   Mergers, Etc. Wind up, liquidate or dissolve itself, reorganize,
merge or consolidate with or into, or convey, sell, assign, transfer, lease, or
otherwise dispose of (whether in one transaction or in a series of transactions)
all or substantially all of its assets (whether now owned or hereafter acquired)
to any Person, or acquire all or substantially all the assets or the business of
any Person, or permit any Subsidiary to do so, except (1) for any Permitted
Acquisition, (2) that any Guarantor may merge into or transfer assets to the
Borrower as a result of an Internal Reorganization or otherwise and (3) that any
Guarantor may merge into or consolidate with or transfer assets to any other
Guarantor as a result of an Internal Reorganization or otherwise.
 
Section 6.04   Leases. Create, incur, assume, or suffer to exist, or permit any
Subsidiary to create, incur, assume, or suffer to exist, any obligation as
lessee for the rental or hire of any real or personal property, except (1)
Capital Leases not otherwise prohibited by the terms of this Agreement; (2)
leases existing on the date of this Agreement and any extension or renewals
thereof; (3) leases between the Borrower and any Subsidiary or between any
Subsidiaries; (4) operating leases entered into in the ordinary course of
business; and (5) any lease of property having a value of $500,000 or less.
 
55

--------------------------------------------------------------------------------


 
Section 6.05   Sale and Leaseback. Sell, transfer or otherwise dispose of, or
permit any Subsidiary to sell, transfer, or otherwise dispose of, any real or
personal property to any Person and thereafter directly or indirectly lease back
the same or similar property, except for the sale and leaseback of model homes.
 
Section 6.06   Sale of Assets. Sell, lease, assign, transfer, or otherwise
dispose of, or permit any Subsidiary to sell, lease, assign, transfer, or
otherwise dispose of, any of its now owned or hereafter acquired assets
(including, without limitation, shares of stock and indebtedness of
subsidiaries, receivables, and leasehold interests), except (a) for (1)
Inventory disposed of in the ordinary course of business; (2) the sale or other
disposition of assets no longer used or useful in the conduct of its business;
or (3) the sale and leaseback of model homes; (b) that any Guarantor may sell,
lease, assign, or otherwise transfer its assets to the Borrower or any other
Guarantor in connection with an Internal Reorganization or otherwise; and (c)
that the provisions of this Section 6.06 shall not affect or limit the
Borrower’s obligations under Section 6.03.
 
Section 6.07   Investments. Make, or permit any Subsidiary to make, any loan or
advance to any Person, or purchase or otherwise acquire, or permit any
Subsidiary to purchase or otherwise acquire, any capital stock, assets (other
than assets acquired in the ordinary course of business), obligation, or other
securities of, make any capital contribution to, or otherwise invest in or
acquire any interest in any Person (other than the repurchase of Senior Notes by
the Borrower) including, without limitation, any hostile takeover, hostile
tender offer or similar hostile transaction (collectively, “Investments”),
except: (1) a direct obligation of the United States or any agency thereof with
maturities of one year or less from the date of acquisition; (2) commercial
paper rated at least “A-1” by Standard & Poor’s Corporation or “P-1” by Moody’s
Investors Service, Inc.; (3) certificates of deposit with maturities of one year
or less from the date of acquisition issued by any commercial bank or federal
savings bank having capital and surplus in excess of $250,000,000; (4) a direct
obligation of any state or municipality within the United States with maturities
of one year or less from the date of acquisition and which, at the time of such
acquisition, is accorded one of the two highest debt ratings for obligations of
such type by Standard & Poor’s or Moody’s; (5) mutual funds investing in assets
of the type described in items (1), (2), (3) or (4) above which in any case
would be classified as a current asset in accordance with GAAP which are managed
by a fund manager of recognized standing in the United States and having capital
and surplus of at least $100,000,000 or having at least $250,000,000 under
management; (6) stock, obligation, or securities received in settlement of debts
(created in the ordinary course of business) owing to the Borrower or any
Subsidiary provided such issuance is approved by the board of directors of the
issuer thereof; (7) a loan or advance from the Borrower to a Subsidiary, or from
a Subsidiary to a Subsidiary, or from a Subsidiary to the Borrower (subject,
however, to the limitations set forth below in the case of Investments in
 
56

--------------------------------------------------------------------------------


 
Subsidiaries that are not Guarantors); (8) any Permitted Acquisition; (9) an
Investment in a Wholly-Owned Subsidiary, which Investment is, or constitutes a
part of, an Internal Reorganization (subject, however, to the limitations set
forth below in the case of Investments in Subsidiaries that are not Guarantors);
(10) Investments in Subsidiaries that are not Guarantors and any Joint Venture
(subject, however, to the limitations set forth below); or (11) any other
Investment not identified in clauses (1) though (10) above (subject, however, to
the limitations set forth below); provided that the aggregate amount of all
Investments by the Borrower and its Subsidiaries permitted under clauses (10)
and (11) above and the contingent obligations under guaranties permitted under
clause (3) of Section 6.08 below does not at any time exceed thirty-five percent
(35%) of Consolidated Tangible Net Worth.
 
Section 6.08   Guaranties, Etc. Assume, guarantee, endorse, or otherwise be or
become directly or contingently responsible or liable, or permit any Subsidiary
to assume, guarantee, endorse, or otherwise be or become directly or
contingently responsible or liable (including, but not limited to, an agreement
to purchase any obligation, stock, assets, goods, or services, or to supply or
advance any funds, assets, goods, or services, or an agreement to maintain or
cause such Person to maintain a minimum working capital or net worth or
otherwise to assure the creditors of any Person against loss), for obligations
of any Person, except: (1) guaranties by endorsement of negotiable instruments
for deposit or collection or similar transactions in the ordinary course of
business; (2) guaranties of performance obligations in the ordinary course of
business; (3) of the Debt or other obligations of any Joint Venture or any
Subsidiary that is not a Guarantor, subject to the limitations set forth in
clauses (10) and (11) of Section 6.07 above and (4) that the Borrower or any
Subsidiary or any Guarantor may, whether as a result of an Internal
Reorganization or otherwise, guarantee the Debt of any other Subsidiary (other
than any Subsidiary that is not a Guarantor) or Guarantor or the Borrower
permitted under this Agreement.
 
Section 6.09   Transactions With Affiliates. Enter into any transaction,
including, without limitation, the purchase, sale, or exchange of property or
the rendering of any service, with any Affiliate, or permit any Subsidiary to
enter into any transaction, including, without limitation, the purchase, sale,
or exchange of property or the rendering of any service, with any Affiliate,
except in the ordinary course of and pursuant to the reasonable requirements of
the Borrower’s or such Guarantor’s or any Subsidiary’s business and upon fair
and reasonable terms no less favorable to the Borrower or such Guarantor or any
Subsidiary than would obtain in a comparable arm’s-length transaction with a
Person not an Affiliate (which exception shall include the payment of insurance
premiums to UHIC for the purchase of construction warranties and builder default
protection for buyers of Housing Units from the Borrower or any of its
Subsidiaries and to the Title Companies for title insurance); provided, however,
that the following transactions shall not be prohibited by this Section 6.09:
(i) transactions involving the purchase, sale or exchange of property having a
value of $500,000 or less; and (ii) transactions otherwise permitted by this
Agreement.
 
Section 6.10   Housing Inventory. Permit the number of Speculative Housing
Units, as at the end of any fiscal quarter, to exceed the greater of (a) the
number of Housing Unit Closings occurring during the period of twelve (12)
months ending on the last day of such fiscal quarter, multiplied by thirty
percent (30%) or (b) the number of Housing Unit Closings occurring during the
period of six (6) months ending on the last day of such fiscal quarter,
multiplied by seventy percent (70%).
 
57

--------------------------------------------------------------------------------


 
Section 6.11   Amendment or Modification of Senior Indentures. Amend or modify,
or permit any amendment or modification of, any of the Senior Indentures (other
than those provided for in (a) clauses (7), (8), or (9) of Section 9.01 of the
Base Indenture 2001, (b) clauses (1), (4), (5) of Section 9.01 of the Base
Indenture 2002, (c) clauses (1), (3), or (6) of Section 13.01 of the Base
Indenture 2004 and (d) any similar provision set forth in any indenture entered
into after the date hereof in connection with any Refinancing Debt with respect
to the Senior Notes, in each case as such provisions exist on the date hereof
or, for any indenture under clause (d) above, on the date of execution).
 
Section 6.12   Non-Guarantors. Permit UHIC to engage in any business other than
the issuance of construction warranties and builder default protection for
buyers of Housing Units from the Borrower or any of its Subsidiaries or permit
any of the Title Companies to engage in any business other than title insurance
or permit BMC to engage in any business other than mortgage banking.
 
Section 6.13   Negative Pledges. Directly or indirectly enter into any agreement
(other than this Agreement, the Senior Indentures and any other similar loan and
credit agreements and indentures that may hereafter be entered into by the
Borrower and that evidence Borrowing Base Debt) with any Person that prohibits
or restricts or limits the ability of the Borrower or any Guarantor to create,
incur, pledge or suffer to exist any Lien upon any assets of the Borrower or any
Guarantor (except that agreements creating or securing Secured Debt permitted
under Section 6.02 may prohibit, restrict or limit other Liens on those assets
encumbered by the Liens securing such Secured Debt).
 
ARTICLE VII
FINANCIAL COVENANTS
 
So long as any Note shall remain unpaid or any Facility Letter of Credit shall
remain outstanding or any Lender shall have any Commitment under this Agreement
(unless otherwise agreed to by the Required Lenders in writing):
 
Section 7.01   Minimum Consolidated Tangible Net Worth. The Borrower will
maintain at all times a Consolidated Tangible Net Worth of not less than the sum
(the “Minimum Consolidated Tangible Net Worth”) of (i) $1,000,000,000, (ii) an
amount equal to fifty percent (50%) of the cumulative Net Income of the Borrower
earned after March 31, 2007 (excluding any quarter in which there is a loss),
and (iii) fifty percent (50%) of the net proceeds received after March 31, 2007
by the Borrower or any Subsidiary from the sale or issuance of any of its Common
Equity. Notwithstanding the foregoing, in the event that the Borrower shall at
any time consummate an Acquisition for a purchase price or other consideration
equaling or exceeding $100,000,000, the Minimum Consolidated Tangible Net Worth
required hereby shall be adjusted to be the sum of (i) 80% of the Borrower’s
Consolidated Tangible Net Worth immediately following the closing of such
Acquisition, (ii) an amount equal to 50% of the cumulative Net Income of the
Borrower earned after the closing of such Acquisition (excluding any quarter in
which there is a loss) and (iii) 50% of the net proceeds received after the
closing of such Acquisition by the Borrower or any Subsidiary for the sale or
issuance of its Common Equity.
 
58

--------------------------------------------------------------------------------


 
Section 7.02   Leverage Ratio. The Borrower will not permit the Leverage Ratio
to exceed 1.90 to 1.00 at any time.
 
Section 7.03   Borrowing Base Debt. At any time at which the senior unsecured
long-term debt of the Borrower does not have a rating of BBB- or higher from S&P
or Baa3 or higher from Moody’s, the Borrower will not permit the outstanding
amount of the Borrowing Base Debt to exceed the Borrowing Base.
 
Section 7.04   Interest Coverage Ratio. The Borrower shall maintain an Interest
Coverage Ratio of not less than 1.75 to 1.00, which ratio shall be determined as
of the last day of each fiscal quarter for the four-quarter period ending on
such day; provided that, notwithstanding the foregoing, the Interest Coverage
Ratio (i) may be less than 1.75 to 1.00, but must exceed 1.10 to 1.00, as of the
last day of each fiscal quarter of the Borrower ending on or before September
30, 2009, and (ii) may be less than 1.75 to 1.00, but must exceed 1.50 to 1.00,
as of the last day of the fiscal quarter of the Borrower ending December 31,
2009, in each case for the four-quarter period ending on such day.
 
Section 7.05   Land Inventory. The Borrower shall not permit the ratio of (i)
Adjusted Land Value to (ii) the sum of (a) Consolidated Tangible Net Worth plus
(b) fifty percent (50%) of Consolidated Subordinated Debt to exceed 1.25 to
1.00.
 
Section 7.06   Minimum Liquidity. As of the last day of any fiscal quarter for
which the Interest Coverage Ratio is less than 1.75 to 1.00 (as permitted by the
provision in Section 7.04), the Borrower shall maintain the sum of (i)
Unrestricted Cash not included in the Borrowing Base and (ii) Borrowing Base
Availability, in an amount not less than $120,000,000.
 
ARTICLE VIII
EVENTS OF DEFAULT
 
Section 8.01   Events of Default. If any of the following events shall occur:
 
(1) The Borrower shall fail to pay (a) the principal of any Note, or any amount
of a commitment or other fee, as and when due and payable or (b) interest on any
Note or any amount of any commitment fee or other fee within five (5) Business
Days after the same is due and payable;
 
(2) Any representation or warranty made or deemed made by the Borrower or by any
Guarantor in any Loan Document or which is contained in any certificate,
document, opinion, or financial or other statement furnished at any time under
or in connection with this Agreement shall prove to have been incorrect,
incomplete, or misleading in any material respect on or as of the date made or
deemed made;
 
(3) The Borrower or any Guarantor shall fail to perform or observe any term,
covenant, or agreement contained in Articles V, VI or VII hereof, and such
failure shall continue for a period of thirty (30) consecutive days;
 
59

--------------------------------------------------------------------------------


 
(4) The Borrower or any Significant Subsidiary or any Significant Guarantor
shall (a) fail to pay (within the applicable cure period, if any) any amount in
respect of indebtedness for borrowed money equal to or in excess of $5,000,000
in the aggregate (other than the Notes) of the Borrower or such Significant
Subsidiary or such Significant Guarantor, as the case may be, or any interest or
premium thereon, when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise); or (b) fail to perform or observe any term,
covenant, or condition on its part to be performed or observed (within the
applicable cure period, if any) under any agreement or instrument relating to
any such indebtedness, when required to be performed or observed, if the effect
of such failure to perform or observe is to accelerate, or permit the
acceleration of after the giving of notice or passage of time, or both, the
maturity of such indebtedness, whether or not such failure to perform or observe
shall be waived by the holder of such indebtedness; or (c) any such indebtedness
shall be declared to be due and payable, or required to be prepaid (other than
by a regularly scheduled required prepayment), repurchased (or an offer to
repurchase to be made) or redeemed prior to the stated maturity thereof;
 
(5) The Borrower or any Significant Subsidiary or any Significant Guarantor (a)
shall generally not pay, or shall be unable to pay, or shall admit in writing
its inability to pay its debts as such debts become due; or (b) shall make an
assignment for the benefit of creditors, or petition or apply to any tribunal
for the appointment of a custodian, receiver, or trustee for it or a substantial
part of its assets; or (c) shall commence any proceeding under any bankruptcy,
reorganization, arrangement, readjustment of debt, dissolution, or liquidation
law or statute of any jurisdiction, whether now or hereafter in effect; or (d)
shall have had any such petition or application filed or any such proceeding
commenced against it in which an order for relief is entered or an adjudication
or appointment is made and which remains undismissed for a period of sixty (60)
days or more; or (e) shall take any corporate action indicating its consent to,
approval of, or acquiescence in any such petition, application, proceeding, or
order for relief or the appointment of a custodian, receiver, or trustee for all
or any substantial part of its properties; or (f) shall suffer any such
custodianship, receivership, or trusteeship to continue undischarged for a
period of sixty (60) days or more;
 
(6) One or more judgments, decrees, or orders for the payment of money in excess
of $10,000,000 in the aggregate shall be rendered against the Borrower and/or
any Subsidiary and/or any Guarantor, and such judgments, decrees, or orders
shall continue unsatisfied and in effect for a period of twenty (20) consecutive
days without being vacated, discharged, satisfied, or stayed or bonded pending
appeal;
 
(7) Any Guaranty hereunder shall at any time after its execution and delivery
and for any reason cease to be in full force and effect or shall be declared
null and void, or the validity or enforceability thereof shall be contested by
the Guarantor or the Guarantor shall deny it has any further liability or
obligation under, or shall fail to perform its obligations under, the Guaranty
(except to the extent that the foregoing occurs solely by reason of the
liquidation or dissolution of a Guarantor as a result of an Internal
Reorganization);
 
(8) Any Change of Control of the Borrower or any Subsidiary or any Guarantor
shall occur;
 
60

--------------------------------------------------------------------------------


 
(9) Any of the following events shall occur or exist with respect to the
Borrower, any Subsidiary or any Commonly Controlled Entity under ERISA: any
Reportable Event shall occur; complete or partial withdrawal from any
Multiemployer Plan shall take place; any Prohibited Transaction shall occur; a
notice of intent to terminate a Plan shall be filed, or a Plan shall be
terminated; or circumstances shall exist which constitute grounds entitling the
PBGC to institute proceedings to terminate a Plan, or the PBGC shall institute
such proceedings; and in each case above, such event or condition, together with
all other events or conditions described in this Section 8.01(9), if any, could
subject the Borrower or any Significant Guarantor or Significant Subsidiary to
any tax, penalty, or other liability which in the aggregate may exceed
$1,000,000;
 
(10) If any federal, state, or local agency asserts a material claim against the
Borrower or any Significant Guarantor or Significant Subsidiary and/or its
assets, equipment, property, leaseholds, or other facilities for damages or
cleanup costs relating to a hazardous discharge or an environmental complaint;
provided, however, that such claim shall not constitute a default if, within
fifteen (15) days of the occurrence giving rise to the claim, (a) the Borrower
can prove to the reasonable satisfaction of the Required Lenders that the
Borrower has commenced and is diligently pursuing either: (i) a cure or
correction of the event which constitutes the basis for the claim, and continues
diligently to pursue such cure or correction, it being hereby acknowledged by
the Lenders that (with respect to the matters disclosed in Schedule 4.14) the
Borrower’s compliance with the covenants contained in Sections 5.06 and 5.10
shall satisfy the requirements of this clause (i), or (ii) proceedings for an
injunction, a restraining order or other appropriate emergent relief preventing
such agency or agencies from asserting such claim, which relief is granted
within thirty (30) days of the occurrence giving rise to the claim and the
injunction, order, or emergent relief is not thereafter resolved or reversed on
appeal or (iii) the defense against the claim through action in a court or
agency exercising jurisdiction over the claim; and (b) in any of the foregoing
events (except for the matters disclosed in Schedule 4.14, as to which no
security is required), the Borrower has posted a bond, letter of credit, or
other security satisfactory in form, substance, and amount to the Required
Lenders and the agency or entity asserting the claim to secure the correction of
the event which constitutes the basis for the claim in accordance with
applicable laws;
 
then the following provisions shall apply:
 
(i)  if any Event of Default described in Section 8.01(5) occurs with respect to
the Borrower, the obligations of the Lenders to make Loans hereunder and the
obligation and power of the Issuers to issue Facility Letters of Credit shall
automatically terminate and the Obligations shall immediately become due and
payable without any election or action on the part of the Agent, any Issuer or
any Lender and the Borrower will be and become thereby unconditionally
obligated, without any further notice, act or demand, to pay to the Agent an
amount in immediately available funds, which funds shall be held in the Facility
Letter of Credit Collateral Account, equal to the difference of (x) the amount
of Facility Letter of Credit Obligations at such time, less (y) the amount on
deposit in the Facility Letter of Credit Collateral Account at such time which
is free and clear of all rights and claims of third parties and has not been
applied against the Obligations (such difference, the “Collateral Shortfall
Amount”). If any other Event of Default occurs, the Required Lenders (or the
Agent with the consent of the Required Lenders) may (a) terminate or suspend the
obligations of the Lenders to make
 
61

--------------------------------------------------------------------------------


 
Loans hereunder and the obligation and power of the Issuers to issue Facility
Letters of Credit, or declare the Obligations to be due and payable, or both,
whereupon the Obligations shall become immediately due and payable, without
presentment, demand, protest or notice of any kind, all of which the Borrower
hereby expressly waives, and (b) upon notice to the Borrower and in addition to
the continuing right to demand payment of all amounts payable under this
Agreement, make demand on the Borrower to pay, and the Borrower will, forthwith
upon such demand and without any further notice or act, pay to the Agent the
Collateral Shortfall Amount, which funds shall be deposited in the Facility
Letter of Credit Collateral Account.
 
(ii)  If at any time while any Event of Default is continuing, the Agent
determines that the Collateral Shortfall Amount at such time is greater than
zero, the Agent may make demand on the Borrower to pay, and the Borrower will,
forthwith upon such demand and without any further notice or act, pay to the
Agent the Collateral Shortfall Amount, which funds shall be deposited in the
Facility Letter of Credit Collateral Account.
 
(iii)  The Agent may, at any time or from time to time after funds are deposited
in the Facility Letter of Credit Collateral Account, apply such funds to the
payment of the Obligations and any other amounts as shall from time to time have
become due and payable by the Borrower to the Lenders or the Issuer under the
Loan Documents.
 
(iv)  At any time while any Event of Default is continuing, neither the Borrower
nor any Person claiming on behalf of or through the Borrower shall have any
right to withdraw any of the funds held in the Facility Letter of Credit
Collateral Account. After all of the Obligations have been indefeasibly paid in
full and the Aggregate Commitment has been terminated, any funds remaining in
the Facility Letter of Credit Collateral Account shall be returned by the Agent
to the Borrower or paid to whomever may be legally entitled thereto at such
time.
 
(v)  If, within 30 days after acceleration of the maturity of the Obligations or
termination of the obligations of the Lenders to make Loans and the obligation
and power of the Issuer to issue Facility Letters of Credit hereunder as a
result of any Event of Default (other than any Event of Default as described in
Section 8.01(5) with respect to the Borrower) and before any judgment or decree
for the payment of the Obligations due shall have been obtained or entered, the
Required Lenders (in their sole discretion) shall so direct, the Agent shall, by
notice to the Borrower, rescind and annul such acceleration and/or termination.
 
Section 8.02   Set Off. Upon the occurrence and during the continuance of any
Event of Default, each Lender is hereby authorized at any time and from time to
time, without notice to the Borrower (any such notice being expressly waived by
the Borrower), to set off and apply any and all deposits (general or special,
time or demand, provisional or final) at any time held and other indebtedness at
any time owing by such Lender to or for the credit or the account of the
Borrower against any and all of the obligations of the Borrower now or hereafter
existing under this Agreement or any Note or Notes held by such Lender or any
other Loan Document, irrespective of whether or not the Agent or such Lender
shall have made any demand under this Agreement or any Note or Notes held by
such Lender or such other Loan Document and although such obligations may be
unmatured. Each Lender agrees promptly to notify the Borrower (with a copy to
the Agent) after any such set-off and application, provided that the failure to
give such notice shall not affect the validity of such set-off and application.
The rights of each Lender under this Section 8.02 are in addition to other
rights and remedies (including, without limitation, other rights of set-off)
which each Lender may have.
 
62

--------------------------------------------------------------------------------


 
ARTICLE IX
AGENCY PROVISIONS
 
Section 9.01   Authorization and Action. Each Lender hereby irrevocably appoints
and authorizes the Agent to take such action as agent on its behalf and to
exercise such powers under this Agreement as are delegated to the Agent by the
terms hereof, together with such powers as are reasonably incidental thereto.
The duties of the Agent shall be mechanical and administrative in nature and the
Agent shall not by reason of this Agreement be a trustee or fiduciary for any
Lender. The Agent shall have no duties or responsibilities except those
expressly set forth herein. As to any matters not expressly provided for by this
Agreement (including, without limitation, enforcement or collection of the
Notes), the Agent shall not be required to act or to refrain from acting except
upon the instructions of the Required Lenders or, to the extent required under
Section 10.01, all Lenders (and shall be fully protected in so acting or so
refraining from acting), and such instructions shall be binding upon all Lenders
and all holders of Notes; provided, however, that the Agent shall not be
required to take any action which exposes the Agent to personal liability or
which is contrary to this Agreement or applicable law. The Agent shall
administer the Loan in the same manner that it would administer a comparable
loan held 100% for its own account.
 
Section 9.02   Liability of Agent. Neither the Agent nor any of its directors,
officers, agents, or employees shall be liable for any action taken or omitted
to be taken by it or them in good faith under or in connection with this
Agreement in the absence of its or their own gross negligence or willful
misconduct. Without limiting the generality of the foregoing, the Agent (1) may
treat the payee of any Note as the holder thereof until the Agent receives
written notice of the assignment or transfer thereof signed by such payee and in
form satisfactory to the Agent; (2) may consult with legal counsel (including
counsel for the Borrower), independent public accountants and other experts
selected by it and shall not be liable for any action taken or omitted to be
taken in good faith by it in accordance with the advice of such counsel,
accountants, or experts; (3) makes no warranty or representation to any Lender
and shall not be responsible to any Lender for any statements, warranties, or
representations made in or in connection with this Agreement; (4) shall not have
any duty to ascertain or to inquire as to the performance or observance of any
terms, covenants, or conditions of this Agreement on the part of the Borrower
(other than the payment of principal, interest and fees due hereunder), or to
inspect the property (including the books and records) of the Borrower; (5)
shall not be responsible to any Lender for the due execution, legality,
validity, enforceability, genuineness, perfection, sufficiency or value of this
Agreement or any other instrument or document furnished pursuant hereto or the
value, sufficiency, creation, perfection or priority of any Lien in any
collateral security; and (6) shall incur no liability under or in respect of
this Agreement by acting upon any notice, consent, certificate or other
instrument or writing (which may be sent by telegram, telefax, or facsimile
transmission) reasonably believed by it to be genuine and signed or sent by the
proper party or parties.
 
63

--------------------------------------------------------------------------------


 
Section 9.03   Rights of Agent as a Lender. With respect to its Commitment, the
Loans made by it and any Note issued to it, the Agent shall have the same rights
and powers under this Agreement as any other Lender and may exercise the same as
though it were not the Agent; and the term “Lender” or “Lenders” shall, unless
otherwise expressly indicated, include the Agent in its individual capacity. The
Agent, each Lender and each of their respective Affiliates may accept deposits
from, lend money to, act as trustee under indentures of, and generally engage in
any kind of business with, the Borrower, any of its Subsidiaries and any Person
who may do business with or own securities of the Borrower or any Subsidiary,
all as if the Agent were not the Agent and without any duty to account therefor
to the other Lenders.
 
Section 9.04   Independent Credit Decisions. Each Lender acknowledges that it
has, independently and without reliance upon the Agent or any other Lender and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the Agent or
any other Lender and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under this Agreement. The Agent shall promptly provide the
Lenders with copies of all notices of default and other formal notices sent or
received in accordance with Section 10.02, any written notice relating to
changes in the Borrower’s debt ratings that affect the Senior Debt Rating
received from the Borrower or a ratings agency, any documents received by the
Agent pursuant to Section 5.08 (except to the extent that the Borrower has
furnished the same directly to the Lenders) and any other documents or notices
received by the Agent with respect to this Agreement and requested in writing by
any Lender. Except for notices, reports and other documents and information
expressly required to be furnished to the Lenders by the Agent hereunder, the
Agent shall have no duty or responsibility to provide any Lender with any credit
or other information concerning the affairs, financial condition or business of
the Borrower or any of its Subsidiaries (or any of their Affiliates) which may
come into possession of the Agent or any of its Affiliates.
 
Section 9.05   Indemnification. The Lenders severally agree to indemnify the
Agent in its capacity as Agent and not as a Lender (to the extent not reimbursed
by the Borrower and without limiting the obligation of the Borrower to do so),
in the proportion of their Pro Rata Shares, from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind or nature whatsoever which may be
imposed on, incurred by, or asserted against the Agent in any way relating to or
arising out of this Agreement or any action taken or omitted by the Agent under
this Agreement, provided that no Lender shall be liable for any portion of any
of the foregoing (i) resulting from the Agent’s gross negligence or willful
misconduct, (ii) on account of a strictly internal or regulatory matter relating
to the Agent (such as relating to legal lending limit violation by the Agent),
or (iii) in connection with a breach of an agreement made by the Agent to a
Lender under this Agreement. Without limitation of the foregoing, each Lender
severally agrees to reimburse the Agent (to the extent not reimbursed by the
Borrower and without limiting the obligation of the Borrower to do so) promptly
upon demand for its Pro Rata Share of any reasonable out-of-pocket expenses
(including counsel fees) incurred by the Agent in connection with the
preparation, administration, or enforcement of, or legal advice in respect of
rights or responsibilities under, this Agreement; provided, however, that no
Lender shall be required to reimburse the Agent for any such expenses incurred
(i) resulting from the Agent’s gross negligence or willful misconduct, (ii) on
account of a strictly internal or regulatory matter relating to the Agent (such
as relating to legal lending limit violation by the Agent), or (iii) in
connection with a breach of an agreement made by the Agent to a Lender under
this Agreement.
 
64

--------------------------------------------------------------------------------


 
Section 9.06   Successor Agent. (a) The Agent may resign at any time by giving
at least sixty (60) days’ prior written notice thereof to the Lenders and the
Borrower and may be removed at any time with or without cause by the Required
Lenders. Upon any such resignation or removal, the Required Lenders shall have
the right to appoint a successor Agent, subject to Section 9.06(b). If no
successor Agent shall have been so appointed by the Required Lenders, and shall
have accepted such appointment, within thirty (30) days after the retiring
Agent’s giving of notice of resignation or the Required Lenders’ removal of the
retiring Agent, then the retiring Agent may, on behalf of the Lenders, appoint a
successor Agent, which shall be a commercial bank or federal savings bank
organized under the laws of the United States of America or of any State
thereof, subject to Section 9.06(b). Upon the acceptance of any appointment as
Agent hereunder by a successor Agent, such successor Agent shall thereupon
succeed to and become vested with all the rights, powers, privileges and duties
of the retiring Agent, and the retiring Agent shall be discharged from its
duties and obligations under this Agreement. After any retiring Agent’s
resignation or removal hereunder as Agent, the provisions of this Article IX
shall inure to its benefit as to any actions taken or omitted to be taken by it
while it was Agent under this Agreement.
 
(b) The appointment of any successor Agent that is not a Lender shall, as long
as no Event of Default shall have occurred and be continuing, be subject to the
prior written approval of the Borrower, which approval shall not be unreasonably
withheld or delayed.
 
Section 9.07   Sharing of Payments, Etc. If any Lender shall obtain any payments
(whether voluntary, involuntary, through the exercise of any right of set-off,
or otherwise) on account of any Note or Notes held by it in excess of its Pro
Rata Share of payments on account of the Notes obtained by all Lenders, such
Lender shall purchase from the other Lenders such participations in the Notes
held by them as shall be necessary to cause such purchasing Lender to share the
excess payment ratably with each of the other Lenders, provided, however, that
if all or any portion of such excess payment is thereafter recovered from such
purchasing Lender, such purchase from each Lender shall be rescinded and each
applicable Lender shall repay to the purchasing Lender the purchase price to the
extent of such recovery together with an amount equal to such Lender’s ratable
share (according to the proportion of (1) the amount of such Lender’s required
repayment to (2) the total amount so recovered from the purchasing Lender) of
any interest or other amount paid or payable by the purchasing Lender in respect
of the total amount so recovered. The Borrower agrees that any Lender so
purchasing a participation from another Lender pursuant to this Section 9.07
may, to the fullest extent permitted by law, exercise all its rights of payment
(including the right of set-off) with respect to such participation as fully as
if such Lender were the direct creditor of the Borrower in the amount of such
participation.
 
Section 9.08   Withholding Tax Matters. Each Lender which is a Non-United States
Person agrees to execute and deliver to the Agent for delivery to the Borrower,
before the first scheduled payment date in each year (and, in the case of a
Lender that becomes a Lender hereunder by assignment, before the first scheduled
payment date following such assignment), two duly completed copies of United
States Internal Revenue Service Forms W-8BEN or W-8ECI, or any successor forms,
as appropriate, properly completed and certifying that such Lender is entitled
to receive payments under this Agreement without withholding or deduction of
United States federal taxes. Each Lender which is a Non-United States Person
represents and warrants to the Borrower and to the Agent that, at the date of
this Agreement, (i) its Lending Offices are entitled to receive payments of
principal, interest,
 
65

--------------------------------------------------------------------------------


 
and fees hereunder without deduction or withholding for or on account of any
taxes imposed by the United States or any political subdivision thereof and (ii)
it is permitted to take the actions described in the preceding sentence under
the laws and any applicable double taxation treaties of the jurisdictions
specified in the preceding sentence. Each Lender which is a Non-United States
Person further agrees that, to the extent any form claiming complete or partial
exemption from withholding and deduction of United States federal taxes
delivered under this Section 9.08 is found to be incomplete or incorrect in any
material respect, such Lender shall execute and deliver to the Agent a complete
and correct replacement form.
 
Section 9.09   Syndication Agents, Documentation Agents, Managing Agents or
Co-Agents. None of the Lenders identified in this Agreement as a “Syndication
Agent,” “Documentation Agent,” “Managing Agent” or “Co-Agent” shall have any
right, power, obligation, liability, responsibility or duty under this Agreement
other than those applicable to all Lenders as such. Without limiting the
foregoing, none of such Lenders shall have or be deemed to have a fiduciary
relationship with any Lender. Each Lender hereby makes the same acknowledgements
with respect to such Lenders as it makes with respect to the Agent in Section
9.04.
 
ARTICLE X
MISCELLANEOUS
 
Section 10.01   Amendments, Etc. No amendment, modification, termination, or
waiver of any provision of any Loan Document to which the Borrower is a party,
nor consent to any departure by the Borrower from any Loan Document to which it
is a party, shall in any event be effective unless the same shall be in writing
and signed by the Required Lenders and the Borrower, and then such waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given; provided, however, that no amendment, waiver or consent
shall (a) unless in writing and signed by the Borrower and all of the Lenders
do, or have the effect of doing, any of the following: (1) increase the
Commitments of the Lenders (except for increases in the Aggregate Commitment in
accordance with Section 2.02.2; provided that no such increase shall result in
the Aggregate Commitment exceeding $1,000,000,000) or subject the Lenders to any
additional obligations; (2) reduce the principal of, or interest on, the Notes
or any fees (other than the Agent’s fees) hereunder; (3) postpone any date fixed
for any payment of principal of, or interest on, the Notes or any fees (other
than the Agent’s fees) hereunder; (4) change the percentage of the Commitments
or of the aggregate unpaid principal amount of the Notes or the number of
Lenders which shall be required for the Lenders or any of them to take action
hereunder (including, without limitation, any change in the percentage of
Lenders required to extend the Termination Date under the provisions of Section
2.19; (5) release any Significant Guarantor or (except as otherwise provided in
Section 8.01) release any sums held in the Facility Letter of Credit Collateral
Account; or (6) amend, modify or waive any provision of the Guaranty, this
Section 10.01 or clause (i) of Section 11.01; (b) unless in writing and signed
by the Agent in addition to the Lenders required herein to take such action,
affect the rights or duties of the Agent under any of the Loan Documents; (c)
unless in writing and signed by the Swing Line Lender and the Required Lenders,
affect any provisions of this Agreement that relate to the Swing Line Loans or
otherwise affect the rights or duties of the Swing Line Lender; or (d) unless in
writing and signed by the Issuers and the Required Lenders, affect any of the
provisions of this Agreement that relate to the Facility Letters of Credit or
otherwise affect the rights or duties of any Issuer.
 
66

--------------------------------------------------------------------------------


 
Section 10.02   Notices, Etc. All notices and other communications provided for
under this Agreement and under the other Loan Documents to which the Borrower is
a party shall be in writing (including facsimile transmissions) and mailed or
transmitted or hand delivered, if to the Borrower or the Agent at its respective
address set forth on the signature pages hereof; or, if to a Lender, at its
address set forth in its Administrative Questionnaire, or, as to each party, at
such other address as shall be designated by such party in a written notice to
all other parties complying as to delivery with the terms of this Section 10.02.
Except as is otherwise provided in this Agreement, all such notices and
communications shall be effective when deposited in the mail, or transmitted,
answerback received, or hand delivered, respectively, addressed as aforesaid,
except that notices to the Agent pursuant to the provisions of Article II shall
not be effective until received by the Agent or, in the case of Section 2.21,
the Swing Line Lender.
 
Section 10.03   No Waiver. No failure or delay on the part of any Lender or the
Agent or the Issuer in exercising any right, power, or remedy hereunder shall
operate as a waiver thereof; nor shall any single or partial exercise of any
such right, power, or remedy preclude any other or further exercise thereof or
the exercise of any other right, power, or remedy hereunder. The making of a
Loan or issuance, amendment or extension of a Facility Letter of Credit
notwithstanding the existence of a Default or Event of Default shall not
constitute any waiver or acquiescence of such Default or Event of Default, and
the making of any Loan or issuance, amendment or extension of a Facility Letter
of Credit notwithstanding any failure or inability to satisfy the conditions
precedent to such Loan or issuance, amendment or extension of a Facility Letter
of Credit shall not constitute any waiver or acquiescence with respect to such
conditions precedent with respect to any subsequent Loans or subsequent
issuance, amendment or extension of a Facility Letter of Credit. The rights and
remedies provided herein are cumulative, and are not exclusive of any other
rights, powers, privileges, or remedies, now or hereafter existing, at law, in
equity or otherwise.
 
Section 10.04   Costs, Expenses, and Taxes. (a) The Borrower agrees to reimburse
the Agent for any reasonable costs, internal charges and out-of-pocket expenses
(including reasonable fees and time charges of attorneys for the Agent, which
attorneys may be employees of the Agent) paid or incurred by the Agent in
connection with the preparation, negotiation, execution, delivery, review,
amendment, modification and administration of the Loan Documents. The Borrower
also agrees to reimburse the Agent, the Lenders and the Issuers for any
reasonable costs, internal charges and out-of-pocket expenses (including
attorneys’ fees and time charges of attorneys for the Agent, the Lenders and the
Issuers which attorneys may be employees of the Agent, the Lenders and the
Issuers) paid or incurred by the Agent, the Arrangers, any Lender or Issuer in
connection with the collection of the Obligations and enforcement of the Loan
Documents, including during any workout or restructuring in respect of the Loan
Documents.
 
67

--------------------------------------------------------------------------------


 
(b) The Borrower shall pay any and all stamp and other taxes and fees payable or
determined to be payable in connection with the execution, delivery, filing, and
recording of any of the Loan Documents and the other documents to be delivered
under any such Loan Documents, and agrees to hold the Agent and each of the
Lenders harmless from and against any and all liabilities with respect to or
resulting from any delay in paying or failing to pay such taxes and fees.
 
(c) All payments by the Borrower to or for the account of any Lender, Issuer or
the Agent hereunder or under any Note or Reimbursement Agreement shall be made
free and clear of and without deduction for any and all Taxes. If the Borrower
shall be required by law to deduct any Taxes from or in respect of any such
payable hereunder to any Lender, Issuer or the Agent, upon notice from the Agent
to the Borrower (i) the sum payable shall be increased as necessary so that
after making all required deductions (including deductions applicable to
additional sums payable under this paragraph) such Lender, Issuer or the Agent
(as the case may be) receives an amount equal to the sum it would have received
had no such deductions been made, (ii) the Borrower shall make such deductions,
(iii) the Borrower shall pay the full amount deducted to the relevant authority
in accordance with applicable law and (iv) the Borrower shall furnish to the
Agent the original copy of a receipt evidencing payment thereof within 30 days
after such payment is made.
 
(d) This Section 10.04 shall survive termination of this Agreement.
 
Section 10.05   Integration. This Agreement (including the Borrower’s obligation
to pay the fees as provided in Section 2.09(c) and the Fee Letter referred to
therein) and the Loan Documents contain the entire agreement between the parties
relating to the subject matter hereof and supersede all oral statements and
prior writings with respect thereto.
 
Section 10.06   Indemnity. The Borrower hereby agrees to defend, indemnify, and
hold each Lender and each director, officer, employee agent and advisor of each
Lender (each an “Indemnified Party”) harmless from and against all claims,
damages, judgments, penalties, costs, and expenses (including reasonable
attorney fees and court costs now or hereafter arising from the aforesaid
enforcement of this clause) arising directly or indirectly from the activities
of the Borrower and its Subsidiaries, its predecessors in interest, or third
parties with whom it has a contractual relationship, or arising directly or
indirectly from the violation of any environmental protection, health, or safety
law, whether such claims are asserted by any governmental agency or any other
person, other than claims, damages, judgments, penalties, costs and expenses
arising as a result of any Indemnified Party’s willful misconduct or gross
negligence as determined by a court of competent jurisdiction by a final and
nonappealable judgment. This indemnity shall survive termination of this
Agreement.
 
Section 10.07   CHOICE OF LAW. THE LOAN DOCUMENTS SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NORTH CAROLINA BUT GIVING
EFFECT TO FEDERAL LAWS APPLICABLE TO NATIONAL BANKS.
 
Section 10.08   Severability of Provisions. Any provision of any Loan Document
which is prohibited or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions of such Loan
Document or affecting the validity or enforceability of such provision in any
other jurisdiction.
 
68

--------------------------------------------------------------------------------


 
Section 10.09   Counterparts. This Agreement may be executed in any number of
counterparts and by the different parties to this Agreement in separate
counterparts, each of which when so executed shall be deemed to be an original
and all of which taken together shall constitute one and the same Agreement.
 
Section 10.10   Headings. Article and Section headings in the Loan Documents are
included in such Loan Documents for the convenience of reference only and shall
not constitute a part of the applicable Loan Documents for any other purpose.
 
Section 10.11   CONSENT TO JURISDICTION. THE BORROWER HEREBY IRREVOCABLY SUBMITS
TO THE NON-EXCLUSIVE JURISDICTION OF ANY UNITED STATES FEDERAL OR NORTH CAROLINA
STATE COURT SITTING IN CHARLOTTE, NORTH CAROLINA IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO ANY LOAN DOCUMENTS AND THE BORROWER HEREBY
IRREVOCABLY AGREES THAT ALL CLAIMS IN RESPECT OF SUCH ACTION OR PROCEEDING MAY
BE HEARD AND DETERMINED IN ANY SUCH COURT AND IRREVOCABLY WAIVES ANY OBJECTION
IT MAY NOW OR HEREAFTER HAVE AS TO THE VENUE OF ANY SUCH SUIT, ACTION OR
PROCEEDING BROUGHT IN SUCH A COURT OR THAT SUCH COURT IS AN INCONVENIENT FORUM.
NOTHING HEREIN SHALL LIMIT THE RIGHT OF THE AGENT OR ANY LENDER TO BRING
PROCEEDINGS AGAINST THE BORROWER IN THE COURTS OF ANY OTHER JURISDICTION. ANY
JUDICIAL PROCEEDING BY THE BORROWER AGAINST THE AGENT OR ANY LENDER OR ANY
AFFILIATE OF THE AGENT OR ANY LENDER INVOLVING, DIRECTLY OR INDIRECTLY, ANY
MATTER IN ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED WITH ANY LOAN
DOCUMENT SHALL BE BROUGHT ONLY IN A COURT IN CHARLOTTE, NORTH CAROLINA.
 
Section 10.12   WAIVER OF JURY TRIAL. THE BORROWER, THE AGENT AND EACH LENDER
HEREBY WAIVE TRIAL BY JURY IN ANY JUDICIAL PROCEEDING INVOLVING, DIRECTLY OR
INDIRECTLY, ANY MATTER (WHETHER SOUNDING IN TORT, CONTRACT OR OTHERWISE) IN ANY
WAY ARISING OUT OF, RELATED TO, OR CONNECTED WITH ANY LOAN DOCUMENT OR THE
RELATIONSHIP ESTABLISHED THEREUNDER.
 
Section 10.13   Governmental Regulation. Anything contained in this Agreement to
the contrary notwithstanding, no Lender shall be obligated to extend credit to
the Borrower in violation of any limitation or prohibition provided by any
applicable statute or regulation.
 
Section 10.14   No Fiduciary Duty. The relationship between the Borrower and the
Lenders and the Agent shall be solely that of borrower and lender. Neither the
Agent nor any Lender shall have any fiduciary responsibilities to the Borrower.
Neither the Agent nor any Lender undertakes any responsibility to the Borrower
to review or inform the Borrower of any matter in connection with any phase of
the Borrower’s business or operations.
 
69

--------------------------------------------------------------------------------


 
Section 10.15   Confidentiality. Each Lender agrees to hold any confidential
information which it may receive from the Borrower pursuant to this Agreement in
confidence, except for disclosure (i) to other Lenders and their respective
Affiliates, (ii) to legal counsel, accountants, and other professional advisors
to that Lender, (iii) to regulatory officials, (iv) to any Person as requested
pursuant to or as required by law, regulation, or legal process, (v) to any
Person in connection with any legal proceeding to which that Lender is a party,
and (vi) subject to an agreement containing provisions substantially the same as
this Section 10.15, to (A) any actual or prospective assignee or Participant
under this Agreement, (B) any actual or prospective counterparty to any swap or
derivative transaction relating to the Borrower and its obligations and (C)
legal counsel, accountants and other professional advisors to a Person described
in clause (A) or (B) above.
 
Section 10.16   USA Patriot Act Notification. Each Lender that is subject to the
requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Act”) hereby notifies the Borrower that pursuant to
the requirements of the Act, it is required to obtain, verify and record
information that identifies the Borrower, which information includes the name
and address of the Borrower and other information that will allow such Lender to
identify the Borrower in accordance with the Act.
 
Section 10.17   Register. The Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitment of, and principal amount of the
Loans and Facility Letter of Credit Obligations owing to, each Lender pursuant
to the terms hereof from time to time (the "Register"). The entries in the
Register shall be conclusive, absent manifest error, and the Borrower, the
Agent, the Issuers and the Lenders may treat each Person whose name is recorded
in the Register pursuant to the terms hereof as a Lender hereunder for all
purposes of this Agreement, notwithstanding notice to the contrary. The Register
shall be available for inspection by the Borrower, the Issuers and any Lender,
at any reasonable time and from time to time upon reasonable prior notice.
 
ARTICLE XI
BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS
 
Section 11.01   Successors and Assigns. The provisions of this Agreement and the
other Loan Documents shall be binding upon and inure to the benefit of the
parties hereto and their respective successors and assigns permitted hereby
(including any Affiliate of an Issuer that issues any Facility Letter of
Credit), except that (i) the Borrower may not assign or otherwise transfer any
of its rights or obligations hereunder or under the other Loan Documents without
the prior written consent of each Lender (and any attempted assignment or
transfer by the Borrower without such consent shall be null and void) and (ii)
no Lender may assign or otherwise transfer its rights or obligations hereunder
or under the other Loan Documents except in accordance with this Article XI.
Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any Person (other than the parties hereto, their respective successors and
assigns permitted hereby (including any Affiliate of an Issuer that issues any
Facility Letter of Credit) and Participants (to the extent provided in Section
11.03)) any legal or equitable right, remedy or claim under or by reason.
 
70

--------------------------------------------------------------------------------


 
Section 11.02   Assignments.
 
(a)  Subject to the conditions set forth in Section 11.02(b), any Lender may
assign to one or more assignees all or a portion of its rights and obligations
under this Agreement and the other Loan Documents (including all or a portion of
its Commitment and the Loans at the time owing to it); provided that the written
consents (which consents shall not be unreasonably withheld or delayed) of the
Agent and (unless an Event of Default has occurred and is continuing) the
Borrower shall be required prior to an assignment becoming effective with
respect to an assignee which, prior to such assignment, is not a Lender, an
Affiliate of a Lender or an Approved Fund.
 
(b)  Assignments shall be subject to the following additional conditions:
 
    (i)  each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender's rights and obligations under
this Agreement,
 
    (ii)  the parties to each assignment shall execute and deliver to the Agent
an Assignment and Assumption (“Assignment and Assumption”) in substantially the
form of Exhibit F hereto, together with a processing and recordation fee of
$3,500; and
 
(iii)  the assignee, if it shall not be a Lender, shall deliver to the Agent an
Administrative Questionnaire.
 
(c)  Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an assignee, the assignee's completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in Section 11.02(b)(ii) and any
written consent to such assignment required by Section 11.02(a), the Agent shall
accept such Assignment and Assumption and record the information contained
therein in the Register; provided that if either the assigning Lender or the
assignee shall have failed to make any payment required to be made by it
pursuant to Section 2.04(a), 2.21(d), 2.22.6(b) or 9.05, the Agent shall have no
obligation to accept such Assignment and Assumption and record the information
therein in the Register unless and until such payment shall have been made in
full, together with all accrued interest thereon. No assignment shall be
effective for purposes of this Agreement unless it has been recorded in the
Register as provided in this paragraph.
 
Section 11.03   Participations. Any Lender may, without the consent of the
Borrower, the Agent, the Issuer or the Swing Line Lender, sell participations to
one or more banks or other entities (a "Participant") in all or a portion of
such Lender's rights and obligations under this Agreement and the other Loan
Documents (including all or a portion of its Commitment and the Loans owing to
it); provided that (i) such Lender's obligations under this Agreement and the
other Loan Documents shall remain unchanged, (ii) such Lender shall remain
solely responsible to the other parties hereto for the performance of such
obligations, (iii) such Lender shall remain the holder of any such Note for all
purposes under the Loan Documents, (iv) all amounts payable by the Borrower
under this Agreement shall be determined as if such Lender had not sold
participating interests and (v) the Borrower, the Agent,
 
71

--------------------------------------------------------------------------------


 
the Issuer and the other Lenders shall continue to deal solely and directly with
such Lender in connection with such Lender's rights and obligations under this
Agreement. Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver that (i) forgives principal, interest
or fees (other than Agent’s fees) or reduces the interest rate (other than
Agent’s fees), (ii) postpones any date fixed for any regularly scheduled payment
of principal of, or interest or fees (other than Agent’s fees) or (iii) releases
any Significant Guarantor.
 
Section 11.04   Pledge to Federal Reserve Bank. Any Lender may at any time
pledge or assign a security interest in all or any portion of its rights under
this Agreement to secure obligations of such Lender to a Federal Reserve Bank,
and this Article shall not apply to any such pledge or assignment of a security
interest; provided that no such pledge or assignment of a security interest
shall release a Lender from any of its obligations hereunder or substitute any
such pledgee or assignee for such Lender as a party hereto.
 
72

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
written.
 


 
BEAZER HOMES USA, INC.
 
By: /s/ Allan P. Merrill (SEAL)
Name: Allan P. Merrill
Title: Executive Vice President and CFO


Address for Notices
 
1000 Abernathy Road
Suite 1200
Atlanta, Georgia 30328
Attention: President
Tel: (770) 829-3700
Fax: (770) 481-0431
 


[Signature Page to Credit Agreement]


--------------------------------------------------------------------------------




WACHOVIA BANK, NATIONAL ASSOCIATION, as Agent and as a Lender
 
By: /s/ R. Scott Holtzapple
Name: R. Scott Holtzapple
Title: Senior Vice President
 
Address for Notices of Borrowings:
 
Wachovia Bank, National Association
Attn:  Deana Adams
201 S. College Street
CP8 mailcode NC5708
Charlotte, NC  28288
Telecopy: 704-383-7989




Address for all other Notices
 
Wachovia Bank, National Association
401 South Tryon Street NC 1193
Charlotte, North Carolina 28288
Attn: Scott Holtzapple
Telephone: (704) 383-0474
Telecopy: (704) 383-7146
 


[Signature Page to Credit Agreement]


--------------------------------------------------------------------------------




CITIBANK, N.A., as a Lender
 
By: /s/ Mark Floyd
Name: Mark Floyd
Title: Vice President
 


[Signature Page to Credit Agreement]


--------------------------------------------------------------------------------




BNP PARIBAS, as a Lender
 
By: /s/ Berangere Allen
Name: Berangere Allen
Title: Vice-President
 
By: /s/ Duane Helkowski
Name: Duane Helkowski
Title: Managing Director
 


[Signature Page to Credit Agreement]


--------------------------------------------------------------------------------




THE ROYAL BANK OF SCOTLAND, as a Lender
 
By: /s/ William McGinty
Name: William McGinty
Title: Senior Vice President
 


[Signature Page to Credit Agreement]


--------------------------------------------------------------------------------




GUARANTY BANK, as a Lender
 
By: /s/ Amy Satsky
Name: Amy Satsky
Title: Senior Vice President
 


[Signature Page to Credit Agreement]


--------------------------------------------------------------------------------




REGIONS FINANCIAL CORPORATION, as a Lender
 
By: /s/ Ronny Hudspeth
Name: Ronny Hudspeth
Title: Sr. Vice President
 


[Signature Page to Credit Agreement]


--------------------------------------------------------------------------------




JPMORGAN CHASE BANK, N.A., as a Lender
 
By: /s/ Michael P. O’Keefe
Name: Michael P. O’Keefe
Title: Vice President
 


[Signature Page to Credit Agreement]


--------------------------------------------------------------------------------




CITY NATIONAL BANK, a national banking association, as a Lender
 
By: /s/ Mary Bowman
Name: Mary Bowman
Title: Senior Vice President
 


[Signature Page to Credit Agreement]


--------------------------------------------------------------------------------




PNC BANK, N.A., as a Lender
 
By: /s/ Douglas G. Paul
Name: Douglas G. Paul
Title: Senior Vice President
 


[Signature Page to Credit Agreement]


--------------------------------------------------------------------------------




UBS LOAN FINANCE, LLC, as a Lender
 
By: /s/ Irja R. Otsa
Name: Irja R. Otsa
Title: Associate Director
 
By: /s/ Mary E. Evans
Name: Mary E. Evans
Title: Associate Director
 


[Signature Page to Credit Agreement]


--------------------------------------------------------------------------------




COMERICA BANK, as a Lender
 
By: /s/ James Graycheck
Name: James Graycheck
Title: Vice President
 


 


 


[Signature Page to Credit Agreement]


--------------------------------------------------------------------------------





Schedule I
COMMITMENT SCHEDULE
 




Lenders
Commitment Percentage
Commitment
Wachovia Bank
 
15%
$75,000,000
 
Citibank, N.A.
 
15%
$75,000,000
 
BNP Paribas
 
15%
$75,000,000
 
The Royal Bank of Scotland
 
15%
 
$75,000,000
 
Guaranty Bank
 
10%
 
$50,000,000
 
Regions Financial Corporation
 
10%
 
$50,000,000
 
JPMorgan Chase Bank
 
7%
 
$35,000,000
 
City National Bank
 
5%
 
$25,000,000
 
PNC Bank
 
3%
 
$15,000,000
 
UBS Loan Finance, LLC
 
3%
 
$15,000,000
 
Comerica Bank
 
2%
 
$10,000,000
 
TOTAL
 
100%
 
$500,000,000
 

 